           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 1 of 172



 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone: (415) 362-6666
 4   Facsimile: (415) 236-6300

 5   HILLIARD & SHADOWEN LLP
     STEVE D. SHADOWEN (pro hac vice)
 6   steve@hilliardshadowenlaw.com
     1135 W. 6th Street, Suite 125
 7   Austin, TX 78703
     Telephone: (855) 344-3298
 8   Facsimile: (361) 882-3015

 9   HAGENS BERMAN SOBOL SHAPIRO LLP
     STEVE W. BERMAN (pro hac vice)
10   steve@hbsslaw.com
     1301 Second Avenue, Suite 2000
11   Seattle, WA 98101
     Telephone: (206) 623-7292
12   Facsimile: (206) 623-0594

13   Interim Co-Lead Class Counsel

14

15
                               IN THE UNITED STATES DISTRICT COURT
16
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19   PETER STALEY, et al.,                             Case No. 3:19-cv-02573-EMC
20                                                     FIRST AMENDED CONSOLIDATED
                                Plaintiffs,
                                                       CLASS ACTION COMPLAINT
21
           v.
                                                       DEMAND FOR JURY TRIAL
22
     GILEAD SCIENCES, INC., et al.,
23
                                Defendants.
24

25

26

27

28


                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 2 of 172



 1                                                        TABLE OF CONTENTS

 2                                                                                                                                                Page

 3   I.     INTRODUCTION ...........................................................................................................................1
 4   II.    JURISDICTION AND VENUE ......................................................................................................6
 5   III.   INTRADISTRICT ASSIGNMENT.................................................................................................6
 6   IV.    THE PARTIES.................................................................................................................................6
 7   V.     SCIENCE BACKGROUND..........................................................................................................15
 8   VI.    REGULATORY BACKGROUND ...............................................................................................21
 9          A.        Approval of Generic Drugs and Substitution of Generics for Branded Drugs ................... 21
            B.        The Hatch-Waxman Amendments ...................................................................................... 22
10
            C.        Paragraph IV Certifications ................................................................................................ 23
11          D.        Approvals Under 21 U.S.C. § 355(b)(2) ............................................................................. 24
            E.        New Chemical Entity Exclusivity....................................................................................... 25
12          F.        Effects of AB-Rated Generic Competition ......................................................................... 26
13   VII.   DEFENDANTS’ ANTICOMPETITIVE CONDUCT ..................................................................27
14          A.        Unlawful No-Generics Restraints: Gilead and BMS .......................................................... 28
            B.        Unlawful No-Generics Restraints: Gilead and Janssen ...................................................... 34
15
            C.        The No-Generics Restraints Contain Virtually Identical Terms......................................... 40
16          D.        Increased Prices and Reduced Innovation .......................................................................... 41

17                    1.         The No-Generics Restraints increased prices. ........................................................ 41
                      2.         The No-Generics Restraints reduced innovation. ................................................... 46
18
                                 a.         Reduced innovation by Gilead’s competitors ............................................. 46
19                               b.         Reduced innovation by Gilead .................................................................... 47
20                                          i.     Delaying TAF in 2003-2004 ............................................................... 48
21                                          ii.    Degrading Products ............................................................................ 53

22          E.        Gilead’s Unlawful Degrading of Stribild............................................................................ 54
            F.        Gilead’s Unlawful Degrading of Standalone TAF ............................................................. 55
23
                      1.         Gilead anticompetitively withheld standalone TAF in 2015-2016. ........................ 56
24                    2.         Gilead anticompetitively withheld standalone TAF 10mg. .................................... 57
                      3.         Gilead anticompetitively withheld an HIV indication for standalone TAF. ........... 59
25                    4.         Gilead degraded standalone TAF with anticompetitive purpose and effect. .......... 60
26
            G.        Gilead’s Unlawful Regulatory Gaming .............................................................................. 63
27
                      1.         TAF is vulnerable to generic competition in May 2023. ........................................ 64
28                    2.         Gilead withheld an HIV indication in order to impair competition. ....................... 67

                                                                              i
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
             Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 3 of 172



 1            H.        Gilead’s Anticompetitive Conduct to Delay Entry of Generic Viread, Truvada, and
                        Atripla ................................................................................................................................. 68
 2
                        1.         Most-Favored-Entry and Most-Favored-Entry-Plus clauses delay generic entry... 69
 3
                        2.         Gilead used MFEs and MFEPs to delay generic entry. .......................................... 71
 4
                                   a.          Teva filed the first ANDAs with Paragraph IV certifications. ................... 71
 5                                 b.          Second-filers posed a threat to Teva. .......................................................... 73
                                   c.          Gilead gave Teva an MFEP and put MFEs in all Viread agreements. ....... 74
 6                                 d.          Gilead put MFEPs and MFEs in the Truvada and Atripla agreements....... 76
 7            I.        Gilead’s Unlawful Delay-and-Extend................................................................................. 78
 8                      1.         In granting patent extensions, the PTO has no authority to consider anticompetitive
 9                                 delay tactics like Gilead’s. ...................................................................................... 79
                        2.         PTE on the TAF patents was a key part of a scheme that made sense for Gilead
10                                 only because it impairs competition. ...................................................................... 80

11   VIII.    MARKET POWER........................................................................................................................84

12   IX.      MARKET EFFECTS ...................................................................................................................104

13   X.       ANTITRUST IMPACT AND EFFECT ON INTERSTATE AND INTRASTATE
              COMMERCE...............................................................................................................................106
14
     XI.      CLASS ACTION ALLEGATIONS ............................................................................................107
15
     XII.     ONGOING AND FUTURE HARM ............................................................................................110
16
     XIII.    CLAIMS FOR RELIEF ...............................................................................................................113
17
     XIV. DEMAND FOR JUDGMENT.....................................................................................................162
18
     XV.      JURY DEMAND .........................................................................................................................163
19

20

21

22

23

24

25

26

27

28


                                                                                  ii
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 4 of 172



 1          Plaintiffs, on behalf of themselves and all others similarly situated (the “Class,” as defined

 2   below), on personal knowledge with respect to facts pertaining to them and upon information and belief

 3   as to other matters, bring this class action complaint against Defendants Gilead Sciences, Inc., Gilead

 4   Holdings, LLC, Gilead Sciences, LLC, Gilead Sciences Ireland UC (together, “Gilead”), Bristol-Myers

 5   Squibb Company, E. R. Squibb & Sons, L.L.C. (together, “BMS”), Janssen R&D Ireland, Janssen

 6   Products LP, and Johnson & Johnson (together, “Janssen”) (collectively, “Defendants”) for damages,

 7   injunctive relief, and other relief pursuant to the federal antitrust laws and state antitrust and consumer

 8   protection laws.

 9
                                        I.      INTRODUCTION
10

11          1.      Gilead and its coconspirators have engaged in a long-running scheme to restrain

12   competition with respect to some of the most important drugs used to treat Human Immunodeficiency

13   Virus (“HIV”) infection—a disease which, if left untreated, destroys the immune system, leading to

14   Acquired Immunodeficiency Syndrome (“AIDS”) and eventual death. Through an array of

15   anticompetitive practices—including horizontal agreements constituting per se violations of the antitrust

16   laws—Gilead has acquired and maintained a monopoly in the market for drugs that comprise the modern

17   HIV treatment regimen known as “combination antiretroviral therapy” (“cART”). The scheme has

18   enabled Gilead and its coconspirators to unlawfully extend patent protection for their drugs, impair entry

19   by would-be generic competitors, and charge exorbitant, supracompetitive prices for the drugs that

20   people living with HIV need to survive.

21          2.      Gilead dominates the class of drugs that target HIV known as “antiretrovirals,” which are

22   essential to effective HIV therapy. Modern antiretroviral drug regimens comprise a combination or

23   “cocktail” of drugs, most often consisting of two nucleotide/nucleoside analogue reverse transcriptase

24   inhibitors (“NRTIs”) taken with at least one antiretroviral drug of another class, such as an integrase

25   inhibitor, commonly referred to as “third agents.” These antiretroviral cocktails are known as cART

26   regimens. During most of the relevant time, Gilead was the exclusive maker (and is still the dominant

27   maker) of one of the principal NRTIs used in cART regimens: Tenofovir. By controlling the market for

28   Tenofovir, and through its collusive agreements with its coconspirators, Gilead now dominates the

                                                            1
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 5 of 172



 1   market for cART. Today more than 80% of patients starting an HIV regimen in the United States, and

 2   more than 80% of continuing patients, take one or more of Gilead’s products every day. Gilead’s sales of

 3   these products in the United States alone are more than $13 billion annually.

 4           3.      Gilead maintains a stranglehold on the cART market even though Tenofovir was

 5   discovered more than 30 years ago by researchers in the Czech Republic. In 2001, Gilead began

 6   marketing its patented formulation of the compound known as tenofovir disoproxil (“TDF”), quickly

 7   reaching sales in the hundreds of millions of dollars. Gilead expected that generic manufacturers would

 8   challenge the validity of its Tenofovir patents and potentially enter the market as early as 2009. So, in

 9   order to head off the threat of generic competition, Gilead and each of its coconspirators, BMS and

10   Janssen, entered into a series of collusive and illegal horizontal agreements providing that each

11   coconspirator would not compete against Gilead’s Tenofovir, and would effectively block other

12   companies from competing against Tenofovir, even after Gilead’s Tenofovir patents expired.

13           4.      Gilead and its coconspirators coformulated TDF with the coconspirators’ third agents into

14   single pills known as fixed-dose-combination drugs (“FDCs”). Each of the joint development agreements

15   prevented the coconspirator from creating or marketing a competing version of the FDC formulated with

16   generic versions of Gilead’s TDF even after Gilead’s patents expired (hereinafter a “No-Generics

17   Restraint”). This gave Gilead an enormous financial incentive to move prescriptions from its standalone

18   version of TDF to the FDCs, which would be insulated from generic competition even after TDF’s

19   patents expired. And it meant that Gilead’s most likely competitors—the companies that could formulate

20   FDCs with generic alternatives to TDF—had instead promised not to compete with Gilead. In exchange,

21   the No-Generics Restraints and joint development agreements enabled Gilead and the coconspirator to

22   share the artificially inflated profits from each other’s sales.

23           5.      As part of the unlawful scheme’s quid pro quo, Gilead also agreed to shield BMS and

24   Janssen’s HIV drugs from imminent generic competition by allowing them to coformulate FDCs that

25   combined their vulnerable products with a Gilead booster drug, Cobicistat, which enjoyed much longer

26   patent protection. Just as BMS and Janssen agreed not to market a competing FDC even after Gilead’s

27   patents expired, Gilead returned the favor by agreeing not to market a competing FDC after the BMS and

28   Janssen patents expired.

                                                             2
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 6 of 172



 1          6.         Collectively, the unlawful agreements between Gilead and each of its coconspirators

 2   effectively foreclosed competition for drugs essential to cART regimens. In 2018, the agreements

 3   covered more than 75% of all sales of NRTIs, more than 75% of all sales of booster drugs, and a

 4   substantial percentage of all sales of third agents for use in a cART regimen in the United States.

 5          7.         In a relentless effort to reap ever-more monopoly profits, Gilead engaged in further

 6   anticompetitive conduct to reinforce the exclusionary effects of these illegal exclusion agreements. When

 7   generic competition to TDF became imminent, Gilead amended the No-Generics pacts to preclude its

 8   coconspirators from competing not only against Gilead’s then-marketed TDF but also against a new

 9   formulation of the compound, tenofovir alafenamide (“TAF”), and further extended the term of the No-

10   Generics Restraints. Gilead had been holding TAF in reserve for more than a decade to roll out later as

11   part of its scheme to impair competition once generic entry was imminent. With the extended No-

12   Generics Restraints in place, Gilead reformulated the original TDF-based FDCs with TAF and then used

13   anticompetitive tactics to drive patients towards the reformulated FDCs, which are shielded from

14   competition in some instances until at least 2032.

15          8.         Gilead drove patients into treatment with TAF-based FDCs by intentionally degrading

16   some of its key products. Gilead knew before seeking FDA approval of its TDF-based FDC marketed as

17   Stribild that the dosage of TDF in it was much higher than needed and would subject patients to

18   increased risk of significant adverse side effects. But Gilead was already planning to eventually replace

19   that product with a TAF-based version. Refusing to reduce the dosage in the TDF version artificially

20   magnified the safety differences between it and the TAF-based version, helping Gilead to drive patients

21   to the TAF version.

22          9.         Gilead also pressed patients to TAF-based FDCs by intentionally delaying and degrading

23   the standalone version of TAF. TAF has a substantially lower incidence than TDF of significant adverse

24   side effects. Beginning in 2015, Gilead intentionally steered patients to the TAF-based FDCs by

25   degrading standalone TAF in at least three ways:

26               (a)    Gilead intentionally delayed applying for FDA approval of standalone TAF by a

27                      year, ensuring that the new, safer version of Tenofovir was available during that

28                      time only through purchase of a Gilead TAF-based FDC;

                                                             3
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 7 of 172



 1                (b)    When Gilead finally did make TAF available as a standalone product, Gilead

 2                       intentionally degraded its safety by making it available only in a much greater

 3                       dose—with consequent greater risk of side effects—than the dose that Gilead

 4                       used in its FDCs; and

 5                (c)    Gilead did not seek FDA approval for the use of standalone TAF to treat HIV

 6                       (getting it approved instead only for treatment of Hepatitis B), even while

 7                       seeking and obtaining FDA approval for its use in treating HIV when used as a

 8                       component of a Gilead FDC.

 9          10.         Gilead’s refusal to get an HIV indication for standalone TAF also imposed a regulatory

10   barrier to generic competition. Gilead did not seek that indication for standalone TAF despite designing

11   and intending the drug as an HIV treatment and submitting data to the FDA showing its safety and

12   efficacy in treating HIV. Gilead’s decision to forgo the HIV indication for standalone TAF forced would-

13   be competitors to re-perform time-consuming and expensive clinical trials that Gilead had already

14   performed. Forgoing this HIV indication costs Gilead hundreds of millions of dollars in sales of

15   standalone TAF every year, but blocking competitors’ entry into the market was even more valuable.

16          11.         Timely competition from generic manufacturers could have complicated Gilead and its

17   coconspirators’ schemes. The world’s largest generic-pharmaceutical manufacturer, Teva

18   Pharmaceuticals, started challenging the validity of Gilead’s vulnerable patents covering its NRTIs in

19   2009. Instead of defending its portfolio, however, Gilead settled with Teva, inducing it to withdraw its

20   challenges and significantly delay entering the market with its generic version of the Gilead NRTIs.

21   Gilead induced Teva’s delay by including anticompetitive “Most Favored Entry” clauses in settlement

22   agreements with Teva and other generic manufacturers. Those pacts assured Teva that it would have an

23   exclusivity period with the only generic on the market, in exchange for which Teva agreed to delay

24   marketing its generic products.

25          12.         This delay bought Gilead the time it needed to move its customers from TDF-based FDCs

26   (about to face generic competition) to TAF-based FDCs. By 2017, when TDF finally faced generic

27   competition, Gilead had switched more than 60% of its HIV product sales to the reformulated, TAF-

28   based FDCs protected from competition by its unlawful agreements with Janssen.

                                                             4
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 8 of 172



 1          13.      Starting in 2004, Gilead intentionally delayed the development and regulatory approval of

 2   TAF in order to use it in the anticompetitive scheme only once generic competition to TDF was

 3   imminent. Despite that intentional delay, Gilead recently obtained from the Patent and Trademark Office

 4   (“PTO”) a patent-term extension on its principal patent on TAF, extending its termination from May

 5   2023 to April 2025. Congress intended such extensions to benefit pharmaceutical manufacturers who

 6   encounter delays in getting their products to market as a result of government-imposed regulatory

 7   hurdles, through no fault of their own. But Gilead intentionally delayed bringing TAF to market in order

 8   to impair generic competition later. Nevertheless, the PTO was powerless to deny the patent-term

 9   extension to Gilead because the statute permits such denial only if the manufacturer’s delay occurs after

10   the patent has issued. Gilead’s conduct in intentionally delaying TAF and then getting a patent-term

11   extension on it is both a perversion of the patent-extension statute and unlawfully exclusionary conduct

12   under the antitrust laws.

13          14.      The consequences of Gilead and its coconspirators’ unlawful conduct have been, and

14   continue to be, burdensome to the government and catastrophic for many patients. The United States

15   federal government alone spends over $20 billion annually on HIV treatment, most of it on these

16   Defendants’ dramatically overpriced drugs. Even more of the costs of these unlawfully monopolized

17   drugs are borne by union health and welfare funds, other third-party payors, state and local governments,

18   and the patients themselves. Worse, the high cost of these life-saving medications prevents many patients

19   from gaining access to the drugs at all. Half of those in this country living with HIV are not accessing the

20   required medications, and fully 400,000 more Americans should be on HIV treatment. The high prices of

21   cART regimens contribute to that problem.

22          15.      Defendants’ anticompetitive conduct has also stifled innovation, causing tens of thousands

23   of people living with HIV to needlessly suffer debilitating side effects from inferior products. Gilead

24   delayed getting FDA approval of TAF for more than a decade while it used the illegal No-Generics

25   Restraints, rather than product innovations, to protect its market share. The unlawful restraints also

26   prohibited competing manufacturers from gaining access to the pharmaceutical compounds needed to

27   formulate new, innovative, superior, and substantially less expensive treatments—precluding the

28   development and marketing of more than two dozen specifically identifiable HIV treatments. Gilead’s

                                                           5
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
              Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 9 of 172



 1   unlawful scheme also altogether foreclosed the availability of an affordable method of pre-exposure

 2   prophylaxis (PrEP) that would prevent HIV infection in the first place, crippling this nation’s ability to

 3   stop new HIV infections.

 4            16.      To remedy these and the other devastating effects of Defendants’ anticompetitive conduct

 5   set forth in detail below, Plaintiffs seek nationwide injunctive relief pursuant to Section 16 of the Clayton

 6   Act, 15 U.S.C. § 26, because, unless enjoined, the Defendants’ unlawful conduct will continue

 7   unchecked and Plaintiffs and those similarly situated will continue to suffer. Plaintiffs also assert claims

 8   for damages for Defendants’ continuing violations of state antitrust and consumer protection laws.

 9
                                          II. JURISDICTION AND VENUE
10

11            17.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because this is

12   a class action in which the aggregate amount in controversy exceeds $5,000,000 and at least one member

13   of the putative class is a citizen of a state different from that of one of the Defendants. The Court further

14   has jurisdiction over this action pursuant to 15 U.S.C. § 26 and 28 U.S.C. §§ 1331 and 1337 in that

15   Plaintiffs bring claims under Section 16 of the Clayton Act, 15 U.S.C. § 26, for injunctive and equitable

16   relief to remedy Defendants’ violations of Sections 1 and 2 of the Sherman Antitrust Act, 15 U.S.C. §§ 1

17   and 2. The Court also has supplemental jurisdiction over the pendent state-law claims pursuant to 28

18   U.S.C. § 1367.

19            18.      Defendants transact business within this district. Venue is appropriate within this district

20   under 28 U.S.C. §1391(b) and (c), and section 12 of the Clayton Act (15 U.S.C. § 22).

21
                                  III.    INTRADISTRICT ASSIGNMENT
22

23            Pursuant to Local Rule 3-2(c), this is an Antitrust Class Action to be assigned on a district-wide

24   basis.

25
                                             IV.     THE PARTIES
26

27            19.      Plaintiff Peter Staley is an adult, individual consumer, residing in Shohola, Pennsylvania.

28   Mr. Staley purchased and/or paid for some or all of the purchase price for one or more of brand Viread,

                                                              6
                    FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 10 of 172



 1   Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz,

 2   Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in

 3   Pennsylvania and New York, at supracompetitive prices during the Class Period and has thereby been

 4   injured. In addition, there is a substantial probability that Mr. Staley will in the future purchase one or

 5   more of these products manufactured by the Defendants, and he has purchased and/or intends to purchase

 6   generic versions of those drugs, other than for re-sale, once they become available.

 7          20.      Plaintiff Ivy Kwan Arce is an adult, individual consumer, residing in New York, New

 8   York. Ms. Arce purchased and/or paid for some or all of the purchase price for one or more of brand

 9   Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz,

10   Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in

11   New York, at supracompetitive prices during the Class Period and has thereby been injured. In addition,

12   there is a substantial probability that Ms. Arce will in the future purchase one or more of these products

13   manufactured by the Defendants, and she has purchased and/or intends to purchase generic versions of

14   those drugs, other than for re-sale, once they become available.

15          21.      Plaintiff Steve Fuller is an adult, individual consumer, residing in Cheverly, Maryland.

16   Mr. Fuller purchased and/or paid for some or all of the purchase price for one or more of brand Viread,

17   Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz,

18   Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in Maryland,

19   at supracompetitive prices during the Class Period and has thereby been injured. In addition, there is a

20   substantial probability that Mr. Fuller will in the future purchase one or more of these products

21   manufactured by the Defendants, and he has purchased and/or intends to purchase generic versions of

22   those drugs, other than for re-sale, once they become available.

23          22.      Plaintiff Gregg S. Gonsalves, PhD is an adult, individual consumer, residing in New

24   Haven, Connecticut. Dr. Gonsalves purchased and/or paid for some or all of the purchase price for one or

25   more of brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy,

26   Vemlidy, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other

27   than for re-sale, in Connecticut, at supracompetitive prices during the Class Period and has thereby been

28   injured. In addition, there is a substantial probability that Dr. Gonsalves will in the future purchase one or

                                                            7
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 11 of 172



 1   more of these products manufactured by the Defendants, and he has purchased and/or intends to purchase

 2   generic versions of those drugs, other than for re-sale, once they become available.

 3          23.      Plaintiff Brenda Emily Goodrow is an adult, individual consumer, residing in Milford,

 4   Pennsylvania. Ms. Goodrow purchased and/or paid for some or all of the purchase price for one or more

 5   of brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy,

 6   Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-

 7   sale, in New York and Pennsylvania, at supracompetitive prices during the Class Period and has thereby

 8   been injured. In addition, there is a substantial probability that Ms. Goodrow will in the future purchase

 9   one or more of these products manufactured by the Defendants, and she has purchased and/or intends to

10   purchase generic versions of those drugs, other than for re-sale, once they become available.

11          24.      Plaintiff Andrew R. Spieldenner, PhD is an adult, individual consumer, residing in San

12   Diego, California. Dr. Spieldenner purchased and/or paid for some or all of the purchase price for one or

13   more of brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy,

14   Vemlidy, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other

15   than for re-sale, in New York and California, at supracompetitive prices during the Class Period and has

16   thereby been injured. In addition, there is a substantial probability that Dr. Spieldenner will in the future

17   purchase one or more of these products manufactured by the Defendants, and he has purchased and/or

18   intends to purchase generic versions of those drugs, other than for re-sale, once they become available.

19          25.      Plaintiff Robert J. Vazquez is an adult, individual consumer, residing in Brooklyn, New

20   York. Mr. Vazquez purchased and/or paid for some or all of the purchase price for one or more of brand

21   Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz,

22   Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in

23   New York, at supracompetitive prices during the Class Period and has thereby been injured. In addition,

24   there is a substantial probability that Mr. Vazquez will in the future purchase one or more of these

25   products manufactured by the Defendants, and he has purchased and/or intends to purchase generic

26   versions of those drugs, other than for re-sale, once they become available.

27          26.      Plaintiff Jason Walker is an adult, individual consumer, residing in Brooklyn, New York.

28   Mr. Walker purchased and/or paid for some or all of the purchase price for one or more of brand Viread,

                                                            8
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 12 of 172



 1   Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz,

 2   Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in New York,

 3   at supracompetitive prices during the Class Period and has thereby been injured. In addition, there is a

 4   substantial probability that Mr. Walker will in the future purchase one or more of these products

 5   manufactured by the Defendants, and he has purchased and/or intends to purchase generic versions of

 6   those drugs, other than for re-sale, once they become available.

 7          27.      Plaintiff Michael Warner is an adult, individual consumer, residing in East Point, Georgia.

 8   Mr. Warner purchased and/or paid for some or all of the purchase price for one or more of brand Viread,

 9   Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz,

10   Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in Georgia, at

11   supracompetitive prices during the Class Period and has thereby been injured. In addition, there is a

12   substantial probability that Mr. Warner will in the future purchase one or more of these products

13   manufactured by the Defendants, and he has purchased and/or intends to purchase generic versions of

14   those drugs, other than for re-sale, once they become available.

15          28.      Plaintiff Jacob Zydonis is an adult, individual consumer, residing in Grass Valley,

16   California. Mr. Zydonis purchased and/or paid for some or all of the purchase price for one or more of

17   brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy,

18   Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-

19   sale, in California, at supracompetitive prices during the Class Period and has thereby been injured. In

20   addition, there is a substantial probability that Mr. Zydonis will in the future purchase one or more of

21   these products manufactured by the Defendants, and he has purchased and/or intends to purchase generic

22   versions of those drugs, other than for re-sale, once they become available.

23          29.      Plaintiff Michael Snipe is an adult, individual consumer, residing in New York, New

24   York. Mr. Snipe purchased and/or paid for some or all of the purchase price for one or more of brand

25   Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz,

26   Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in

27   New York, at supracompetitive prices during the Class Period and has thereby been injured. In addition,

28   there is a substantial probability that Mr. Snipe will in the future purchase one or more of these products

                                                           9
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 13 of 172



 1   manufactured by the Defendants, and he has purchased and/or intends to purchase generic versions of

 2   those drugs, other than for re-sale, once they become available.

 3          30.      Plaintiff John Carroll is an adult, individual consumer, residing in New York, New York.

 4   Mr. Carroll purchased and/or paid for some or all of the purchase price for one or more of brand Viread,

 5   Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz,

 6   Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in New York,

 7   at supracompetitive prices during the Class Period and has thereby been injured. In addition, there is a

 8   substantial probability that Mr. Carroll will in the future purchase one or more of these products

 9   manufactured by the Defendants, and he has purchased and/or intends to purchase generic versions of

10   those drugs, other than for re-sale, once they become available.

11          31.      Plaintiff Josh McDonald is an adult, individual consumer, residing in New York, New

12   York. Mr. McDonald purchased and/or paid for some or all of the purchase price for one or more of

13   brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy,

14   Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for

15   resale, in New York, at supracompetitive prices during the Class Period and has thereby been injured. In

16   addition, there is a substantial probability that Mr. McDonald will in the future purchase one or more of

17   these products manufactured by the Defendants, and he has purchased and/or intends to purchase generic

18   versions of those drugs, other than for re-sale, once they become available.

19          32.      Plaintiff John Doe is an adult, individual consumer, residing in Wayne, Pennsylvania. Mr.

20   Doe purchased and/or paid for some or all of the purchase price for one or more of brand Viread,

21   Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz,

22   Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in

23   Pennsylvania, at supracompetitive prices during the Class Period and has thereby been injured. In

24   addition, there is a substantial probability that Mr. Doe will in the future purchase one or more of these

25   products manufactured by the Defendants, and he has purchased and/or intends to purchase generic

26   versions of those drugs, other than for re-sale, once they become available.

27          33.      Plaintiff Gabriel Molina is an adult, individual consumer, residing in Woodlynne, New

28   Jersey. Mr. Molina purchased and/or paid for some or all of the purchase price for one or more of brand

                                                          10
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 14 of 172



 1   Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz,

 2   Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for re-sale, in

 3   New Jersey, at supracompetitive prices during the Class Period and has thereby been injured. In addition,

 4   there is a substantial probability that Mr. Molina will in the future purchase one or more of these products

 5   manufactured by the Defendants, and he has purchased and/or intends to purchase generic versions of

 6   those drugs, other than for re-sale, once they become available.

 7          34.      Plaintiff Troy Vazquez-Cain is an adult, individual consumer, residing in New York, New

 8   York. Mr. Vazquez-Cain purchased and/or paid for some or all of the purchase price for one or more of

 9   brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy, Vemlidy,

10   Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other than for

11   resale, in New York, at supracompetitive prices during the Class Period and has thereby been injured. In

12   addition, there is a substantial probability that Mr. Vazquez-Cain will in the future purchase one or more

13   of these products manufactured by the Defendants, and he has purchased and/or intends to purchase

14   generic versions of those drugs, other than for re-sale, once they become available.

15          35.      Plaintiff Fraternal Order of Police, Miami Lodge 20, Insurance Trust Fund (“FOP”) is a

16   governmental plan established and funded through contributions from the City of Miami and the plan’s

17   members, who are current and retired sworn officers from the City of Miami Police Department and their

18   dependents. FOP was established pursuant to a Trust Agreement for the purpose of providing medical,

19   surgical, and hospital care or benefits, including prescription drug benefits, to its members. FOP

20   maintains its principal place of Miami, Florida. The FOP purchased and/or provided reimbursement for

21   some or all of the purchase price for one or more of brand Viread, Emtriva, Truvada, Atripla, Complera,

22   Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza,

23   Tybost, and other cART drugs other than for re-sale, in Florida, North Carolina, Pennsylvania, and

24   Tennessee, at supracompetitive prices during the Class Period and has thereby been injured. In addition,

25   there is a substantial probability that FOP will in the future purchase one or more of these products

26   manufactured by the Defendants, and it has purchased and/or intends to purchase generic versions of

27   those drugs, other than for re-sale, once they become available.

28          36.      Plaintiff Local No. 1 Health Fund is Taft Hartley multi-employer plan, affiliated with

                                                          11
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 15 of 172



 1   Service Employees International Union Local 1, and is operated primarily for the benefit of the union’s

 2   members and their families who are covered by a collective bargaining agreement between the union and

 3   its contributing employer. Local No. 1 Health Fund maintains its principal place of business in Downers

 4   Grove, Illinois. Local No. 1 Health Fund purchased and/or provided reimbursement for some or all of the

 5   purchase price for one or more of brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey,

 6   Genvoya, Descovy, Vemlidy, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, and other

 7   cART drugs other than for re-sale, in Illinois, Indiana, Michigan, and Wisconsin, at supracompetitive

 8   prices during the Class Period and has thereby been injured. In addition, there is a substantial probability

 9   that Local No. 1 Health Fund will in the future purchase one or more of these products manufactured by

10   the Defendants, and it has purchased and/or intends to purchase generic versions of those drugs, other

11   than for re-sale, once they become available.

12          37.      Plaintiffs Teamsters Local 237 Welfare Fund and Teamsters Local 237 Retirees’ Benefit

13   Fund (collectively “Local 237”) are two related health and welfare benefit plans headquartered and with

14   a principal place of business in New, York, New York. Local 237 administers the assets of defined

15   contribution plans formed to provide certain benefits including prescription drug benefits. Local 237

16   provides health and welfare benefits to active and retired members and participants who reside in

17   numerous locations in the United States. Local 237 purchased and/or provided reimbursement for some

18   or all of the purchase price for one or more of brand Viread, Emtriva, Truvada, Atripla, Complera,

19   Stribild, Odefsey, Genvoya, Descovy, Vemlidy, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza,

20   Tybost, or other cART drugs other than for re-sale, in New York, Florida, North Carolina, Maryland,

21   New Jersey, Pennsylvania, Tennessee, and Virginia at supracompetitive prices during the Class Period

22   and has thereby been injured. In addition, there is a substantial probability that Local 237 will in the

23   future purchase one or more of these products manufactured by the Defendants, and it has purchased

24   and/or intends to purchase generic versions of those drugs, other than for re-sale, once they become

25   available.

26          38.      Plaintiff Pipe Trades Services MN Welfare Fund (“Pipe Trades Fund”) is a Taft-Hartley

27   fund authorized under Section 302(c)(5) of the National Labor Relations Act, with its principal place of

28   business in White Bear Lake, Minnesota, and an employee welfare benefit plan as defined in Section 3(1)

                                                           12
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 16 of 172



 1   of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. Pipe

 2   Trades Fund is the sponsor of a plan of benefits which provides health benefits, including prescription-

 3   drug benefits, to approximately 16,000 active participants and retirees, plus their spouses and dependents.

 4   Pipe Trades Fund purchased and/or provided reimbursement for some or all of the purchase price for one

 5   or more of brand Viread, Emtriva, Truvada, Atripla, Complera, Stribild, Odefsey, Genvoya, Descovy,

 6   Vemlidy, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Symtuza, Tybost, or other cART drugs other

 7   than for re-sale, in Minnesota, among other locations at supracompetitive prices during the Class Period

 8   and has thereby been injured. In addition, there is a substantial probability that Pipe Trades Fund will in

 9   the future purchase one or more of these products manufactured by the Defendants, and it has purchased

10   and/or intends to purchase generic versions of those drugs, other than for re-sale, once they become

11   available.

12            39.      Defendant Gilead Sciences, Inc. is a corporation organized and existing under the laws of

13   the State of Delaware, with a principal place of business at 333 Lakeside Drive, Foster City, California

14   94404.

15            40.      Defendant Gilead Holdings, LLC is a limited liability company organized and existing

16   under the laws of the State of Delaware, with a principal place of business at 333 Lakeside Drive, Foster

17   City, California 94404. Gilead Holdings, LLC is a wholly-owned subsidiary of Gilead Sciences, Inc.

18            41.      Defendant Gilead Sciences, LLC (formerly known as Bristol-Myers Squibb & Gilead

19   Sciences, LLC) is a limited liability company organized and existing under the laws of the State of

20   Delaware, with a principal place of business at 333 Lakeside Drive, Foster City, California 94404. Gilead

21   Sciences, LLC is a wholly-owned subsidiary of Gilead Sciences, Inc.

22            42.      Defendant Gilead Sciences Ireland UC (formerly known as Gilead Sciences Limited) is an

23   unlimited liability company organized and existing under the laws of Ireland, with a principal place of

24   business at IDA Business & Technology Park, Carrigtohill, Co. Cork, Ireland. Gilead Sciences Ireland

25   UC is a wholly-owned subsidiary of Gilead Sciences, Inc.

26            43.      Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences, LLC, and Gilead Sciences

27   Ireland UC are collectively referred to herein as “Gilead.”

28            44.      Defendant Bristol-Myers Squibb Company is a corporation organized and existing under

                                                            13
                    FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 17 of 172



 1   the laws of the State of Delaware, with a principal place of business at 430 East 29th Street, 14th Floor,

 2   New York, NY 10016.

 3          45.      Defendant E. R. Squibb & Sons, L.L.C. is a limited liability company organized and

 4   existing under the laws of the State of Delaware, with a principal place of business at 430 East 29th

 5   Street, 14th Floor, New York, NY 10016. E. R. Squibb & Sons, L.L.C. is a wholly-owned subsidiary of

 6   Bristol-Myers Squibb Company.

 7          46.      Bristol-Myers Squibb Company and E. R. Squibb & Sons, L.L.C. are collectively referred

 8   to herein as “BMS.”

 9          47.      Defendant Johnson & Johnson is a corporation organized and existing under the laws of

10   the State of New Jersey, with a principal place of business at One Johnson & Johnson Plaza, New

11   Brunswick, New Jersey 08933. Johnson & Johnson is the parent of the corporate entities that fall within

12   the umbrella name of Janssen Pharmaceutical Companies. Janssen Pharmaceutical Companies, including

13   Janssen Products LP and Janssen R&D Ireland, sell, develop, and/or license drugs, including Complera,

14   Odefsey, Edurant, Prezista, Prezcobix, and Symtuza, whose profits inure to the benefit of Johnson &

15   Johnson. Johnson & Johnson oversaw, directed, and/or approved the negotiation and/or execution of the

16   agreements regarding Complera, Odefsey, Prezcobix, and Symtuza subject to this Complaint. Johnson &

17   Johnson’s employees were and continue to be active participants in the performance of the Complera,

18   Odefsey, Prezcobix, and Symtuza agreements. Johnson & Johnson receives a financial benefit as a result

19   of the unlawful conspiracy alleged herein, and it actively promotes itself as a leader in HIV treatment.

20          48.      Defendant Janssen Products LP is a Pennsylvania company with a principal place of

21   business at 1125 Trenton-Harbourton Road, Titusville, NJ 08560. Janssen Products LP’s employees

22   participated in the negotiation and/or execution of the agreements regarding Complera, Odefsey, Prezista,

23   and/or Symtuza. Janssen Products LP is the owner of the New Drug Applications for Edurant, Prezista,

24   Prezcobix, and Symtuza. Janssen Therapeutics (formerly known as Tibotec Therapeutics), a division of

25   Janssen Products LP, sells and promotes Edurant, Prezista, Prezcobix, and Symtuza in the United States.

26          49.      Defendant Janssen R&D Ireland (formerly known as Tibotec Pharmaceuticals) is a private

27   unlimited company organized and existing under the laws of Ireland, with a principal place of business at

28   Eastgate Village, Eastgate, Little Island, County Cork, Ireland. Janssen R&D Ireland is a subsidiary of

                                                          14
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 18 of 172



 1   Johnson & Johnson.

 2          50.      Johnson & Johnson, Janssen Pharmaceuticals, Inc., Janssen Products LP, and Janssen

 3   R&D Ireland are collectively referred to herein as “Janssen.”

 4          51.      All of the Defendants’ wrongful actions described in this complaint are part of, and in

 5   furtherance of, the illegal monopolization and restraints of trade alleged herein, and were authorized,

 6   ordered, and undertaken by the Defendants’ various officers, agents, employees, or other representatives

 7   while actively engaged in the management of the Defendants’ affairs (or that of their predecessors-in-

 8   interest) within the course and scope of their duties and employment, and/or with the actual, apparent,

 9   and ostensible authority of the Defendants.

10
                                    V.      SCIENCE BACKGROUND
11

12          52.      HIV is one of the deadliest human pandemics in history. Since the first cases were

13   reported in the summer of 1981, more than 35 million people across the world, and more than 700,000 in

14   the United States, have perished from the disease. In the United States, the HIV epidemic is still ongoing.

15   The Centers for Disease Control and Prevention (“CDC”) reported that in 2017, the last year for which

16   data is available, an estimated 1.1 million people in the United States were living with HIV, nearly

17   40,000 people were newly diagnosed with it, and more than 5,000 Americans perished from it.

18          53.      If left untreated, HIV infection severely weakens a patient’s immune system, leading to a

19   condition known as Acquired Immunodeficiency Syndrome (“AIDS”). AIDS prevents the immune

20   system from fighting diseases against which the body is normally able to protect itself. These AIDS-

21   defining illnesses are generally the direct cause of death in people who die from untreated AIDS.

22          54.      Over time, untreated HIV infection almost always leads to AIDS, and untreated AIDS

23   almost always results in death. The FDA approved azidothymidine (“AZT”), the first drug to treat HIV

24   infection, in 1987, but effective therapy to treat the disease was not available until 1996.

25          55.      Two innovations led to the introduction of effective therapy for HIV. The first innovation

26   was the development of novel classes of powerful drugs that target the HIV virus, known as “third

27   agents” or “core agents.” Protease inhibitors, introduced in 1996, were the original type of third agent.

28   The second innovation was the discovery that an effective HIV treatment must include a combination or

                                                           15
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 19 of 172



 1   “cocktail” of at least two drugs (initially three or more drugs) that inhibit the viral life cycle through at

 2   least two different mechanisms of action, an approach known as “combination antiretroviral therapy” or

 3   “cART.”

 4          56.      Effective cART reduces HIV viral replication to such an extent that the concentration of

 5   virus (known as the “viral load”) in treated patients drops to “undetectable” levels, generally defined as

 6   less than 50 RNA copies of HIV per milliliter of blood or plasma. This protects the immune system, and,

 7   in most cases, significantly restores immunologic function in people with advanced HIV infection or

 8   AIDS. People on effective cART can live healthy lives with relatively manageable side effects and

 9   normal life expectancy. Furthermore, access to cART is vital for public health efforts to reduce the

10   number of new HIV infections. A person living with HIV who maintains an undetectable viral load

11   durably cannot transmit the virus to others.

12          57.      However, cART does not cure an individual living with HIV. People living with HIV

13   must continually take the drugs that make up a cART regimen for the rest of their lives. If a person stops

14   taking a cART regimen, viral replication will soon restart, resulting in viral rebound and the resumed

15   destruction of a patient’s immune system.

16          58.      A modern cART regimen most often consists of two drugs of the nucleotide/nucleoside

17   analogue reverse transcriptase inhibitor (“NRTI”) class—often referred to as an “NRTI backbone”—

18   taken with a third agent of another class. For example, all “first line” regimens that the United States

19   government recommends for treatment-naïve patients, i.e. those not previously treated for HIV, consist of

20   two NRTIs (either (i) Tenofovir with emtricitabine or lamivudine or (ii) abacavir with emtricitabine or

21   lamivudine) taken with a third agent of the integrase strand transfer inhibitor (“INSTI”) class, specifically

22   dolutegravir, bictegravir, or raltegravir. The use of abacavir is recommended for only a select patient

23   population and only with a particular third agent, dolutegravir (see Section VIII below).

24          59.      Tenofovir is the most common NRTI used in cART regimens in the United States.

25   Tenofovir is unique among NRTIs approved to treat HIV infection, in that it is a nucleotide analogue,

26   rather than a nucleoside analogue. All NRTIs must be “activated” by the patient’s cells for the drug to

27   inhibit viral replication. This activation process is known as phosphorylation, and it comprises the

28   chemical addition of a phosphate group to a drug molecule through specific human enzymes known as

                                                            16
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 20 of 172



 1   kinases. As shown in detail below (see Sections VII and VIII), Tenofovir’s dominance among NRTIs,

 2   and the need to use NRTIs in almost all cART regimens, allowed Gilead and its coconspirators to

 3   monopolize the market for cART regimens.

 4           60.      With the exception of Tenofovir, all NRTIs approved to treat HIV need to be triple

 5   phosphorylated, i.e. three phosphate groups need to be sequentially added to the drug molecule for the

 6   drug to be activated. Tenofovir, however, already has a single phosphate group analogue, a phosphonate

 7   moiety, attached to the drug molecule. Thus, Tenofovir needs to be phosphorylated only twice by host

 8   enzymes to be converted into its activated form, tenofovir-diphosphate (“TFV-DP”). This allows

 9   Tenofovir to skip the slowest or “rate limiting” step in the NRTI activation process, the addition of the

10   first phosphate group to the drug, allowing Tenofovir to have superior intracellular pharmacokinetics

11   (fundamentally, allowing a higher concentration and longer half-life of the activated molecule (TFV-DP)

12   in the cell).

13           61.      But the presence of a phosphonate group also comes with a distinct disadvantage: it

14   prevents Tenofovir, by itself, from being developed as an orally administered drug. To combat this

15   problem, Gilead developed two different “prodrugs” of Tenofovir to allow it to be swallowed. Prodrugs

16   are pharmacologically inactive compounds that can be more efficiently absorbed and then converted into

17   the active form of the drug within the body. Gilead markets two different Tenofovir prodrugs: tenofovir

18   disoproxil fumarate (“TDF”) and tenofovir alafenamide fumarate (“TAF”).

19           62.      Tenofovir is almost always used alongside another NRTI, specifically either lamivudine

20   (“3TC”) or emtricitabine (“FTC”). When an HIV virus becomes resistant to either 3TC or FTC, the

21   virus’s susceptibility to Tenofovir increases. Thus, the combination of Tenofovir with either 3TC or FTC

22   makes it more difficult for the virus to develop resistance to a cART regimen.

23           63.      3TC and FTC are remarkably similar, varying by the substitution of only a single

24   hydrogen atom in 3TC, with a fluorine atom in FTC in the 5-prime position of the cytosine ring. Both the

25   United States Department of Health and Human Services (“HHS”) and the World Health Organization

26   (“WHO”) guidelines stipulate that the drugs, when used for HIV treatment, can be used interchangeably.

27   Any cART regimen using FTC can use 3TC instead, and vice versa, with no reduction in therapeutic

28   efficacy.

                                                           17
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 21 of 172



 1          64.      The ability to use 3TC instead of FTC is important to the antitrust claims here. Gilead

 2   owns and currently still has patent protection for FTC, but generic 3TC has been available in the United

 3   States since 2012. Thus, when generic Tenofovir (specifically, generic TDF) became available in

 4   December 2017, the price of cART regimens should have dropped precipitously because two generic

 5   NRTIs—3TC and TDF—were available in the marketplace. This complaint outlines how Gilead and its

 6   coconspirators prevented those price drops from occurring.

 7          65.      The need to use multiple drugs in cART regimens can be a barrier to patient compliance.

 8   To reduce this possible burden, multiple antiretroviral drugs are often coformulated together into a single

 9   pill. These are known as “fixed-dose combinations” or “FDCs.” An FDC that has all of the components

10   of a complete cART regimen in a single pill is known as a “single tablet regimen” or “STR.”

11          66.      In addition to NRTIs and third agents, another class of drugs is sometimes used in cART

12   regimens. Pharmacokinetic enhancers, commonly referred to as “boosters,” are drugs that are not taken

13   for their anti-HIV properties, but rather for their ability to inhibit the breakdown of some third agents.

14   Boosters work by inhibiting enzymes of the Cytochrome P450 class, which break down some

15   antiretroviral drugs. All modern protease inhibitors, as well as one integrase inhibitor, elvitegravir, are

16   commonly used with boosters.

17          67.      Two drugs are used as boosters—ritonavir (“RTV”) and cobicistat (“COBI”). Ritonavir is

18   an antiretroviral drug of the protease inhibitor class that can be used in lower doses as a booster alongside

19   third agents to inhibit their breakdown. Cobicistat has no anti-HIV properties itself, but rather works just

20   to inhibit the breakdown of other antiretroviral drugs. Gilead owns and currently still has patent

21   protection on COBI.

22          68.      Eleven distinct active pharmaceutical ingredients (“APIs”) are most pertinent to this case.
                        API                        Abbreviation                   Class of Drug
23

24      Lamivudine                             3TC                         NRTI
        Tenofovir Disoproxil Fumarate          TDF                         NRTI
25      Emtricitabine                          FTC                         NRTI
        Tenofovir Alafenamide                  TAF                         NRTI
26      Fumarate
27

28

                                                           18
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 22 of 172



 1                      API                         Abbreviation                 Class of Drug
 2                                            EFV                        Third Agent—Non-
       Efavirenz
 3                                                                       Nucleoside Reverse
                                                                         Transcriptase Inhibitor
 4                                                                       (NNRTI)
       Rilpivirine                            RPV                        Third Agent—NNRTI
 5     Elvitegravir                           EVG                        Third Agent—INSTI
 6     Atazanavir Sulfate                     ATV                        Third Agent—Protease
                                                                         Inhibitor
 7     Darunavir Ethanolate                   DRV                        Third Agent—Protease
                                                                         Inhibitor
 8     Ritonavir                              RTV                        Booster
       Cobicistat                             COBI                       Booster
 9

10          69.      The following table describes seventeen of the drug products discussed in this
11   complaint:
12
       Drug Name/
13     NDA Holder/              1st NRTI      2nd NRTI         Third Agent      Booster        Type
       Approval Date
14

15     Viread
       Gilead                     TDF              --              --              --        Standalone
16     Oct 26, 2001

17     Emtriva
       Gilead                       --           FTC               --              --        Standalone
18     Jul 2, 2003
19     Truvada
20     Gilead                     TDF            FTC               --              --           FDC
       Aug 2, 2004
21
       Atripla
22     Gilead                     TDF            FTC              EFV              --           STR
       Jul 12, 2006
23
       Complera
24     Gilead                     TDF            FTC              RPV              --           STR
25     Aug 10, 2011

26     Stribild
       Gilead                     TDF            FTC              EVG            COBI           STR
27     Aug 27, 2012
28

                                                          19
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
        Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 23 of 172



 1
     Drug Name/
 2   NDA Holder/           1st NRTI   2nd NRTI        Third Agent   Booster     Type
     Approval Date
 3
     Genvoya
 4   Gilead                 TAF         FTC              EVG        COBI        STR
     Nov 5, 2015
 5

 6   Odefsey
     Gilead                 TAF         FTC              RPV          --        STR
 7          Mar 1, 2016

 8
     Descovy
 9   Gilead                 TAF         FTC               --          --        FDC
            Apr 4, 2016
10

11   Vemlidy
12   Gilead
            Nov 10,         TAF          --               --          --      Standalone
13                2016

14
     Prezista
15   Janssen                  --         --              DRV          --      Standalone
            Jun 23, 2006
16

17   Reyataz
                              --         --              ATV          --      Standalone
18   BMS
     Jun 20, 2003
19
     Evotaz
20   BMS                      --         --              ATV        COBI        FDC
     Jan 29, 2015
21
     Prezcobix
22
     Janssen                  --         --              DRV        COBI        FDC
23          Jan 29, 2015

24
     Edurant
25   Janssen
            May 20,           --         --              RPV          --      Standalone
26                2011
27

28

                                                 20
            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 24 of 172



 1
        Drug Name/
 2      NDA Holder/             1st NRTI      2nd NRTI         Third Agent      Booster         Type
        Approval Date
 3
        Symtuza
 4      Janssen
               July 17,           TAF            FTC              DRV            COBI               STR
 5
                      2018
 6

 7      Tybost
        Gilead                        --          --               --            COBI        Standalone
 8      Sep 24, 2014

 9

10                              VI.        REGULATORY BACKGROUND

11          A.       Approval of Generic Drugs and Substitution of Generics for Branded Drugs
12
            70.      Under the Federal Food, Drug, and Cosmetic Act (“FD&C Act”), manufacturers that want
13
     to sell a new drug product must file a New Drug Application (“NDA”) in order to obtain approval from
14
     the Food and Drug Administration (“FDA”). 21 U.S.C. §§ 301–392. An NDA must include specific data
15
     concerning the safety and effectiveness of the drug, as well as any information on applicable patents. 21
16
     U.S.C. §§ 355(a) & (b).
17
            71.      When the FDA approves a brand manufacturer’s NDA, that manufacturer may list in the
18
     FDA’s book of Approved Drug Products with Therapeutic Equivalence Evaluations (commonly referred
19
     to as the “Orange Book”) any patents that the manufacturer believes it could reasonably assert against a
20
     generic manufacturer that makes, uses, or sells a generic version of the brand drug before the listed
21
     patents expire. The manufacturer may list in the Orange Book within 30 days of issuance any such
22
     patents issued after NDA approval. 21 U.S.C. §§ 355 (b)(1) & (c)(2).
23
            72.      The FDA relies completely on the brand manufacturer’s truthfulness about a patent’s
24
     validity and applicability; the FDA has neither the authority nor the resources to check the
25
     manufacturer’s representations for accuracy or trustworthiness.
26

27

28

                                                          21
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 25 of 172



 1
            B.       The Hatch-Waxman Amendments
 2

 3          73.      The Hatch-Waxman Amendments, enacted in 1984, simplified the regulatory hurdles for

 4   prospective generic manufacturers by eliminating the need for them to file lengthy and costly NDAs. See

 5   Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984). A

 6   manufacturer seeking approval to sell a generic version of a brand drug may file an Abbreviated New

 7   Drug Application (“ANDA”). An ANDA relies on the scientific findings of safety and effectiveness

 8   included in the brand manufacturer’s original NDA, but must show that the generic drug contains the

 9   same active ingredient(s), dosage form, route of administration, and strength as the brand drug—that is,

10   that the generic drug is the pharmaceutical equivalent of the brand drug. The FDA assigns generic drugs

11   that are pharmaceutical equivalents of branded drugs an “AB” rating.

12          74.      The FD&C Act and Hatch-Waxman Amendments operate on the presumption that

13   bioequivalent drug products containing identical amounts of the same active ingredients in the same

14   route of administration and dosage form, and meeting applicable standards of strength, quality, purity and

15   identity, are therapeutically equivalent and may be substituted for one another. Thus, bioequivalence

16   demonstrates that the active ingredient of the proposed generic drug would be present in the patient’s

17   blood to the same extent and for the same amount of time as the branded counterpart. 21 U.S.C. §

18   355(j)(8)(B).

19          75.      Through the Hatch-Waxman Amendments, Congress sought to expedite the entry of

20   generic drugs into the marketplace, thereby reducing healthcare expenses nationwide. Congress also

21   wanted to maintain and refine pharmaceutical manufacturers’ incentives to create new and innovative

22   products.

23          76.      The Hatch-Waxman Amendments achieved both goals, substantially increasing the rate of

24   generic entry into the marketplace and ushering in an era of historic high profits for brand manufacturers.

25   In 1983, before the Hatch-Waxman Amendments, only 35% of the top-selling drugs with expired patents

26   had generic versions available; by 1998 nearly all did. In 1984, prescription drug revenue for brand and

27   generic drugs totaled $21.6 billion, and generic drugs accounted for 18.6% of prescriptions. By 2009,

28   total prescription drug revenue had soared to $300 billion and generic drugs accounted for 75% of all

                                                          22
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 26 of 172



 1   prescriptions.

 2
            C.        Paragraph IV Certifications
 3

 4          77.       To obtain FDA approval of an ANDA, a manufacturer must certify that the generic drug

 5   will not infringe any patents listed in the Orange Book. Under Hatch-Waxman, a generic manufacturer’s

 6   ANDA must contain one of four certifications, that:

 7          i.        no patent for the brand drug has been filed with the FDA (a “Paragraph I certification”);

 8          ii.       the patent for the brand drug has expired (a “Paragraph II certification”);

 9          iii.      the patent for the brand drug will expire on a particular date and the generic manufacturer

10                    does not seek to market its generic product before that date (a “Paragraph III

11                    certification”); or

12          iv.       the patent for the brand drug is invalid or will not be infringed by the generic

13                    manufacturer’s proposed product (a “Paragraph IV certification”).

14          78.       If a generic manufacturer files a Paragraph IV certification, a brand manufacturer has the

15   ability to delay FDA approval of an ANDA simply by suing the ANDA applicant for patent

16   infringement. If the brand manufacturer brings a patent infringement action against the generic filer

17   within 45 days of receiving notification of the Paragraph IV certification, the FDA may not grant final

18   approval to the ANDA until the earlier of (a) the passage of 30 months, or (b) the issuance of a decision

19   by a court that the patent is invalid or not infringed by the generic manufacturer’s ANDA product.

20          79.       As an incentive for manufacturers to seek approval of generic alternatives to brand drugs,

21   the first generic manufacturer to file an ANDA containing a Paragraph IV certification gets a period of

22   protection from competition from other generic versions of the drug approved through the ANDA

23   process (“ANDA Exclusivity”). The first generic applicant is entitled to 180 days of ANDA Exclusivity,

24   i.e., subject to certain limitations the FDA is precluded from approving any other generic version of the

25   product through the ANDA process until 180 days after the first-filer enters the market.

26          80.       An applicant that is otherwise eligible for the 180-day ANDA Exclusivity forfeits it by

27   failing to obtain tentative FDA approval for the product within 30 months of filing the application. 21

28   U.S.C. 355 § (j)(5)(D)(i)(I)(aa)(BB). And under the “failure to market” provision, a first-filer forfeits its

                                                            23
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 27 of 172



 1   180-day ANDA Exclusivity if (among other grounds for forfeiture) it fails to market its generic drug

 2   within 75 days after another manufacturer obtains a final decision that the brand manufacturer’s patents

 3   are invalid or not infringed. 21 U.S.C. 355 § (j)(5)(D)(i)(I)(bb).

 4          81.      Moreover, as noted in detail below (see Section VII(H)), the 180-day ANDA Exclusivity

 5   does not prevent a brand manufacturer from marketing as an “authorized generic” the product for which

 6   it got approval through the NDA process.

 7          82.      The high profit margins on brand drugs and the predictable effects of generic entry—sales

 8   switch quickly from the brand to the generic—create powerful financial incentives for brand

 9   manufacturers to sue any generic competitor that files an ANDA with a Paragraph IV certification, even

10   if the competitor’s product does not actually infringe the listed patent(s) and/or the patent is invalid and

11   unenforceable. Simply by listing the patents in the Orange Book and filing the lawsuit the brand

12   manufacturer can delay final FDA approval of an ANDA for up to 30 months.

13          83.      By creating a statutory mechanism to enable early infringement litigation following

14   Paragraph IV certifications, the Hatch-Waxman Amendments encourage generic manufacturers to test

15   the validity of pharmaceutical patents and invent around them. The notion is that bona fide litigation will

16   result in rulings that either confirm legitimate patent protection or ferret out invalid, unenforceable, or

17   narrow drug patents.

18
            D.       Approvals Under 21 U.S.C. § 355(b)(2)
19

20          84.      In addition to allowing drug manufacturers to seek expedited FDA approval under the

21   ANDA process, the Hatch-Waxman Amendments permit streamlined approval under Section 505(b)(2)

22   of the FD&C Act, 21 U.S.C. § 355(b)(2). In contrast to an ANDA, a Section 505(b)(2) application allows

23   greater flexibility as to the characteristics of the proposed product, relaxing the otherwise applicable

24   requirements that the product be in the same route of administration, dosage form, and strength as the

25   referenced brand drug.

26          85.      Consequently, a drug approved through the Section 505(b)(2) process will not necessarily

27   be rated therapeutically equivalent to the referenced brand drug, and thus might not be automatically

28   substitutable for it at the pharmacy counter. In some circumstances, however, the FDA will designate a

                                                           24
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 28 of 172



 1   drug approved through the Section 505(b)(2) process as AB-rated to the brand drug.

 2           86.      Like an NDA, an application under Section 505(b)(2) contains full reports of

 3   investigations of the drug’s safety and effectiveness. Unlike in an NDA, however, some of the required

 4   information to establish safety and effectiveness in a Section 505(b)(2) application may come from

 5   studies not conducted by the applicant. Instead, that information may come, for example, from the FDA’s

 6   finding of safety and effectiveness of the referenced brand drug or from published literature. This can

 7   result in a much less expensive and much faster route to FDA approval, compared with submitting a full

 8   NDA. In essence, an application under Section 505(b)(2) is a hybrid between an NDA and an ANDA.

 9           87.      In addition to new indications and different dosage forms, routes of administration, or

10   salts of chemical compositions, Section 505(b)(2) can be used to seek approval of new combinations of

11   existing drugs. On a case-by-case basis, the FDA determines which clinical trials or other data the

12   applicant will need to submit in order to get approval to market the drug.

13
             E.       New Chemical Entity Exclusivity
14

15           88.      The Hatch-Waxman Amendments provide periods of exclusivity that benefit branded

16   pharmaceutical manufacturers, one of which is a 5-year new chemical entity (“NCE”) exclusivity. The

17   NCE exclusivity provision states that, where the FDA has approved a new chemical entity (a drug

18   substance that the FDA had not previously approved), no other manufacturer may seek FDA approval for

19   a product containing that drug substance until five years after the FDA first approved it. 21 U.S.C. § 355

20   (j)(5)(F)(ii) & (c)(3)(E)(ii).

21           89.      Under the FDA’s implementing regulations, if a drug product contains a new chemical

22   entity, the FDA is precluded from accepting any ANDA or application under 21 U.S.C. § 355(b)(2), for a

23   drug product that contains the same chemical entity until the 5-year NCE exclusivity period has expired.

24   21 C.F.R. § 314.108(b)(2).

25           90.      Pursuant to the FDA’s “umbrella policy,” after a drug substance becomes eligible for 5-

26   year NCE exclusivity, products subsequently developed that contain the same drug substance also benefit

27   from the original 5-year NCE exclusivity until the original exclusivity period has expired. For example,

28   the FDA might in year 1 approve standalone drug X, which contains new drug substance A, and grant it

                                                           25
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 29 of 172



 1   NCE exclusivity that expires in year 6. If the FDA later, in year 4, approves an FDC that contains

 2   composition A, then the existing NCE exclusivity also applies to the FDC and also runs until year 6.

 3          91.      An NCE exclusivity has a profound impact on the timing of generic approvals, generally

 4   precluding an applicant from even filing an ANDA for the entire 5-year NCE exclusivity life span. As an

 5   exception, the applicant may file an ANDA after the first four years of the 5-year exclusivity if the

 6   ANDA contains a Paragraph IV certification. But filing a Paragraph IV certification also subjects the

 7   ANDA to a 30-month stay of FDA approval, which does not commence until the 5-year NCE exclusivity

 8   expires. Thus, obtaining NCE exclusivity over a patent-protected drug may prevent the FDA from

 9   approving a generic applicant for as long as 7.5 years from the start the of NCE exclusivity.

10
            F.       Effects of AB-Rated Generic Competition
11

12          92.      Typically, AB-rated generics cost much less than their branded counterparts. Over time,

13   as more generic equivalents enter the marketplace for a drug and compete with each other, prices decline

14   rapidly. Because generic products are commodities that cannot be differentiated, the primary basis for

15   generic competition is price.

16          93.      Since passage of the Hatch-Waxman Amendments, every State has adopted substitution

17   laws that either require or permit pharmacies to substitute AB-rated generic equivalents for branded

18   prescriptions (unless the prescribing doctor has specifically ordered otherwise). As a result of substitution

19   laws and other institutional features of the pharmaceutical marketplace, the marketing of AB-rated

20   generics results both in rapid price decline and rapid sales shift from the brand to the generic product.

21   Once a generic equivalent enters the marketplace, the generic quickly captures sales of the branded drug,

22   often garnering 80% or more of unit sales within the first six months. The Federal Trade Commission

23   (“Commission”) found that on average, within a year of generic entry, generics had captured 90% of

24   brand unit sales and (with multiple generics in the marketplace) prices had dropped 85%. See Staff

25   Study, Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers Billions, January 2010 at

26   http://www.ftc.gov/os/2010/01/100112payfordelayrpt.pdf.

27          94.      Brand manufacturers are well aware of the generics’ rapid erosion of their sales. Brand

28   manufacturers thus seek to extend their exclusivity for as long as possible, sometimes resorting to

                                                           26
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 30 of 172



 1   unlawful means.

 2
                       VII.   DEFENDANTS’ ANTICOMPETITIVE CONDUCT
 3

 4          95.      FDCs can reduce the number of pills that patients must take, thereby possibly improving

 5   patients’ compliance with their drug regimens. Plaintiffs do not contend that creating or marketing FDCs,

 6   as such, is anticompetitive. Nor do Plaintiffs contend that any statutory or regulatory exclusivity that

 7   FDCs may enjoy is anticompetitive; Plaintiffs’ claims take those exclusivities as a given.

 8          96.      But Gilead and its coconspirators entered into a series of agreements that preclude the use

 9   of generic components instead of Gilead’s products even after its patents and regulatory exclusivities

10   have expired. The coconspirators created a private hiatus from competition that the public law does not

11   provide. Those agreements are illegal per se.

12          97.      Anticipating the possibility of imminent generic competition to its NRTIs—Viread (TDF),

13   Emtriva (FTC), and Truvada (TDF/FTC)—Gilead agreed with each of BMS and Janssen to create and

14   market FDCs that combined their third agents with Gilead’s NRTIs. Each agreement included a No-

15   Generics Restraint by which BMS and Janssen agreed not to create or market a competing FDC made

16   with generic or comparable versions of Gilead’s NRTIs even after the patents on them expired.

17          98.      Gilead’s patents on TDF, FTC, and TDF/FTC were weak, and as of 2004 Gilead expected

18   to encounter generic competition to Viread (TDF), Emtriva (FTC), and Truvada (TDF/FTC) as early as

19   2009, 2011, and 2011, respectively, if generic manufacturers successfully challenged the patents. The

20   Viread NCE exclusivity expired on October 26, 2006, so any 30-month stay blocking FDA approval of

21   competing generics could have expired as early as April 26, 2009. The Emtriva and Truvada NCE

22   exclusivities expired on July 2, 2008, so any 30-month stay blocking FDA approval of competing

23   generics could have expired as early as January 2, 2011. Even in the best of circumstances for Gilead, the

24   Orange-Book-listed patents would expire by their own terms in January 2018 as to Viread, September

25   2021 as to Emtriva, and January 2024 as to Truvada.

26          99.      Absent the unlawful No-Generics Restraints, untainted competitors in the position of

27   BMS and Janssen would have competed against Gilead by making competing, generic-containing

28   versions of the FDCs as soon as generic TDF was available, regardless of whether generic FTC was also

                                                           27
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 31 of 172



 1   available. The HHS and the WHO have concluded that a very closely related drug, lamuvidine (3TC),

 2   may be substituted for FTC, and vice-versa, when used for HIV treatment. See, e.g., HHS, “Guidelines

 3   for the Use of Antiretroviral Agents in Adults and Adolescents Living with HIV” at F-1,

 4   https://aidsinfo.nih.gov/contentfiles/lvguidelines/adultandadolescentgl.pdf; WHO, “Technical Update on

 5   Treatment Optimization -- Pharmacological Equivalence and Clinical Interchangeability of Lamivudine

 6   and Emtricitabine: A Review of Current Literature,”

 7   https://apps.who.int/iris/bitstream/handle/10665/70936/9789241503815_eng.pdf?sequence=1.

 8          100.    Generic 3TC became available in 2012. As described in detail below, generic TDF

 9   became available in December 2017 and, absent Defendants’ unlawful conduct, would have become

10   available much earlier than that. Thus, untainted competitors in the position of BMS and Janssen would

11   have begun making competing versions of the FDCs in December 2017 at the latest.

12          101.    Instead of competing, each of BMS and Janssen helped Gilead protect its drugs from

13   generic competition. In exchange, they each shared in the supracompetitive profits that the impairment of

14   competition made possible.

15          102.    Recognizing these anticompetitive schemes, an industry analyst invoked the term “life-

16   cycle management,” a euphemism for a scheme designed to extend an older product’s market exclusivity

17   beyond its patent term. In impairing generic competition, the schemes provided Gilead “a very neat get-

18   out-of-jail card.” Seeking Alpha, “Johnson & Johnson / Gilead Deal Could Yield More Combinations in

19   HIV,” https://seekingalpha.com/article/277464-johnson-and-johnson-gilead-deal-could-yield-more-

20   combinations-in-hiv.

21          103.    Gilead and Janssen renewed and extended the unlawful No-Generics Restraints when

22   Gilead reformulated many of the FDCs to include TAF rather than TDF. And when Janssen and BMS

23   had standalone products that faced imminent generic competition, Gilead assisted them by creating more

24   FDCs, this time with Gilead providing No-Generics Restraints.

25
            A.      Unlawful No-Generics Restraints: Gilead and BMS
26

27          104.    In December 2004 Gilead and BMS entered into an agreement to develop and

28   commercialize a three-active-pharmaceutical-ingredient FDC comprising Gilead’s TDF and FTC, and

                                                         28
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 32 of 172



 1   BMS’s efavirenz (“EFV”). BMS marketed EFV as a standalone product under the brand name Sustiva.

 2   At that time, Gilead expected to encounter generic competition to Viread (TDF) as early as 2009, and to

 3   Emtriva (FTC) and Truvada (TDF/FTC) as early as 2011.

 4          105.     Gilead and BMS structured the collaboration as a joint venture that operated as a limited

 5   liability company named Bristol-Myers Squibb & Gilead Sciences, LLC. Gilead and BMS granted

 6   royalty-free sublicenses to the joint venture for the use of the companies’ respective technologies and, in

 7   return, were granted a license by the joint venture to use intellectual property that results from the

 8   collaboration. In 2006, the FDA approved the FDC, which Gilead and BMS marketed under the brand

 9   name Atripla.

10          106.     Gilead and BMS initially shared marketing and sales efforts, jointly marketing the product

11   in the United States from July 2006 through 2010. In 2011, except for a limited number of activities that

12   were jointly managed, the parties stopped coordinating detailing and promotional activities.

13          107.     A Joint Pricing Committee, comprising representatives of Gilead and BMS, determined

14   the selling price of Atripla. In 2017 (before generic entry for Sustiva), the price for a 30-day supply of

15   Truvada was approximately $1,600; the price of Sustiva was approximately $1,010; and the price of

16   Atripla was approximately $2,600.

17          108.     The economic interests of the joint venture held by Gilead and BMS (including share of

18   revenues and out-of-pocket expenses) were based on the portion of the net selling price of Atripla

19   attributable to Sustiva and Truvada.

20          109.     The Gilead/BMS agreement provided that BMS would supply its EFV exclusively to the

21   Gilead/BMS joint venture for use in an FDC with Gilead’s TDF and FTC. Under the agreement, BMS

22   was only permitted to develop, manufacture and commercialize FDCs “other than the Combination

23   Product,” that is, an FDC comprising brand or generic TDF, FTC, and EFV. The agreement thus

24   prevented BMS and every other manufacturer from competing against Atripla with an FDC comprising

25   EFV and generic TDF and/or FTC, even after Gilead’s patents expired. Moreover, the agreement

26   provided that the only way for BMS to avoid this exclusivity was to terminate Gilead’s participation in

27   the joint venture and thereby have BMS become the sole entity in the venture.

28          110.     The conspirators provided that BMS could terminate Gilead’s participation in the joint

                                                           29
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 33 of 172



 1   venture if generic versions of both TDF and FTC became available. The agreement further provided,

 2   however, that if BMS elected to terminate Gilead’s interest on that ground, BMS would be required to

 3   pay a substantial penalty to Gilead, comprising three years of additional royalty payments even after

 4   Gilead’s patents had expired or were invalidated. The purpose and effect of the penalty provision was to

 5   dissuade BMS from terminating Gilead’s participation in the joint venture even after its patents on TDF

 6   and/or FTC expired.

 7              111.   The coconspirators provided to Gilead a similar right of termination, with a similar

 8   termination-penalty provision, permitting it to terminate the joint venture if a generic version of Sustiva

 9   became available.

10              112.   In addition, either party’s terminating the joint venture would terminate the other’s ability

11   to continue making and selling Atripla. Gilead and BMS thus conspired to arrange that, regardless of

12   whether or not one of the coconspirators terminated the agreement once generic versions of the other’s

13   composition(s) became available, purchasers would never benefit from a marketplace in which two

14   versions of the Atripla FDC compete against each other. If neither party terminated the agreement, both

15   would continue to be bound by the exclusivity provision and could not make a competing generic-

16   composition-based version of the FDC; if a party did terminate, then the other would no longer have

17   access to the continuing party’s composition(s) and could no longer make a version of Atripla.

18              113.   When Gilead and BMS entered into their No-Generics Restraint in 2004, Gilead expected

19   to encounter competition from generic TDF and generic TDF/FTC as early as 2009 and 2011,

20   respectively. The principal patents that protected BMS’s EFV, however, were not scheduled to expire

21   until 2018. Although it was possible that EFV would also encounter generic competition before its

22   patents’ scheduled expiration dates, Gilead’s combining its TDF/FTC with EFV substantially increased

23   the probability that it could shield those products from generic competition.

24              114.   As contemplated by the coconspirators’ No-Generics scheme, Gilead cannibalized TDF

25   and/or FTC sales, encouraging doctors to switch their prescribing from those products to Atripla. As

26   described in detail below (see Section VII(D)(1)), this cannibalizing had significant anticompetitive

27   effects.

28              115.   When generic TDF became available, purchasers and patients should have benefitted

                                                             30
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 34 of 172



 1   because an untainted competitor in BMS’s position would market a competing version of the FDC, with

 2   Gilead selling the original version of Atripla, and the untainted competitor selling an FDC comprising

 3   generic TDF, generic FTC (once it becomes available), and EFV. The combined price of those three

 4   products would plummet due to competition that should have ensued with the availability of generic

 5   TDF. The Gilead/BMS noncompete scheme prevents purchasers from obtaining those competitive

 6   benefits.

 7          116.    Absent the No-Generics Restraint, moreover, an untainted competitor in BMS’s position

 8   would have challenged Gilead’s patents and entered the market with a competing FDC even before the

 9   expiration of the FTC patents in 2021. The NCE exclusivity protecting Atripla expired on July 2, 2008.

10   Assuming that BMS were subject to that exclusivity, an untainted competitor in its position would have

11   challenged Gilead’s patents one year before expiration of the NCE exclusivity. If Gilead timely sued

12   BMS for patent infringement, an untainted competitor in its position would have entered the market as

13   early as the expiration of the 30-month stay in January 2011, on a date to be determined by the jury.

14          117.    Gilead and BMS broadened the scope of their unlawful collusion to include protecting

15   from imminent generic competition a BMS product, atazanavir sulfate (“ATV”). ATV is a third agent—a

16   protease inhibitor—that BMS markets as Reyataz. Just as the scheme used some of BMS’s patents to

17   protect Gilead’s products from generic competition, so the conspirators also used some Gilead patents to

18   protect BMS’s ATV from generic competition. Gilead provided an exclusive license to BMS—exclusive

19   even as to Gilead—to use Gilead’s then-investigational new drug cobicistat (COBI) in combination with

20   BMS’s ATV.

21          118.    On February 17, 2010, BMS received notice that generic manufacturer Teva

22   Pharmaceuticals had submitted an ANDA with a Paragraph IV certification that the patents purportedly

23   covering BMS’s ATV were invalid and not infringed. BMS could expect to encounter generic

24   competition to ATV (Reyataz) as early as August 17, 2012.

25          119.    After BMS received notice of that challenge to its ATV patents, but before the generic

26   manufacturer could enter the market, BMS and Gilead announced a deal (on October 26, 2011) to jointly

27   develop an FDC that would combine BMS’s vulnerable ATV with Gilead’s COBI. Gilead and BMS

28   expected that, as a potential new drug, COBI’s patents would extend far into the future; in fact, the latest

                                                           31
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 35 of 172



 1   of them does not expire until September 3, 2029. On January 29, 2015, the FDA approved that FDC,

 2   which BMS markets as Evotaz.

 3          120.    This deal was meant to protect BMS’s product, not Gilead’s, from generic competition.

 4   So, the parties provided that BMS would be responsible for commercializing the FDC, and Gilead

 5   provided a No-Generics Restraint to BMS. The license from Gilead to BMS for use of COBI in the FDC

 6   is exclusive even as to Gilead, i.e., it prohibits Gilead from commercializing its own FDC that contains a

 7   generic version of ATV. Gilead also expressly agreed that it “shall not,” without the prior written consent

 8   of BMS, “make, use, sell, have sold, offer for sale, or import” a generic version of Evotaz. Gilead is

 9   prohibited from marketing an FDC with ATV even after generic versions of it become available. In

10   return, BMS agreed to pay Gilead royalties even if Gilead’s patents on COBI have expired or are

11   invalidated.

12          121.    Under the agreement, BMS sets the price of the FDC for sales in the United States and

13   pays a royalty to Gilead based on sales. The agreement, including the No-Generics Restraint and

14   obligation to pay royalties, terminates after the expiration of the last of Gilead’s patents providing

15   exclusivity for COBI.

16          122.    As with these Defendants’ prior agreement regarding Atripla, their Evotaz agreement

17   provided for post-patent-expiration royalty payments. BMS undertook to continue paying royalties to

18   Gilead in certain circumstances even if the COBI patents were invalidated or found to be unenforceable.

19   Such agreements to continue paying royalties after a patent is no longer effective are per se unlawful.

20   And they are plainly anticompetitive, especially in the circumstances here. The provision dampened the

21   incentive for BMS to compete against Gilead by trying to invalidate the COBI patents (or to partner with

22   a generic manufacturer that would try to invalidate them) because BMS would continue to be bound to

23   pay the royalties. It also functioned as another means for BMS to pay Gilead for granting the No-

24   Generics Restraint.

25          123.    As contemplated by the No-Generics scheme between BMS and Gilead with respect to

26   ATV, BMS cannibalized the sales of Reyataz, encouraging doctors to switch their prescribing from

27   Reyataz to Evotaz.

28          124.    Generic ATV became available in the United States in December 2017. At that time,

                                                           32
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 36 of 172



 1   purchasers and patients should have benefitted because: (1) doctors and patients could use generic ATV

 2   in combination with Gilead’s COBI or another booster, such as generic RTV; and (2) an untainted

 3   competitor in Gilead’s position would have competed with BMS by marketing an FDC comprising

 4   generic ATV and COBI. The combined price of those products would have plummeted due to

 5   competition that should have ensued with the availability of generic ATV. The BMS/Gilead No-Generics

 6   Restraint was intended to prevent, and did in fact prevent, purchasers from obtaining those competitive

 7   benefits.

 8          125.    Absent the No-Generics Restraint, an untainted competitor in Gilead’s position would

 9   have competed with an FDC containing COBI and generic ATV as soon as possible, and it would have

10   done so by December 2017. Under the unlawful No-Generics Restraint, however, drug purchasers will

11   continue to be deprived of a substitutable version of Evotaz until September 2029.

12          126.    Gilead began in August 2011 to market an FDC, Complera (see Section VII(C)) below),

13   and began in August 2012 to market another FDC, Stribild (see Section VII(A) above), that compete

14   against Atripla. Gilead thereafter concentrated its marketing efforts in promoting those products rather

15   than Atripla. And when Gilead began developing its line of TAF-based FDCs to replace the TDF-based

16   FDCs, it did not amend the joint venture agreement with BMS to provide for the parties to commercialize

17   a TAF-based successor to Atripla. Nor did Gilead file an application for an NDA for such a TAF-based

18   successor product to Atripla.

19          127.    The BMS/Gilead No-Generics Restraint with respect to Atripla prohibited BMS from

20   making a generic version of Atripla when generic TDF and generic FTC became available, but did not

21   prohibit BMS from making a comparable version comprising generic TDF, 3TC (instead of Gilead’s

22   FTC), and EFV. When generic TDF became available, BMS licensed Mylan Pharmaceuticals to produce

23   that comparable version, which the FDA approved in February 2018. Mylan sells the generic

24   TDF/3TC/EFV version of the product at a 40% discount to the price of branded Atripla.

25          128.    Gilead recently terminated BMS’s participation in the Atripla joint venture, triggering

26   Gilead’s obligation to make the penalty payments described above.

27

28

                                                          33
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 37 of 172



 1          B.      Unlawful No-Generics Restraints: Gilead and Janssen

 2
            129.    On July 16, 2009, Gilead and Janssen entered into a collaboration agreement to develop
 3
     and commercialize an FDC whose active pharmaceutical ingredients would be those of Gilead’s Truvada
 4
     (TDF/FTC) and Janssen’s rilpivirine (“RPV”).
 5
            130.    Gilead submitted an NDA for the product on February 10, 2011. On August 10, 2011, the
 6
     FDA approved the NDA for Complera, the FDC containing TDF/FTC/RPV.
 7
            131.    The FDA approved Janssen’s Edurant, whose only active pharmaceutical ingredient is
 8
     RPV, on May 20, 2011.
 9
            132.    Under the parties’ agreement, with amendments through 2014, Janssen granted to Gilead a
10
     No-Generics Restraint for use of RPV in an FDC comprising TDF/FTC/RPV. Janssen expressly agreed
11
     that it “shall not,” without the prior written consent of Gilead, “make, use, sell, have sold, offer for sale,
12
     or import” an FDC comprising generic TDF, generic FTC, and RPV. The agreement also prohibits
13
     Janssen from selling any “Other Combination Product” comparable to TDF/FTC/RPV, which precludes
14
     Janssen from selling a product made with generic TDF, 3TC (rather than FTC), and RPV.
15
            133.    The agreement provides that Gilead is responsible for manufacturing Complera and
16
     distributing and commercializing it in the United States as well as in much of the rest of the world.
17
     Janssen has the right to distribute it in other regions, including Japan and Russia.
18
            134.    Under the agreement, Gilead sets the price of Complera and the parties share revenues
19
     based on the ratio of the net selling prices of the party’s component(s), subject to certain restrictions and
20
     adjustments. The coconspirators agreed that in the United States the selling price of Complera would be
21
     the combined prices of Truvada (TDF/FTC) and Edurant (RPV) when sold separately. Gilead purchases
22
     RPV from Janssen for use in Complera at approximately the market price of RPV, less a specified
23
     percentage of up to 30%.
24
            135.    Janssen could not terminate the agreement until after the expiration of the last-to-expire
25
     patent for RPV.
26
            136.    Through 2011, Gilead reimbursed Janssen approximately $100 million in research and
27
     development expenses, which was the maximum amount allowed under the agreement.
28
            137.    When Gilead and Janssen entered into their No-Generics Restraint in 2009, Gilead—
                                                       34
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
             Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 38 of 172



 1   which had recently sued Teva in connection with Teva’s first-to-file ANDA for Truvada—expected to

 2   encounter generic competition as early as May 2011, the end of Teva’s 30-month stay. The principal

 3   patents that protected RPV, however, were not scheduled to expire until dates ranging from 2019 to

 4   2025.

 5           138.   As contemplated by the No-Generics scheme, Gilead cannibalized TDF and/or FTC sales,

 6   encouraging doctors to switch their patients from those products to Complera. Defendants had unlawfully

 7   used the No-Generics Restraint to protect Complera from competition.

 8           139.   As with Gilead’s prior agreement with BMS regarding Atripla, the Gilead/Janssen

 9   agreement provided for post-patent-expiration royalty payments in certain circumstances. Gilead

10   undertook to continue paying royalties to Janssen under the agreement even if the RPV patents were

11   invalidated or found to be unenforceable. For the reasons stated in detail above, such agreements to

12   continue paying royalties after a patent is no longer effective, especially in the circumstances here, are

13   per se unlawful and anticompetitive.

14           140.   On December 23, 2014, Gilead and Janssen executed a restated and amended agreement.

15   The restated agreement expanded the parties’ collaboration to include another FDC, which contains TAF

16   (instead of TDF), FTC, and Janssen’s RPV. The FDA subsequently approved that product, marketed as

17   Odefsey, on March 1, 2016.

18           141.   The restated agreement also confirmed that the license from Janssen to Gilead was

19   “exclusive” even as to Janssen, i.e., it prohibits Janssen from commercializing its own FDC that contains

20   either (1) generic versions of TDF and FTC and its own RPV or (2) generic versions of TAF and FTC

21   and its own RPV; only Gilead has the rights to FDCs with those ingredients, even after generic versions

22   of TDF, FTC and/or TAF become available. And again, the restated agreement further prohibits Janssen

23   from marketing any comparable product, including one made with TAF (or TDF), 3TC (rather than

24   FTC), and RPV.

25           142.   Gilead is responsible for manufacturing Odefsey and has the lead role in registration,

26   distribution, and commercialization of it in the United States. Gilead sets the price of Odefsey, and the

27   parties share revenues based on the ratio of the net selling prices of the party’s component(s), subject to

28   certain restrictions and adjustments. Gilead continues to retain a specified percentage of Janssen’s share

                                                           35
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
             Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 39 of 172



 1   of revenues, up to 30%.

 2           143.   The agreement, including the No-Generics Restraint and the obligation to pay royalties,

 3   expires on a product-by-product basis, at the later of (1) the expiration of the last of Janssen’s patents

 4   providing exclusivity for the product or (2) the ten-year anniversary of marketing the product (a post-

 5   patent-expiration royalty provision).

 6           144.   By the time the FDA approved Odefsey for sale in March 2016, the scheduled expiration

 7   of Gilead’s patents on TDF was less than 22 months away. As alleged in detail below (see Section

 8   VII(F)), Gilead used anticompetitive tactics—including making standalone TAF less safe—to drive

 9   patients to Odefsey, which the unlawful No-Generics Restraint protects from competition until March

10   2026.

11           145.   When generic versions of TDF became available in 2017, purchasers and patients should

12   have benefitted because an untainted competitor in Janssen’s position would have competed with Gilead

13   by marketing a competing version of Complera comprising generic TDF, 3TC, and RPV. The combined

14   price of those products would have plummeted due to the competition that should have ensued with the

15   availability of generic TDF. The Gilead/Janssen No-Generics Restraint prevented purchasers from

16   obtaining those competitive benefits.

17           146.   Moreover, absent the No-Generics Restraint, an untainted competitor in Janssen’s position

18   would have offered a competing product long before December 2017. Such a competitor would have

19   challenged Gilead’s patents. No NCE exclusivity applicable to Complera would have barred Janssen

20   from timely seeking FDA approval for a competing FDC because Janssen controlled the NCE

21   exclusivity. The only NCE-protected ingredient in Complera at the time of its approval was Janssen’s

22   RPV. And Janssen, not Gilead, owns the patents covering an FDC comprising TDF/FTC/RPV.

23           147.   Accordingly, an untainted competitor in Janssen’s position would have submitted its own

24   application for a product containing TDF/FTC/RPV as early as August 2011, and any 30-month stay

25   would have expired in February 2014. Thus, an untainted competitor in Janssen’s position would have

26   competed against Gilead with an FDC comprising RPV and generic versions of TDF and FTC as early as

27   February 2014, on a date to be determined by the jury.

28           148.   But the unlawful No-Generics Restraint resulted in Janssen’s agreeing not to compete

                                                           36
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 40 of 172



 1   until at least December 9, 2025, when the No-Generics Restraint expires.

 2          149.    Likewise, absent the No-Generics Restraint, an untainted competitor in Janssen’s position

 3   would have produced and marketed a substitutable version of Odefsey as soon as possible. The NCE

 4   exclusivity that attached to TAF, and that protects Odefsey, does not expire until November 5, 2020. But

 5   an untainted competitor in Janssen’s position would have obtained from Gilead a contractual waiver of

 6   that exclusivity (Janssen’s leverage to do so is illustrated by, among other things, its having obtained co-

 7   ownership of the patents on an FDC comprising TAF/FTC/RPV). Thus, an untainted competitor in

 8   Janssen’s position would have submitted its own application for a product containing RPV, generic TAF,

 9   and generic FTC as soon as the FDA approved the NDA for Odefsey. After waiting out the 30-month

10   stay, such a competitor would have entered the market as early as September 2018.

11          150.    In addition to their unlawful No-Generics Restraint involving RPV, Gilead and Janssen

12   entered into mutual No-Generics promises involving Janssen’s product, darunavir (“DRV”), which

13   Janssen markets as Prezista. The agreements concerning DRV amount to a mutual nonaggression pact in

14   which both parties could have made the FDC with generic versions of the other’s compositions, but both

15   agreed not to do so even after the relevant patents expired.

16          151.    In October 2010, a year after the announcement of the Complera deal, Janssen received

17   notice that generic manufacturer Mylan Pharmaceuticals had submitted an ANDA with a Paragraph IV

18   certification that the patents purportedly covering Janssen’s Prezista (DRV) were invalid and not

19   infringed. Janssen could expect to encounter generic competition to DRV as early as April 2013.

20          152.    On June 28, 2011—less than nine months after receiving Mylan’s notice of intention to

21   challenge the Prezista patents—Janssen and Gilead announced a tentative deal to jointly develop an FDC

22   that would combine Janssen’s vulnerable Prezista (DRV) with Gilead’s then-investigational new drug

23   cobicistat (COBI). Gilead and Janssen expected that, as a potential new drug, COBI’s patents would

24   extend far into the future; in fact, the latest of them does not expire until September 3, 2029. The FDA

25   ultimately approved the DRV/COBI FDC on January 29, 2015, and Janssen now markets the product as

26   “Prezcobix.”

27          153.    Gilead and Janssen, however, had made a definitive agreement as to Prezcobix subject to

28   reaching an even broader deal involving DRV. Their finalizing a Prezcobix deal was expressly

                                                           37
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
             Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 41 of 172



 1   contingent on concluding a further agreement to coformulate Janssen’s DRV with Gilead’s TAF, FTC,

 2   and COBI. The FDA ultimately approved that product on July 17, 2018, and Janssen now markets it as

 3   “Symtuza.”

 4           154.   Without mutual No-Generics Restraints with respect to Symtuza, both Gilead and Janssen

 5   were vulnerable to generic-composition-based competition from the other. Janssen’s DRV patents are

 6   weak and can easily be designed around (see Section XII below). Thus, absent Gilead’s giving a No-

 7   Generics Restraint to Janssen, an untainted competitor in Gilead’s position would begin in 2021 (at the

 8   latest) to market a competing version of Symtuza comprising generic DRV and Gilead’s TAF, FTC, and

 9   COBI.

10           155.   On the other hand, absent Janssen’s giving a No-Generics Restraint to Gilead, Janssen

11   could have begun in July 2018 marketing an FDC that would compete with Symtuza, comprising DRV

12   and generic RTV. Patients could take that DRV/generic RTV pill together with an FDC comprising

13   generic TDF/3TC. Janssen could also begin competing in May 2023 with an additional comparable FDC,

14   comprising generic TAF, generic 3TC, generic RTV, and DRV.

15           156.   Rather than face the competition to which consumers are entitled under the antitrust laws,

16   Gilead and Janssen entered into their mutual nonaggression pact in which each provided a No-Generics

17   Restraint to the other. Janssen expressly agreed with respect to DRV, just as it had with respect to RPV,

18   that it “shall not,” without the prior written consent of Gilead, “make, have made, use, sell, have sold,

19   offer for sale, or import” a competing version of the FDC with compositions that were either generic

20   versions of, or comparable to, Gilead’s compositions even after the relevant Gilead patents have expired.

21   Likewise, Gilead agreed that it would not produce a competing FDC comprising generic DRV and

22   Gilead’s TAF, FTC, and COBI, even after Janssen’s patents on DRV expired.

23           157.   Gilead and Janssen entered into the Symtuza deal on December 29, 2014. The same day,

24   and in the same document, Gilead and Janssen finalized their agreement regarding Prezcobix. Also, on

25   the same day, Gilead and Janssen amended their Complera agreement to include Odefsey. All three

26   deals—for Complera/Odefsey, Prezcobix, and Symtuza—are part of a single conspiracy in which both

27   Janssen and Gilead unlawfully refrain from competing against the other’s vulnerable-to-competition

28   compositions, even after the relevant patents expire.

                                                             38
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 42 of 172



 1          158.    The agreement regarding Prezcobix and Symtuza provides that Janssen is responsible for

 2   marketing the products in the United States. The agreement also provides that: (1) Janssen sets the price

 3   of Prezcobix and Symtuza; (2) the price will be the combined price of each of the separate compositions;

 4   (3) the parties split the revenues based on the ratio of the net selling prices of the party’s component(s);

 5   and (4) the agreement, including the No-Generics Restraints, terminates at the later of the expiration of

 6   the last of either party’s patents providing exclusivity for the product or the ten-year anniversary of

 7   marketing the product.

 8          159.    The agreement regarding Symtuza contained a post-patent-expiration royalty provision

 9   running in favor of Janssen, and the agreement regarding Prezcobix contained one running in favor of

10   Gilead. Both provisions required the payment of royalties in certain circumstances even if patents

11   covering the drugs expired or were invalidated.

12          160.    As contemplated by the No-Generics scheme, Janssen began in the first quarter of 2015 to

13   cannibalize the sales of Prezista, encouraging doctors to switch their prescribing from Prezista to

14   Prezcobix and, later, to Symtuza. As of 2017, Janssen had succeeded in shifting at least 40% of Prezista

15   prescriptions to Prezcobix.

16          161.    After generic TDF became available (December 2017), generic RTV became available

17   (March 2018), and the FDA approved Symtuza (July 2018), purchasers and patients should have

18   benefitted because an untainted competitor in Janssen’s position would have competed with Symtuza by

19   marketing an FDC comprising DRV and generic RTV, which patients could take together with a pill

20   comprising generic TDF/3TC. Alternatively, patients could have taken the DRV/generic RTV pill

21   together with Descovy (TAF/FTC). The combined price of those products would have plummeted due to

22   competition that should have ensued with the availability of generic TDF and generic RTV. The

23   Janssen/Gilead No-Generics Restraints have prevented purchasers from obtaining those competitive

24   benefits.

25          162.    Absent the No-Generics Restraint, an untainted competitor in Gilead’s position would

26   have competed with a substitutable version of Prezcobix as soon as possible. No unexpired NCE

27   exclusivity protected Prezcobix from competition from Gilead. An untainted competitor in Gilead’s

28   position would have filed an application for such a product by January 2015, and, after waiting out the

                                                           39
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 43 of 172



 1   30-month stay, would have begun marketing it by July 2017. By that date, the only non-expired Orange

 2   Book patents owned by Janssen were those covering certain pseudopolymorphic forms of DRV, which

 3   expire on February 16, 2024 and December 26, 2026 (assuming no pediatric exclusivity is later

 4   awarded). Those patents are invalid and can easily be designed around.

 5          163.    Absent this Court’s intervention, drug purchasers will continue to be deprived of a

 6   substitutable version of Prezcobix until at least January 2025 when the parties’ unlawful No-Generics

 7   Restraint with respect to Prezcobix expires.

 8          164.    Unless enjoined by this Court, Gilead and Janssen’s unlawful No-Generics Restraints will

 9   have additional anticompetitive effects when generic versions of the following become available: FTC,

10   DRV, TAF, or COBI. Unrestrained by the unlawful No-Generics Restraints, an untainted competitor in

11   Janssen’s position would produce and market FDCs that are substitutable for, or comparable to,

12   Complera, Odefsey, and Symtuza. Unrestrained by the unlawful No-Generics Restraints, an untainted

13   competitor in Gilead’s position would produce and market FDCs that are substitutable for, or comparable

14   to, Prezcobix and Symtuza. These additional anticompetitive effects, and the need for injunctive relief to

15   avoid them, are discussed below in Section XII.

16
            C.      The No-Generics Restraints Contain Virtually Identical Terms
17

18          165.    The No-Generics Restraints are central to Gilead’s monopolization scheme to obtain and

19   maintain monopoly power. Comparing the terms of Gilead’s agreements with its coconspirators reveals

20   that most of the No-Generics Restraints use virtually identical language, which is indicative of Gilead’s

21   deliberate strategy to suppress competition and maintain its monopoly. For example, the conspirators use

22   virtually the same language to effect the No-Generics Restraints in Gilead’s agreements with Janssen for

23   Complera in July 2009, with Janssen for Prezcobix in June 2011, and with BMS for Evotaz in October

24   2011. The mutual non-aggression pacts between Gilead and Janssen regarding Odefsey and Symtuza

25   signed in December 2014 also feature the very same No-Generics Restraints. While the 2004

26   Gilead/BMS agreement for Atripla uses different language, it is unmistakably a No-Generics Restraint.

27          166.    Gilead’s agreements with its coconspirators also feature nearly identical provisions

28   requiring royalty payments even if the parties’ patents have expired or are invalidated in a legal

                                                          40
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 44 of 172



 1   proceeding. These provisions are also part of Gilead’s scheme to suppress competition. The first post-

 2   patent-expiration royalty provision was included in Gilead and BMS’s 2004 agreement regarding Atripla.

 3   Then another appeared in Gilead’s agreement with Japan Tobacco regarding EVG in 2005. Another

 4   appeared in the 2009 Gilead/Janssen Complera agreement. Nearly identical language to that in the EVG

 5   agreement then appeared in Gilead’s agreement with Janssen for Prezcobix and with BMS for Evotaz,

 6   both signed in 2011. Gilead and Janssen’s agreements regarding Odefsey and Symtuza signed in

 7   December 2014 feature the same post-patent expiration royalty provisions.

 8          167.    Most of these agreements were publicly filed or described in filings by Gilead with the

 9   Securities and Exchange Commission, including the 2004 agreement with BMS, the 2005 agreement

10   with Japan Tobacco, and the 2009 agreement with Janssen. Before entering into agreements with Gilead,

11   BMS and Janssen scrutinized the publicly available Gilead agreements with competitors. Thus, when

12   entering into one or more of their unlawful agreements with Gilead, both BMS and Janssen were aware

13   that Gilead had used No-Generics Restraints and post-patent-expiration royalty provisions with other

14   competitors, including in nearly identical language.

15
            D.      Increased Prices and Reduced Innovation
16

17          168.    Gilead and its coconspirators’ use of No-Generics Restraints, as alleged above, has had

18   myriad and very substantial anticompetitive effects.

19
                    1.     The No-Generics Restraints increased prices.
20

21          169.    For each of BMS and Janssen, agreeing not to market a competing, generic-based FDC

22   after Gilead’s patents expired made no business sense unless: (a) the No-Generics Restraints impaired

23   competition; and (b) Gilead allowed the coconspirators to share in the supracompetitive profits that the

24   impairment produced. Unless the restraints generated supracompetitive profits that the coconspirators got

25   to share in, their economic interests would have been to market generic-drug-based FDCs as soon as

26   possible.

27          170.    The agreements provided several means for Gilead’s coconspirators to share in the

28   supracompetitive profits that the unlawful No-Generics Restraints generated. The restraints substantially

                                                            41
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 45 of 172



 1   increased Gilead’s incentive to move sales from TDF and/or FTC to the TDF-based FDCs. Those

 2   switched sales resulted in the coconspirators’ selling significantly more of their third agents than they

 3   otherwise would have. The restraints also significantly dampened competition in the cART Market,

 4   generating higher prices for the FDCs and therefore for the conspirators’ third agents. And Gilead

 5   directly paid the coconspirators through the royalty and other provisions of the joint-development

 6   agreements. For example, Gilead paid Janssen a $100 million fee under their original agreement.

 7          171.    Likewise, the No-Generics Restraints made no economic sense for Gilead unless they

 8   impaired competition. Those restraints did not benefit Gilead in the period of time before it lost statutory

 9   exclusivity (exclusivity from its patents or from NCE exclusivity); during that time Gilead already had

10   exclusivity and no one could make a competing FDC that contained Gilead’s exclusivity-protected

11   products. Gilead benefitted from the No-Generics Restraints only during the period after its statutory

12   exclusivity expired. And that is precisely the period in which Gilead could not legitimately obtain

13   private, contractual relief from competition.

14          172.    Gilead and the coconspirators win. Drug purchasers lose, in three principal ways (even

15   more ways are detailed below): Defendants’ anticompetitive conduct (1) artificially reduced the

16   prescription base of Gilead’s Viread (TDF), Emtriva (FTC), and/or Truvada (TDF/FTC) available for

17   automatic generic substitution, much of that prescription base having been cannibalized to the TDF-

18   based FDCs; (2) robbed purchasers of competing FDCs made with generic or comparable versions of

19   those products; and (3) impaired price competition in the cART Market.

20          173.    Defendants’ anticompetitive schemes exploited a substantial imperfection in the

21   prescription pharmaceuticals marketplace. Doctors who have switched patients from one HIV product or

22   HIV drug regimen to another are very reluctant to switch patients back to the original product or

23   regimen, even if a generic version of the original product becomes available at a much lower price.

24   Switching costs (e.g., the need for another visit to the doctor for a new prescription) impair a move back

25   to the original product. And pharmaceuticals are “experience” goods that consumers and physicians are

26   hesitant to change if they are working.

27          174.    These and other factors make prescription pharmaceutical sales, especially of HIV drugs,

28   “sticky”—doctors and patients are much less likely than in fully competitive markets to switch

                                                           42
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 46 of 172



 1   prescriptions back to the original product. Brand manufacturers can impair imminent generic competition

 2   by using their sales force to cannibalize the sales of the brand drug—to move the prescription base from

 3   the original product to one that does not face imminent generic competition—before the generic enters

 4   the market. Once the generic becomes available, doctors might in theory begin prescribing it rather than

 5   the new brand product. But having switched the patient from the old to the new product, the “stickiness”

 6   in these markets means that doctors are unlikely to change the patient’s regimen back again. The timing

 7   is critical. If the new product beats the generic onto the market, it makes as much as 10 times more sales

 8   than it otherwise would have made.

 9          175.    Gilead’s No-Generics Restraint schemes exploited this market defect. Gilead and its

10   coconspirators switched much of the prescription base from TDF and/or FTC to the TDF-based FDCs

11   (Atripla, Stribild, and Complera). This scheme fundamentally impaired competition. Generic versions of

12   TDF and/or FTC are not AB-rated to, and therefore not automatically substitutable for, the TDF-based

13   FDCs. Automatic substitution at the pharmacy counter is a generic product’s most efficient means of

14   competing. Gilead and the coconspirators’ switching of the prescription base from TDF and/or FTC to

15   the TDF-based FDCs thus impaired the only effective means for standalone generic products to compete.

16          176.    Moreover, the No-Generics Restraints—express non-competition pacts—prevent Gilead’s

17   coconspirators from making competing versions of the FDCs with generic or comparable versions of

18   TDF and/or FTC. The restraints thus ensured that Gilead and the coconspirators would not compete their

19   supracompetitive profits back to consumers through price competition on sales of the FDC.

20          177.    Depending on the competing manufacturer’s regulatory strategy, generic-drug-containing

21   versions of the FDCs could be approved under the ANDA process of Section 505(j) of the FD&C Act

22   (21 U.S.C. § 355(j)), and the resulting product would be automatically substitutable at the pharmacy

23   counter for the original version of the FDC. Or the competing manufacturer could gain approval under

24   Section 505(b)(2) of the FD&C Act (21 U.S.C. § 355(b)(2)). Under either regulatory strategy, the

25   competing generic-drug-containing versions of the FDCs would sell at very substantial discounts to the

26   price of the original FDC.

27          178.    Absent the No-Generics Restraints’ anticompetitive effects, untainted competitors in the

28   position of BMS and Janssen would have begun making the FDC with generic or comparable versions of

                                                          43
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 47 of 172



 1   TDF and/or FTC as soon as they became available. Making the FDCs with low-cost generic ingredients

 2   would have resulted in those manufacturers’ lowering the price of the FDC and thereby increasing sales,

 3   while still maintaining at least the same profit margin.

 4          179.    The No-Generics Restraints thus artificially prop up the prices of those standalone

 5   components, of the FDCs, and of other products in the cART Market that Gilead and its coconspirators

 6   have unlawfully monopolized. FDCs that are originally formulated with a generic composition and a

 7   brand composition sell for about 40% - 50% less than the combined prices of the brand versions of the

 8   two compositions. As a result of the No-Generics Restraints, the Defendants’ FDCs continue to sell for

 9   about 100% of the combined prices of the brand components, even after the relevant patents expire and

10   generic components are available.

11          180.    Similarly, when an FDC made with comparable (but not substitutable) compositions

12   enters the market and competes against the incumbent FDC, the competitor’s price is about 40% - 50%

13   less than the incumbent’s price. As a result of the No-Generics Restraints, however, comparable versions

14   of all but one of the affected FDCs here (Atripla being the exception) are not available. For example, the

15   Gilead/Janssen FDC Complera (TDF/FTC/RPV) sells for $35,000 for a yearly course of treatment. A

16   comparable version made with generic or comparable versions of Gilead’s components (generic TDF and

17   generic 3TC) and Janssen’s RPV would sell for half that amount.

18          181.    Gilead, Janssen, and BMS moved sales from their standalone products to the FDCs that

19   they had unlawfully protected with No-Generics Restraints. Those switches ensured that drug purchasers

20   would not get the typical 80% price discounts on generic versions of the standalone products. And the

21   No-Generics Restraints ensured that purchasers would not get those price discounts indirectly through

22   lower pricing of generic-drug-based versions of the FDCs.

23          182.    The No-Generics Restraints also delayed the dates that generic drugs became available.

24   The restraints anticompetitively reduced the incentives of generic manufacturers to challenge the patents

25   protecting the FDCs (including those protecting the individual components). Absent the No-Generics

26   Restraints, a generic manufacturer could assemble a substitutable version of the FDC by: (1) successfully

27   challenging the patents on one of the coconspirator’s compositions and obtaining a license from the other

28   coconspirator to use its product in the FDC; or (2) successfully challenging the patents on both of the

                                                           44
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
              Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 48 of 172



 1   coconspirators’ compositions. The No-Generics Restraints eliminated the first possibility, forcing generic

 2   manufacturers into an all-or-nothing venture to succeed against the patents on all of the compositions.

 3   The No-Generics Restraints thus created formidable entry barriers to those seeking to compete against

 4   the FDCs.

 5            183.   The No-Generics Restraints also incapacitated the manufacturers that were best situated to

 6   challenge Gilead’s patents—its coconspirators. Absent the No-Generics Restraints, untainted competitors

 7   in the position of BMS and Janssen (either directly themselves or through a collaboration with a generic

 8   manufacturer) would have challenged Gilead’s patents in order to make generic-drug-containing versions

 9   of the FDCs. The No-Generics Restraints sidelined the competitors best able to challenge the patents.

10   The same is true when Gilead granted No-Generics Restraints covering the coconspirators’ vulnerable

11   drugs.

12            184.   Absent the No-Generics Restraints, untainted competitors in the position of BMS and

13   Janssen would have made competing FDCs with generic components even if these companies typically

14   focus on branded pharmaceuticals. Making FDCs with generic components is entirely consistent with

15   BMS and Janssen’s branded business model. Janssen, for example, markets a diabetes medication,

16   Invokamet XR, which is an FDC of Janssen’s branded canagliflozin and generic metformin

17   hydrochloride. BMS was also perfectly willing to partner with generic-drug manufacturer Mylan to make a

18   comparable version of Atripla using generic TDF and generic 3TC.

19            185.   Brand pharmaceutical companies also challenge their competitors’ patents when necessary

20   to pursue business opportunities, as demonstrated by a recent wave of litigation under the Biologics Price

21   Competition and Innovation Act of 2009. Large pharmaceutical companies including Pfizer, Merck, and

22   Amgen developed biosimilar versions of branded biologic drugs and have aggressively litigated

23   challenges to patents keeping their biosimilars off the market. Companies like Janssen and BMS also

24   regularly chanllenge their competitors’ patents when it makes business sense to do so. For example, in

25   May 2008, Janssen subsidiary Centocor, Inc. filed suit against Genentech, Inc. seeking to invalidate

26   Genentech’s patents in order to avoid paying royalties on sales of Remicade.

27            186.   Absent the No-Generics Restraints, untainted competitors in the position of BMS and

28   Janssen would have challenged Gilead’s patents prior to expiration because it makes business sense. The

                                                          45
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 49 of 172



 1   cost of litigating similar patent infringement actions is approximately $6 to $10 million from complaint

 2   to verdict. American Intellectual Property Lawyers Association, 2013 Report of the Economic Survey 34

 3   (2013). These minimal costs cannot outweigh the substantial gains that Janssen would have realized by

 4   launching into a $660 million market for Complera four years before the expiration of Gilead’s patents.

 5   BMS similarly could have entered the market as early as 2011, when annual Atripla sales had reached $2

 6   billion.

 7              187.   As described in Section XII below, Defendants are repeating this anticompetitive cycle

 8   again with respect to the TAF-based FDCs. The revised No-Generic Restraints prevent Janssen from

 9   making generic-TAF-containing versions of the TAF-based FDCs. Those amended unlawful restraints

10   extend to as late as 2032.

11
                       2.     The No-Generics Restraints reduced innovation.
12

13              188.   Among the most pernicious of the unlawful pacts’ anticompetitive consequences are their

14   devastating effects on innovation. In this vitally important market, where innovation is necessary to save

15   lives and allow them to flourish, the No-Generics Restraints directly prohibit competitors from

16   developing and marketing more than two dozen identifiable FDCs. And rather than spurring innovation,

17   the No-Generics Restraints caused Gilead to intentionally delay developing products and deliberately

18   degrade the safety and efficacy of the products that it did develop.

19
                              a.      Reduced innovation by Gilead’s competitors
20

21              189.   Reducing “pill burden” is an important goal in cART regimens. Those regimens, by

22   definition, require patients to take multiple drugs to treat HIV, and before the development of FDCs

23   required patients to take a separate pill for each drug in their regimens. FDCs reduced this pill burden

24   significantly, often allowing a patient to take just a single pill once a day to effectively treat HIV.

25              190.   Gilead and its coconspirators’ No-Generics Restraints, together with the additional

26   unlawful conduct detailed further below (see Sections VII(E)-(H)), have had a disastrous effect on

27   innovation in this vitally important market. That unlawful conduct has suppressed innovation by Gilead’s

28   competitors, directly and expressly prohibiting them from producing and marketing FDCs that would

                                                            46
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 50 of 172



 1   enhance the lives of patients on cART regimens.

 2          191.   Defendants’ conduct has prevented competitors from developing dozens of specifically

 3   identifiable FDCs. Absent Defendants’ unlawful conduct, the cART Market would have nearly twice as

 4   many FDCs as are now available.

 5          192.   Defendants’ unlawful conduct has delayed or prevented the development and marketing of

 6   at least the following FDCs and other HIV drugs: genericTDF/genericFTC/RPV;

 7   genericTAF/genericFTC/RPV; TAF/FTC/COBI/genericDRV; COBI/genericDRV;

 8   genericTDF/3TC/genericCOBI/DRV; genericTDF/genericFTC/genericCOBI/DRV;

 9   genericTAF/3TC/RTV/DRV; genericTAF/genericFTC/genericCOBI/RTV;

10   genericTAF/genericFTC/genericCOBI/genericRTV; DRV/genericRTV; genericTDF/genericFTC/EFV;

11   COBI/genericATV; genericTDF/3TC/RPV; genericTAF/3TC/RPV; genericRTV/EVG;

12   genericTDF/3TC/EVG; genericTAF/3TC/EVG; TDF/FTC/Dolutegravir; TDF/3TC/Dolutegravir;

13   TAF/FTC/Dolutegravir; TAF/3TC/Dolutegravir; genericTDF/genericFTC;

14   genericTDF/genericFTC/genericATV; TAF/FTC; TAF 10mg; generic TAF 10mg; TAF indicated for

15   HIV treatment; generic TAF indicated for HIV treatment; generic TDF; generic FTC.

16          193.   Unleashing this competition would have spurred competitors to innovate by creating even

17   more and better FDCs. Defendants’ conduct instead stifled that competition, to the great detriment of

18   those living with HIV.

19
                              b.   Reduced innovation by Gilead
20

21          194.   Gilead and its coconspirators’ conduct also dampened Gilead’s own incentive to innovate.

22   The unlawful conduct substantially diminished the competitive pressures that force manufacturers to

23   introduce better products sooner. The No-Generics Restraints shielded Gilead from those competitive

24   pressures, with predictable consequences: Gilead produced markedly inferior products and chose to delay

25   introducing improved products until it had wrung as much profit as possible out of the substandard ones.

26   The No-Generics Restraints prevented the market from forcing Gilead to do what suppliers in

27   competitive markets must do in order to thrive—market better products as soon as possible.

28          195.   Defendants’ No-Generics Restraints allowed Gilead to make profits not principally by

                                                         47
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 51 of 172



 1   innovating, but by impairing competition. This reality is seen in two stark facts: (1) from 2004 through

 2   2017 Gilead generated more than $59 billion in revenue from its HIV franchise in the United States; (2)

 3   in that same timeframe, Gilead developed exactly one new pharmaceutical compound—COBI. And even

 4   COBI did not debut until 2014, is merely a booster, and has a close substitute in RTV. Gilead has one of

 5   the worst innovation track records of any major pharmaceutical manufacturer anywhere in the world.

 6   Rather than innovate, Gilead used the No-Generics Restraints and other anticompetitive tactics to

 7   continually wring profits out of the two compositions—TDF and TAF—that it developed more than 15

 8   years ago.

 9          196.     A few examples demonstrate that the anticompetitive schemes created perverse incentives

10   for Gilead, with grievous consequences for cART patients.

11
                                    i.      Delaying TAF in 2003-2004
12

13          197.     One of the most severe anticompetitive effects of the No-Generics Restraints was that they

14   created the incentive and ability for Gilead to delay introducing the improved TAF products much earlier

15   than 2015.

16          198.     No later than 2003–2004 Gilead faced the decision whether to make profits by marketing

17   an improved product—TAF—or to instead make profits by using anticompetitive No-Generics Restraints

18   to impair competition and thereby allow Gilead to reserve TAF to use as a “line extension” in the future.

19   The No-Generics Restraints and other anticompetitive tactics allowed Gilead to choose the latter. If

20   Gilead could relieve the competitive pressures that it would otherwise face, it could withhold TAF from

21   the market for use only later as the foundation for a line extension, transitioning the TDF-based

22   prescription bases to TAF-based products. That is exactly what the No-Generics Restraints allowed

23   Gilead to do.

24          199.     The timeline unmistakably shows that the No-Generics Restraints caused the delay in

25   introducing TAF.

26          200.     Gilead knew at least by 2001 that TAF created significantly less risk of side effects.

27   Compared to TDF, far smaller doses of TAF deliver equal or greater concentrations of Tenofovir in the

28   cells that HIV targets. A 25mg dose of TAF has the same therapeutic effect as a 300mg dose of TDF.

                                                           48
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
             Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 52 of 172



 1   TAF therefore has far less risk of toxicity and side effects, especially kidney toxicity and bone-density

 2   loss.

 3           201.   TDF and TAF are two different prodrugs of Tenofovir. Gilead scientists began research

 4   on TAF—specifically as a potential avenue for reducing kidney and bone side effects—as early as 2000.

 5   Early Gilead studies in animals showed that TAF had 1,000-fold greater activity than TDF against HIV.

 6           202.   In 2002 Gilead conducted clinical trials of TAF in humans, with the explicit goal, as

 7   articulated by Gilead’s senior executive, of “deliver[ing] a more potent version of tenofovir that can be

 8   taken in lower doses, resulting in better antiviral activity and fewer side effects….”

 9           203.   In 2003 Gilead reported to investors regarding the TAF clinical trials that the “[i]nitial

10   data look promising,” and that Gilead was “excited” about TAF’s prospects. In January 2004 Gilead

11   again reported to investors that the TAF results were “promising,” and that it was “continuing the clinical

12   development of [TAF] … based on favorable Phase I/II results.” In March 2004 Gilead reported that

13   “[b]ased on data from our Phase 1/2 clinical trials of [TAF], we have begun developing a Phase 2

14   program for the treatment of HIV infection….”

15           204.   In May 2004 Gilead reported that the TAF clinical studies had confirmed that TAF gets

16   higher concentrations of Tenofovir into the blood than does TDF, thus allowing the patient to take a far

17   smaller dose, thereby significantly reducing the risk of negative side effects. Gilead told investors that

18   “we know that doses of [TAF], which are 1/6 or 1/2 of the [TDF] dose, can give greater antiviral

19   response. So, the theory holds that you can target and treat HIV differently using these kinds of prodrug

20   and targeting technologies.”

21           205.   Gilead continued to praise TAF to investors through at least June 2004.

22           206.   On October 21, 2004, however, Gilead abruptly announced that it had changed course and

23   decided to shelve further development of TAF. The announcement attributed the decision to “an internal

24   business review.” In fact, Gilead had concluded that it could use No-Generics Restraints in FDCs to

25   shield TDF and TDF-based products from competition and therefore could safely shelve the TAF project

26   to use much later as part of an anti-generic strategy once competition from generic TDF was imminent.

27           207.   On December 17, 2004, Gilead formally entered into the unlawful No-Generics Restraint

28   with BMS for Atripla. Gilead’s December 2004 Press Release noted that Gilead and BMS’s joint work

                                                           49
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 53 of 172



 1   on developing the project had “been ongoing throughout most of 2004.” Notably, in October 2004—the

 2   same month that Gilead announced the shelving of its TAF project—the coconspirators announced

 3   favorable results from an ongoing clinical trial of Atripla.

 4          208.    This No-Generics Restraint fundamentally altered the competitive landscape that Gilead

 5   faced. It gave Gilead the means to protect TDF from prospective generic competition, even if generic

 6   manufacturers were to successfully challenge the TDF patents. Thus, it no longer made economic sense

 7   for Gilead to do what competition would otherwise have forced it to do—to bring out TAF as soon as

 8   possible in order to take sales from its rivals in the antiretroviral class. With the No-Generics Restraint in

 9   place, the economic calculus changed: Gilead could make more profits by defeating generic competition

10   to TDF and then rolling out TAF much later as part of a line extension.

11          209.    Gilead itself eventually made explicit the connection between the anticompetitive BMS

12   deal and the shelving of TAF. At an investor conference in March 2011, Kevin Young, the executive vice

13   president of Gilead’s commercial operations, admitted that in 2004 Gilead “didn't bring TAF through

14   development because at the time we were launching Truvada, launching Atripla….”

15          210.    Gilead’s patenting strategy also reveals its anticompetitive scheme. Despite having

16   allegedly abandoned TAF research in 2004, Gilead in fact filed seven applications for patents on TAF

17   from 2004 to 2005. Six years later, when it was finally time to prepare for the TAF-based line extension,

18   Gilead told investors in 2010 that “a new molecule” would replace its TDF-based sales and add “a great

19   deal of longevity” to its HIV franchise. In fact, the “new molecule” wasn’t new at all—it was the TAF

20   molecule that had been sitting on Gilead’s shelf, having been held in reserve to roll out later when needed

21   in the line extension.

22          211.    As part of the line extension, Gilead told investors, doctors, and patients that TAF was

23   superior to TDF. In October 2010, Gilead told investors that “you can take a lower dose [of TAF], and

24   actually our clinical study would indicate 1/6th to 1/10th the Viread dose and you would actually get

25   higher efficacy with less exposure.” But this was not new information: Gilead’s statements were based

26   on the 2003 clinical study, not any new study or data.

27          212.    Similarly, in March 2011 Gilead’s then-COO, John Milligan, told investors that “even at

28   low doses of 50 milligram, [TAF] is a more potent antiviral than Viread.” TAF provided “lower exposure

                                                           50
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 54 of 172



 1   [of Tenofovir] to the rest of the body. So, the therapeutic index goes up by about 34, which is pretty

 2   dramatic.” But again, this was not new information: Gilead’s statements were based on the 2003 studies.

 3          213.    And on May 3, 2011, Milligan confirmed why Gilead had sat on TAF for more than 10

 4   years. Holding TAF in reserve to later reformulate the TDF-based FDCs would “bring quite a bit of

 5   longevity to the Gilead portfolio,” securing an “important opportunity for Gilead long-term.” It allowed

 6   Gilead to “have another wave of single tablets.”

 7          214.    COO Milligan admitted to analysts and others in June 2011 that the plan was to transition

 8   the TDF-based franchise to a “new” TAF-based franchise. Gilead was specifically using the switch to

 9   defeat generic competition: “our ability to develop and get [the TAF-based products] onto the market

10   prior to patent expiration will be key to us, to maintain the longevity.”

11          215.    Gilead actively and effectively used TAF’s more favorable risk profile to encourage

12   doctors to switch their prescribing from the TDF-based to the TAF-based products. Gilead consistently

13   and aggressively presented doctors with head-to-head comparisons of TDF versus TAF with respect to

14   kidney function and bone density. Gilead then followed the presentations with direct appeals for doctors

15   to switch to the TAF-based products. For example, Gilead stated at a major doctors’ conference that TDF

16   “has been associated with an increased risk of [chronic kidney disease],” whereas “[d]ue to a 91% lower

17   plasma tenofovir level, [TAF] relative to TDF has demonstrated a significantly better renal safety profile

18   ….” At another major conference Gilead told the assembled doctors that “[s]witching from TDF to TAF

19   may be an important treatment strategy to increase bone mineral density in those at the highest fracture

20   risk.” Gilead instructed its “detailers”—the sales force that calls on individual doctors—to make the same

21   pitch regarding the “new” TAF.

22          216.    Gilead also used the TAF-is-superior sales message when marketing the TAF-based

23   products directly to patients. Gilead made the same case to clinical investigators and to the FDA itself

24   when Gilead sought approval of the TAF-based products.

25          217.    Advising its investors of its marketing message, Gilead neatly summed it up: “if you’re a

26   new patient, start with a TAF-based single-tablet regimen, because that’s going to be highly efficacious

27   and very safe and very tolerable for long-term usage. And if you’re on a Viread-based regimen, it’s a

28   great idea to convert, switch, upgrade to a TAF-based regimen as soon as possible.”

                                                           51
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
             Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 55 of 172



 1           218.    Mr. Milligan characterized the switch of prescriptions to its TAF-based FDC, Genvoya, as

 2   the most successful launch of an HIV product in history. And he concluded that the success resulted from

 3   the “very strong medical rationale for TAF versus [TDF],” and doctors’ consequent “desire to move

 4   patients from a TDF containing regimen to a TAF containing regimen.”

 5           219.    The problem is that TAF was not new. As a result of the No-Generics Restraints, Gilead

 6   had been sitting on TAF for more than a decade, at enormous human cost to many HIV patients. From

 7   2006 to 2015 tens of thousands of HIV patients using Gilead’s TDF-based products unnecessarily

 8   suffered life-impairing kidney and bone side effects. Gilead itself later sponsored research that concluded

 9   that forcing patients to take TDF-based rather than TAF-based products could result in more than 16,000

10   excess deaths and 150,000 excess kidney, bone, and renal injuries over a nine-year period. See Am J

11   Manag Care. 2018;24 (Spec. Issue No. 8): SP322-SP328.

12           220.    In addition to causing enormous, immediate human suffering, Defendants’ unlawful

13   conduct also caused a delay in the ability of generic manufacturers and other competitors to challenge

14   Gilead’s TAF-related patents. As noted in detail above, NCE exclusivity prohibits a generic manufacturer

15   from even filing an ANDA with respect to the branded product until a year before the end of the NCE

16   exclusivity. Moreover, the Hatch-Waxman automatic 30-month stay does not commence until after the

17   five-year NCE exclusivity expires. So, a generic version of an NCE-protected drug cannot realistically

18   launch until at least 7.5 years after the brand manufacturer first receives approval of the NCE-protected

19   drug.

20           221.    Accordingly, Gilead’s delay in marketing its TAF-based FDCs dramatically delayed the

21   date on which generic manufacturers can challenge those products’ patents. For example, the NCE

22   exclusivity on Genvoya prohibits a generic manufacturer from filing an ANDA until November 5, 2019,

23   one year before the expiration of the NCE exclusivity. Gilead timely sued the generic manufacturers,

24   with the result that the Hatch-Waxman automatic 30-month stay will prevent generic entry until May 5,

25   2023 at the earliest.

26           222.    If Defendants’ No-Generics Restraints had not resulted in Gilead’s delay in marketing

27   TAF, these dates would have been much earlier. If Gilead had not shelved TAF development, an

28   untainted manufacturer in its position would have begun marketing TAF and TAF-based FDCs not later

                                                          52
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 56 of 172



 1   than 2007.

 2          223.     Thus, instead of the NCE protection for the TAF-based products (Vimlidy, Descovy,

 3   Genvoya, Odefsey, and Symtuza) expiring in November 2020, and the Hatch-Waxman 30-month stays

 4   expiring in May 2023, the NCE exclusivity protecting those products would have expired in November

 5   2011, and the Hatch-Waxman 30-month stays would have expired in May 2013. Those living with HIV

 6   would already have generic versions of the TAF-based FDCs.

 7
                                    ii.     Degrading Products
 8

 9          224.     Gilead’s delay in marketing TAF until 2015 illustrates that the No-Generics Restraints

10   incentivized and enabled it to intentionally delay introducing any innovations. Gilead’s conduct when it

11   finally did make TAF-based products available illustrates that the pacts incentivized and enabled Gilead

12   to actually degrade the safety and efficacy of its products rather than improve them. The pacts allowed

13   Gilead to generate profits by impairing competition rather than creating the best possible products as

14   soon as possible.

15          225.     As set forth in detail below (see Section VII(E)), Gilead intentionally degraded Stribild.

16   Gilead knew when seeking FDA approval of Stribild that Tenofovir in a regimen boosted with COBI

17   increased the probability of adverse side effects. Yet Gilead refused to reduce the strength of TDF in

18   Stribild to account for the booster. Gilead did so in order to magnify the safety differences between TDF-

19   based Stribild and its anticipated replacement product, TAF-based Genvoya. When formulating

20   Genvoya, Gilead did reduce the strength of TAF to account for the booster.

21          226.     Similarly, as set forth in detail below (see Section VII(F)), Gilead intentionally delayed

22   seeking FDA approval to market standalone TAF (Vemlidy), altogether withholding it from the market

23   from November 2015 to November 2016. In addition, Gilead intentionally did not seek FDA approval to

24   market standalone TAF in a safer milligram strength (10mg), while seeking and receiving that approval

25   only for TAF used in Gilead’s FDCs. Gilead likewise intentionally did not seek FDA approval for use of

26   standalone TAF in the treatment of HIV (instead getting only an indication for treatment of Hepatitis B),

27   while seeking and obtaining an HIV indication for all of the TAF-based FDCs.

28          227.     Intentionally and substantially degrading Stribild and standalone TAF made economic

                                                           53
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 57 of 172



 1   sense for Gilead only because doing so helped it to impair competition in the cART Market. The No-

 2   Generics Restraints incentivized and enabled that anticompetitive conduct. Gilead’s conduct in degrading

 3   these products is discussed further below because it not only illustrates the No-Generics Restraints’

 4   anticompetitive effects on innovation, but is also itself exclusionary conduct in furtherance of Gilead’s

 5   scheme to monopolize the cART Market.

 6
            E.      Gilead’s Unlawful Degrading of Stribild
 7

 8          228.    As part of its scheme to move its TDF-based FDCs to TAF-based FDCs, Gilead

 9   intentionally refused to reduce the toxicity of TDF-based Stribild. Making Stribild less safe than even the

10   other TDF products would help Gilead to later move prescriptions from TDF-based Stribild to TAF-

11   based Genvoya.

12          229.    Gilead knew before it ever began marketing Viread that co-administering TDF with a

13   pharmacokinetic “booster” such as RTV very substantially increased the concentrations of Tenofovir in

14   the patient’s blood. Gilead also knew that this increased exposure to Tenofovir concomitantly increased

15   the patient’s risk of severe side effects, including kidney disorders and bone-density loss.

16          230.    Stribild is EVG, FTC, and TDF, plus the booster COBI. Gilead’s own clinical trials on

17   Stribild showed that it was even more toxic than unboosted TDF, resulting in more adverse events and

18   treatment discontinuations. Gilead nevertheless formulated Stribild with 300mg of TDF together with the

19   pharmacokinetic booster COBI. This is the same dosage in which Gilead sold TDF as a standalone

20   product, i.e., for use without a booster.

21          231.    At the same time that Gilead was formulating TDF-based Stribild, Gilead was conducting

22   Phase I studies of TAF. Gilead knew from those studies that COBI, like RTV, significantly increased the

23   patient’s exposure to Tenofovir and thereby substantially increased the risk of significant kidney and

24   bone side effects. A Phase I TAF dosing trial showed that TAF 25mg was the optimal dose to achieve

25   activity similar to a 300mg dose of TDF.

26          232.    Based on that study and others, when formulating Genvoya—the TAF-based version of

27   Stribild—Gilead significantly reduced the dosage of TAF, from 25mg for standalone TAF to only 10mg

28   in the COBI-boosted Genvoya. Likewise, when later formulating COBI-boosted Symtuza, Gilead again

                                                           54
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 58 of 172



 1   used TAF 10mg rather than TAF 25mg.

 2          233.    Despite already having the results of the TAF studies, Gilead sought FDA approval of

 3   COBI-boosted Stribild with 300mg of TDF—the equivalent of 25mg of TAF—instead of reducing the

 4   dose of TDF. Gilead intended, when the time was ripe, to transition the Stribild prescription base to

 5   Genvoya. Making Stribild even less safe than its other TDF drugs would help Gilead transition the

 6   prescription base from Stribild to Genvoya, which was protected by the longer No-Generics Restraint.

 7          234.    Gilead compounded the injury to Stribild purchasers by artificially raising Stribild’s price.

 8   Since first marketing Stribild in 2012, Gilead had consistently taken price increases on the drug once a

 9   year, in the range of 5% to 7%. That was the product’s profit-maximizing price level. In connection with

10   the switch to TAF-based Genvoya in 2016, however, Gilead took its usual annual price increase on

11   Stribild plus another mid-year price increase of an additional 7%. That increase boosted the wholesale

12   price of a 12-month supply of Stribild to $34,686, substantially higher than the $30,930 price of

13   Genvoya. Having withheld TAF from the market for a decade, Gilead now punished consumers who

14   stuck with TDF-based Stribild, making them pay even higher supracompetitive prices.

15          235.    Gilead’s intentional degradation of Stribild, and raising its price above the historical and

16   profit-maximizing level, made economic sense for Gilead only because that conduct was part of an

17   anticompetitive scheme to impair competition. Absent a purpose and effect of impairing competition,

18   Gilead’s economic incentive would have been to produce the best possible products as soon as possible,

19   and to sell them at the profit-maximizing price.

20
            F.      Gilead’s Unlawful Degrading of Standalone TAF
21

22          236.    As part of its unlawful scheme, Gilead also intentionally degraded another product—

23   standalone TAF. From November 2015 to November 2016 Gilead made TAF available only as a

24   component of its FDCs, not as a standalone product. Thus, during that critical year, when Gilead was

25   aggressively moving prescriptions from the TDF-based products to its new line of TAF-based products,

26   doctors could not prescribe standalone TAF together with HIV drugs manufactured by Gilead’s

27   competitors in the cART Market. Any patient who wanted TAF could get it only by buying a Gilead

28   FDC. Gilead thus used its control over Tenofovir to impair competition from suppliers of 3TC, RTV,

                                                          55
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 59 of 172



 1   substitute third agents, and substitute FDCs.

 2          237.    Even after it belatedly made standalone TAF available, Gilead sold it only in 25mg

 3   strength while making TAF available in 10mg strength when purchased as part of a Gilead FDC. When

 4   TAF is taken concurrently with a “booster” drug (such as COBI or RTV), it is safer to take only 10mg

 5   rather than 25mg of TAF. By refusing to make TAF 10mg available as a standalone product, Gilead

 6   forced the many patients who need a booster drug to buy Gilead FDCs rather than TAF plus a competing

 7   third agent.

 8          238.    Gilead achieved the same anticompetitive result by refusing to seek from the FDA

 9   approval of standalone TAF for use in the treatment of HIV. Gilead instead sought approval of the

10   standalone drug for use only in the treatment of chronic Hepatitis B. Thus, any patients who want to use

11   TAF in an approved regimen for treatment of HIV can obtain it only by purchasing one of Gilead’s

12   FDCs. Gilead has deprived patients of the choice of using standalone TAF as part of an FDA-approved

13   HIV treatment together with a competing HIV drug.

14
                    1.      Gilead anticompetitively withheld standalone TAF in 2015-2016.
15

16          239.    Tenofovir is an essential input in a cART regimen, and Gilead has control over Tenofovir.

17   And as described in detail above (see Section VII(D)(2)(b)), TDF carries a substantial risk of severe side

18   effects such as kidney toxicity and bone-density loss. TAF has a significantly better side-effects profile.

19          240.    In 2014, Gilead began applying for FDA approval for TAF-based FDCs. On November 5,

20   2014, Gilead filed NDA 207561 for Genvoya (TAF/FTC/EVG/COBI); on June 1, 2015 filed NDA

21   208351 for Odefsey (TAF/FTC/RPV); and on April 7, 2015 filed NDA 208215 for Descovy (TAF/FTC).

22          241.    At that time, Gilead did not, however, apply for FDA approval of a standalone TAF

23   product. Instead, Gilead intentionally delayed filing its application for that FDA approval, withholding

24   the application until January 11, 2016. Gilead knew and intended that in intentionally delaying the

25   application for standalone TAF by one year, the FDA would not grant approval to market standalone

26   TAF until about a year after approving Gilead’s TAF-based FDCs.

27          242.    The FDA approved Genvoya, the TAF-based analogue to Gilead’s TDF-based FDC

28   Stribild, on November 5, 2015. Gilead then immediately began marketing Genvoya and cannibalizing the

                                                           56
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 60 of 172



 1   sales of Stribild (as well as Viread, Truvada, and Atripla) to Genvoya.

 2           243.      The FDA approved Odefsey, the TAF-based analogue to Gilead’s TDF-based FDC

 3   Complera, on March 1, 2016. Gilead then immediately began marketing Odefsey and cannibalizing the

 4   sales of Complera (as well as Viread, Truvada, and Atripla) to Odefsey.

 5           244.      The FDA approved Descovy, the TAF-based analogue to Gilead’s TDF-based FDC

 6   Truvada, on April 4, 2016. Gilead then immediately began marketing Descovy and cannibalizing the

 7   sales of Truvada and Viread to Descovy.

 8           245.      As Gilead knew and intended, the FDA did not approve Vemlidy, Gilead’s TAF

 9   standalone pill, until November 10, 2016, just over a year after approving Genvoya. By then Gilead had

10   succeeded in converting more than half of all Stribild prescriptions to Genvoya, and of Complera

11   prescriptions to Odefsey. That pattern of rapid cannibalization continued through 2018.

12           246.      Gilead intentionally withheld standalone TAF from the market in the critical timeframe of

13   November 2015 to November 2016. Had Gilead not done so, doctors and patients could have begun

14   using standalone TAF in combination with other HIV drugs marketed by Gilead’s competitors, rather

15   than getting switched from their existing regimens to a Gilead TAF-based FDC. For example, widely

16   used prescribing guidelines suggest that doctors and patients use Tenofovir in combination with (1)

17   Gilead’s FTC or generic 3TC; and (2) Japan Tobacco’s EVG or ViiV’s dolutegravir or Merck’s

18   raltegravir.

19           247.      By withholding Vemlidy from the market while moving the TDF-based prescription bases

20   to the TAF-based FDCs, Gilead used its control over Tenofovir to impair competition and maintain a

21   dominant position in the cART Market. Without a standalone TAF on the market, Gilead forced anyone

22   who wanted to buy TAF to also buy a Gilead TAF-based FDC. Those FDCs were unlawfully protected

23   from competition by the amended—broader and lengthier—No-Generics Restraints.

24
                       2.     Gilead anticompetitively withheld standalone TAF 10mg.
25

26           248.      As part of the same anticompetitive scheme, Gilead also refused to make TAF available in

27   10mg strength—continuing to the present day—as either a standalone product or an FDC coformulated

28   with FTC. In the United States, Gilead makes both standalone TAF and Descovy (TAF/FTC) only

                                                           57
                    FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 61 of 172



 1   formulated with 25mg of TAF rather than 10mg.

 2          249.    As noted in detail above, Genvoya and Stribild contain three of the same active

 3   ingredients (FTC, COBI, and EVG), while Stribild contains TDF and Genvoya contains TAF. COBI, a

 4   pharmacokinetic “booster” drug, increases the time that a component, EVG, stays in a patient’s system

 5   (i.e., the drug’s pharmacokinetic “half-life”). This allows patients to take Stribild or Genvoya once a day,

 6   rather than twice a day.

 7          250.    COBI, however, also increases the concentration of Tenofovir in the patient’s blood.

 8   Thus, a patient taking Tenofovir with COBI will have a higher plasma concentration of Tenofovir than a

 9   patient who takes an equal dose of Tenofovir without COBI. This is true regardless of whether the

10   Tenofovir is TDF or TAF.

11          251.    Gilead knew from its long experience with Stribild that the presence of a booster drug

12   such as COBI significantly increases the probability that Tenofovir will be more toxic to the patient’s

13   kidneys and bones. Gilead knew when formulating its TAF-based products that: (1) TAF, like TDF, has

14   higher levels of toxicity when used together with a booster; and (2) when used together with a booster

15   TAF would be effective at a dosage of just 10mg. Thus, when formulating its new line of TAF-based

16   products, Gilead included only 10mg of TAF in its FDC, Genvoya, that contains COBI. Similarly, when

17   coformulating TAF, FTC, and COBI together with Janssen’s DRV (marketed as Symtuza beginning in

18   July 2018), Gilead also used 10mg rather than 25mg of TAF. Gilead formulated all of its other TAF-

19   based products—those without a booster—with 25mg of TAF.

20          252.    Despite this knowledge, Gilead chose to make both Vemlidy (standalone TAF) and

21   Descovy (TAF plus FTC) available only with 25mg of TAF. Gilead knew that, if Vemlidy and Descovy

22   were available with a dosage of 10mg of TAF, many doctors and patients would prefer to prescribe or

23   take Vemlidy or Descovy together with a booster other than Gilead’s COBI and a non-Gilead third agent,

24   rather than Gilead’s Genvoya (and, later, Symtuza).

25          253.    The purpose and effect of Gilead’s making 10mg TAF available only in its own boosted

26   FDCs was to force patients who want to avoid the increased risk of TAF when used with a booster to

27   purchase the Gilead FDCs. For example, such a patient must purchase Genvoya rather than Descovy plus

28   generic ATV plus generic RTV. Gilead is unlawfully putting patients who need to use boosters to an

                                                           58
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 62 of 172



 1   untenable choice: either purchase Gilead’s boosted FDCs or be forced to use an unnecessarily high dose

 2   of TAF, with the accompanying risk of toxicity.

 3          254.     Notably, in other parts of the developed world—including Europe, Japan, and Canada—

 4   Gilead makes available two versions of Descovy, one with 25mg of TAF and another with 10mg. The

 5   official prescribing information for Descovy from the European Medicines Agency—the regulatory

 6   agency covering all European Union countries, where the 10mg dose is available—makes clear that the

 7   doctor should prescribe the 10mg version, rather than the 25mg version, when also prescribing a booster.

 8   Authorities in these nations recommend that patients take the TAF 10mg version of Descovy as part of a

 9   boosted regimen, and take the TAF 25mg version when not used as part of a boosted regimen.

10          255.     As part of its scheme to impair competition in the cART Market in the United States,

11   Gilead has deprived American patients of that choice. Gilead has required American patients who want

12   to avoid the risk of kidney and bone toxicity from a boosted TAF-based regimen to purchase Gilead’s

13   boosted FDCs.

14
                     3.     Gilead anticompetitively withheld an HIV indication for standalone TAF.
15

16          256.     Gilead similarly used its control over Tenofovir to impair competition in the cART

17   Market by refusing to seek from the FDA an indication for use of standalone TAF in the treatment of

18   HIV. Instead, Gilead sought FDA approval only for use in treatment of chronic Hepatitis B.

19          257.     Gilead obviously knew that standalone TAF was active against HIV, as demonstrated by,

20   among many other facts, Gilead’s having sought FDA approval of HIV indications for numerous TAF-

21   containing FDCs. Obtaining FDA approval of an HIV indication for standalone TAF would have been a

22   trivial undertaking for Gilead. In connection with its November 5, 2014 application for approval of

23   Genvoya, Gilead performed and submitted to FDA studies demonstrating the efficacy of both standalone

24   TAF and TAF/FTC in the treatment of HIV. FDA approval of standalone TAF for treatment of HIV

25   would have required, at most, that Gilead submit some bioequivalence data that would have been trivial

26   and inexpensive for Gilead to obtain.

27          258.     Gilead nevertheless chose not to seek an HIV indication for standalone TAF. As in

28   Gilead’s intentional delay in marketing TAF as a standalone product at all, and in its intentional refusal

                                                          59
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 63 of 172



 1   to make TAF available as a 10mg pill, the purpose and effect of Gilead’s continuing refusal to seek and

 2   obtain FDA approval for use of standalone TAF in the treatment of HIV is to force patients to purchase

 3   Gilead’s FDCs rather than standalone TAF plus a competing HIV drug.

 4          259.    Gilead knew that if standalone TAF (Vemlidy) were indicated for use in treatment of HIV,

 5   many doctors and patients would prefer Vemlidy together with other competing HIV drugs, rather than

 6   Gilead’s TAF-based FDCs. Those TAF-based FDCs are indicated for use in the treatment of HIV. So, if

 7   doctors or patients want to use TAF that is indicated for use in the treatment of HIV, they must purchase

 8   one of Gilead’s TAF-based FDCs. (In theory, doctors could prescribe Vemlidy “off-label” for use in the

 9   treatment of HIV, but in fact most doctors will not do so.)

10          260.    Gilead’s Descovy (TAF/FTC) has an HIV indication, so doctors can and do prescribe

11   Descovy together with non-Gilead third agents. That circumstance does not negate the anticompetitive

12   effect of Gilead’s forcing patients who want TAF to take a Gilead TAF-based FDC (including Descovy).

13   The patents protecting the TAF molecule are set to expire in 2022. But Gilead has applied for patents that

14   claim the formulation of TAF with FTC. See, e.g., United States Patent Application Publication

15   2018/0177734 A1. When granted, those patents will extend far beyond 2022.

16          261.    Withholding an HIV indication made economic sense for Gilead only because it impaired

17   competition. Gilead in fact had already conducted the clinical trials necessary to get FDA approval for

18   use of standalone TAF in treating HIV.

19
                    4.     Gilead degraded standalone TAF with anticompetitive purpose and effect.
20

21          262.    Basic economic facts demonstrate that Gilead’s conduct had anticompetitive purpose and

22   effect. Absent the intended effect of impairing and delaying competition, degrading standalone TAF

23   would have been economically irrational for Gilead. Notably, Gilead marketed other TAF-containing

24   products in 2015-2016, made TAF 10mg strength available in its FDCs that were to be boosted, and

25   obtained an HIV indication for all of its other five TAF-containing products.

26          263.    If Gilead had not degraded standalone TAF, Gilead would have made more than an

27   additional $200 million in standalone TAF sales annually. Gilead’s forgoing more than $200 million in

28   additional annual TAF sales makes economic sense for Gilead solely because that conduct impairs

                                                          60
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 64 of 172



 1   competition. The $200 million in annual lost standalone TAF sales is Gilead’s investment in impairing

 2   and delaying competition in the cART Market.

 3          264.    Competition in the cART Maket was insufficient to mute the anticompetitive effects of

 4   Gilead’s degrading standalone TAF (i.e., Gilead’s refusal to make available standalone TAF in 2015-

 5   2016, to make it available in 10mg strength, and to make it available with an HIV indication).

 6          265.    Gilead’s degrading of the product was a significant departure from Gilead’s longstanding

 7   practice. Gilead first acquired the rights to Tenofovir in the early 1990s. As explained above, however,

 8   Tenofovir alone cannot be taken orally. To allow oral administration, Gilead formulated prodrugs of

 9   Tenofovir, thus allowing it to be marketed in the form of a pill that patients can swallow. Immediately

10   upon marketing that form of Tenofovir—TDF—in 2001, Gilead made it available as a standalone

11   product and obtained FDA approval for its use in treatment of HIV.

12          266.    Gilead continued this pattern when it began marketing Tenofovir-based FDCs, beginning

13   with Truvada in August 2004. At that time, TDF was the form of Tenofovir that Gilead used in its own

14   FDCs; it used the same milligram strength in Truvada that it made available in its standalone Tenofovir

15   (Viread); and it continued to make available for use in the treatment of HIV the same form of Tenofovir

16   that it used in its FDCs. Gilead continued this pattern without interruption throughout the introduction

17   and marketing of all of its other FDCs from 2004 through 2014.

18          267.    Gilead had consistently and insistently cannibalized the sales of Viread (TDF) to the

19   unlawfully protected TDF-based FDCs, but at least Gilead had made available for purchase as a

20   standalone drug the same TDF that it used in its FDCs. Shortly after Gilead began marketing Tenofovir

21   as a standalone product (Viread), doctors began to co-prescribe and co-administer it as a “backbone”

22   drug for use with third agents. When developing and designing their third agents, Gilead’s competitors

23   relied on reasonable access to the best available form of Tenofovir as a backbone drug—with the same

24   form, strength, and indications as the Tenofovir that Gilead used in its own FDCs. Gilead thus profited

25   from Tenofovir’s use both by selling it as an ingredient in its FDCs and by permitting competitors to

26   market their third agents to be co-administered with the same form, strength, and indications of

27   Tenofovir that Gilead used in its FDCs.

28          268.    In order to even further impair competition in the cART Market—beyond the impairment

                                                          61
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 65 of 172



 1   wrought by the No-Generics Restraints—Gilead began degrading standalone TAF in 2015. This marked

 2   an important change in Gilead’s prior, voluntary pattern of conduct that had persisted for more than a

 3   decade. Gilead made a conscious choice to change this established pattern in order to impair competition.

 4   Gilead has never offered a public justification for its conduct in degrading standalone TAF, and it has no

 5   legitimate justification.

 6           269.    Competition within the cART Market has not been able to counter Gilead’s

 7   anticompetitive conduct. Competitors had sunk substantial resources into promoting their third agents to

 8   be co-administered with Tenofovir. It is not feasible for them to start over from scratch and develop their

 9   own substitutes for Tenofovir. The high barriers to entry in the prescription pharmaceutical marketplace

10   mean that the market is locked into Tenofovir as a principal backbone drug in the cART regimen for the

11   foreseeable future.

12           270.    Through its long-standing, voluntary course of dealing with its competitors, Gilead

13   permitted and facilitated the use of Tenofovir as a principal component of the cART regimen and caused

14   its competitors to anticipate and rely upon access to the best available form of Tenofovir, and the form

15   that Gilead uses in its own FDCs, just as those competitors made the best forms of their third agents

16   available for co-administration with Tenofovir. As a result, Gilead has a duty not to degrade standalone

17   TAF for the purpose of denying its rivals the ability to continue to “interoperate” practically with

18   Tenofovir.

19           271.    Gilead refused to sell standalone TAF in 2015-16 and continues to refuse to sell

20   standalone TAF in 10mg strength and with an HIV indication not because of any lack of consumer

21   demand for that product, but precisely because there is a consumer demand for it. Gilead degraded

22   standalone TAF in order to shift the undeniable consumer demand for that product to Gilead’s TAF-

23   based FDCs.

24           272.    In degrading standalone TAF while making non-degraded TAF available as a component

25   of Gilead FDCs, Gilead granted to purchasers of those FDCs a bundled discount that its rivals cannot

26   match. Gilead’s conduct impaired competition from equally efficient rivals who make less than all of the

27   components in Gilead’s exclusionary bundles, i.e., its TAF-based FDCs.

28           273.    Gilead’s degrading TAF has also artificially reduced the prescription base of Vemlidy

                                                          62
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 66 of 172



 1   (standalone TAF) and Descovy (TAF plus FTC) that will be available for generic substitution when the

 2   principal patents on TAF and FTC expire in May 2022 and September 2023, respectively. Those artificial

 3   reductions in the prescription bases will: (1) dramatically increase the prices that patients will pay for

 4   TAF; and (2) reduce the pricing pressure that Gilead’s TAF-based FDCs would otherwise face in the

 5   cART Market. Gilead has harmed the competitive process without a legitimate business justification.

 6   Gilead’s conduct harmed competition on the merits, increased prices, limited the quality and availability

 7   of products, and increased costs.

 8
            G.      Gilead’s Unlawful Regulatory Gaming
 9

10          274.    Gilead’s intentionally withholding an HIV indication from standalone TAF has another

11   anticompetitive purpose and effect. That withholding triggers regulatory barriers to the timely and

12   effective entry into the market of generic standalone TAF with an HIV indication (“TAF-HIV”) and

13   generic-TAF-based FDCs.

14          275.    With the fair and open competition that the antitrust laws provide, beginning (at the latest)

15   with the availability of generic TAF in May 2023, doctors and patients would have important competitive

16   alternatives to Gilead’s TAF-based FDCs. For example, doctors could begin prescribing generic TAF-

17   HIV together with another NRTI (e.g., 3TC), and a third agent. And competing manufacturers could

18   coformulate generic TAF-HIV with a large variety of antiretroviral agents to make FDCs for use in the

19   treatment of HIV.

20          276.    Gilead has unlawfully manipulated the regulatory framework in order to impair and delay

21   that generic-TAF-based competition. Gilead is unlawfully maintaining its monopoly by refusing to get an

22   HIV indication for Vemlidy (standalone TAF). Gilead’s purpose in withholding an HIV indication is to

23   force competitors—those seeking to market generic TAF-HIV and those seeking to use it as a component

24   of competing FDCs—to conduct time-consuming and expensive clinical trials.

25          277.    But for Gilead’s gaming of the regulatory system, it would be entirely unnecessary for

26   competitors to conduct those expensive and delay-inducing trials. Gilead in fact already conducted the

27   clinical trials that are necessary for FDA approval of use of Vemlidy in treating HIV. Gilead nevertheless

28   refused to ask the FDA for that indication, with a purpose of invoking this regulatory barrier to

                                                           63
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 67 of 172



 1   competitors’ entry.

 2          278.    Forgoing the HIV indication causes Gilead to lose more than $200 million in Vemlidy

 3   sales every year. But impairing competitors’ entry into the marketplace is even more valuable to Gilead.

 4   Withholding an HIV indication for Vemlidy makes economic sense for Gilead only because of its

 5   anticompetitive effects, including impairing and delaying competition from generic-TAF-based

 6   competitors.

 7          279.    This regulatory gaming will help Gilead to maintain its monopoly in the cART Market.

 8   Unless enjoined by this Court, Gilead will succeed in preventing until as late as 2032 the flourishing of

 9   price competition and FDC innovation that should begin no later than May 2023.

10
                    1.     TAF is vulnerable to generic competition in May 2023.
11

12          280.    Absent Gilead’s unlawful manipulation of the regulatory framework, generic TAF-HIV

13   could enter the market by May 2023 at the latest. Gilead has NCE exclusivity for standalone TAF, which

14   expires on November 5, 2020. That exclusivity prevented any manufacturer from filing an application

15   with the FDA to make generic TAF until November 5, 2019. When manufacturers filed such

16   applications, Gilead sued them for patent infringement, eliciting the 30-month stay under the Hatch-

17   Waxman Act. Those stays will not expire until in or about May 2023. Absent Gilead’s unlawful

18   manipulation described below, manufacturers could easily “design around” Gilead’s patents, get FDA

19   approval, and begin marketing generic TAF-HIV, and use generic TAF as a component of a competing

20   FDC, no later than May 2023.

21

22

23

24

25

26

27

28

                                                          64
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 68 of 172



 1              281.    Gilead’s patents protecting TAF can be divided into two groups:

 2

 3              Group      Patent     Patent Name     Patent        Description
                            No.                       Expiry
 4

 5
                Group 7,390,791        “Prodrugs of   7 May        Tenofovir
 6              One                    phosphonate    2022         Alafenamide
                                        nucleotide                 Molecule
 7                                      analogues”
 8                                 “Prodrugs of       2 Feb        Tenofovir
                                   phosphonate        2022         Alafenamide
 9                       7,803,789 nucleotide                      Molecule
                                   analogues”
10
                Group 8,754,065 “Tenofovir    15                   Hemifumarate
11              Two             alafenamide   Aug                  Salt
                                hemifumarate” 2032
12
                                   “Tenofovir    15                Hemifumarate
13                       9,296,769 alafenamide   Aug               Salt
                                   hemifumarate” 2031
14

15

16              282.    The first group consists of United States Patents Nos. 7,390,791 and 7,803,788. Those two

17   patents protect the basic prodrug molecule design—the drug composition and drug product—and expire

18   in 2022 (subject to a patent extension that Gilead got on the ’791 Patent, as described below in Section

19   VII(I)).

20              283.    The second group consists of United States Patents Nos. 8,754,065 and 9,296,769. Those

21   two patents claim the hemifumarate salt of tenofovir alafenamide, i.e. the salt in which the ratio of

22   fumaric acid to tenofovir alafenamide is approximately 0.5, and protect its use in pharmaceutical

23   compositions. The hemifumarate salt is variously referred to as “GS-7340-03” or “TAF fumarate.” These

24   patents expire in 2032.

25              284.    Manufacturers commonly use salts of pharmaceutical compositions to increase oral

26   solubility, thereby improving manufacturability and stability. When a soluble salt dissolves in water, the

27   positively charged component (e.g., tenofovir alafenamide) and the negatively charged component (the

28   fumarate) separate.

                                                              65
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
               Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 69 of 172



 1             285.   As long as the pharmacokinetics and safety profile of two different salts of the same

 2   therapeutic moiety (e.g., tenofovir alafenamide) are bioequivalent, the different salts’ clinical efficacy is

 3   identical. The FDA therefore permits manufacturers to use a streamlined process, under Section

 4   505(b)(2) of the FD&C Act (21 U.S.C. § 355(b)(2)), to get approval for a drug that uses a salt different

 5   than that used by the reference drug. (See Section VI(D) above.) The manufacturer usually need not

 6   conduct any clinical trials, but must merely show that the salt that it proposes to use results in the same

 7   safety profile as, and is bioequivalent to, the reference drug. The FDA may also assign an AB-rating to

 8   the product, making it automatically substitutable for the reference drug at the pharmacy counter.

 9             286.   Thus, by making the drug with a different salt than the one used by the brand

10   manufacturer, other manufacturers can get FDA approval while avoiding infringing the brand

11   manufacturer’s patents. This is known as “designing around” the patents. Designing around a brand

12   manufacturer’s patents on particular salts prevents those manufacturers from using secondary patents to

13   extend their monopolies beyond the expiration of the basic patents that claim the therapeutic moiety

14   itself.

15             287.   Manufacturers could easily design around Gilead’s later-expiring Group Two patents (i.e.,

16   the patents on the hemifumarate salt). That would allow generic entry in 2023 (when the NCE

17   exclusivity, plus the 30-month stay expire), not 2032.

18             288.   All of Gilead’s current TAF-containing products use the hemifumarate salt of tenofovir

19   alafenamide. But Gilead originally started clinical development of its TAF product line with the

20   monofumarate salt where the ratio of fumaric acid to tenofovir alafenamide is approximately 1. The

21   monofumarate salt is variously referred to as “GS-7340-02” or “TAF monofumarate.” Gilead transitioned

22   to using the hemifumarate salt only during phase II and phase III development of many of its products

23   and for final development.

24             289.   Gilead used the monofumarate salt in some of its own phase II clinical trials, and used

25   those studies to get FDA approval of the hemifumarate-containing final products. Based on Gilead’s own

26   data, the FDA concluded that “[the hemifumarate salt] is considered comparable to [the monofumarate

27   salt] based on physical/chemical properties and pharmacokinetic data.” FDA, “Pharmacology Review for

28   NDA 207-561,” https://www.accessdata.fda.gov/drugsatfda_docs/nda/2015/207561Orig1s000PharmR

                                                           66
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 70 of 172



 1   .pdf, at 12.

 2           290.      In fact, at least three of the initial clinical trials performed by Gilead to evaluate TAF, the

 3   GS-120-1101, GS-US-120-0104, and GS-US-292-0101 trials, used the monofumarate rather than

 4   hemifumarte salt. Gilead Sciences, Inc., “Protocol GS-US-320-0108, Amendment 2.1,”

 5   https://clinicaltrials.gov/ProvidedDocs/36/NCT02836236/Prot_000.pdf, at 31.

 6
                       2.     Gilead withheld an HIV indication in order to impair competition.
 7

 8           291.      Gilead’s intentional withholding of the HIV indication impaired the sale of generic TAF-

 9   HIV for use in combination with other standalone NRTIs and third agents, in competition with Gilead’s

10   TAF-based FDCs. In order to obtain from the FDA an AB-rating to the reference drug, and thus to be

11   automatically substitutable at the pharmacy counter, the applicant must show that the proposed generic

12   drug is bioequivalent to the reference drug and has, among other requirements, the same labeling as the

13   reference drug.

14           292.      Accordingly, a proposed generic TAF-HIV must have the same label as Vemlidy. Gilead

15   intentionally withheld an HIV indication from Vemlidy, so a manufacturer seeking an AB-rating for its

16   standalone TAF product must also omit an HIV indication from its label. The only generic standalone

17   TAF ANDA product—the only AB-rated ANDA product that will be automatically substitutable for

18   brand Vemlidy at the pharmacy—is one that is not indicated for use in the treatment of HIV.

19           293.      When a generic Vemlidy—without an HIV indication—becomes available, doctors could

20   in theory prescribe it for “off-label” use. But, in fact, substantial numbers of doctors will not do so. And

21   federal law (21 C.F.R. § 202.1) makes it unlawful for a pharmaceutical manufacturer to actively

22   encourage doctors to prescribe the product for off-label use. The effect—intended by Gilead—will be to

23   shield Gilead’s TAF-based FDCs from competition from combinations of standalone products that

24   include generic standalone TAF.

25           294.      Gilead’s conduct will also impair the sale of competing FDCs made with generic TAF.

26   When generic TAF becomes available, competing manufacturers would be able to formulate FDCs with

27   generic TAF and other antiretrovirals. But Gilead’s withholding of the HIV indication for standalone

28   TAF will substantially complicate, delay, and increase the expense of the regulatory pathway for

                                                              67
                    FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 71 of 172



 1   competing manufacturers.

 2          295.    When all of the components of a proposed FDC have previously received FDA approval

 3   for treatment of HIV, an applicant seeking FDA approval need provide only a study showing that the

 4   drugs are safe and effective when used together, and some bioavailability data showing that the FDC

 5   produces blood levels for each of the active ingredients adequate to achieve efficacy. Importantly, when

 6   all of the components of a proposed FDC have previously received FDA approval for treatment of HIV,

 7   the applicant need not provide to the FDA any new preclinical or safety and efficacy data.

 8          296.    In contrast, when all of the components of a proposed FDC have not previously received

 9   FDA approval for treatment of HIV, the applicant must provide new preclinical and safety and efficacy

10   data. The cost and delays attendant upon obtaining and presenting that data to the FDA are substantial.

11   As intended by Gilead, those costs and delays will impair competition to Gilead’s TAF-based FDCs.

12          297.    Moreover, Gilead is currently taking steps to ensure that competitors cannot avoid these

13   costs and delays by formulating their FDCs with generic TAF/FTC once the FTC patents expire. As

14   noted above, Gilead is already in the process of patenting the formulation of any salt of tenofovir

15   alafenamide with FTC.

16          298.    Absent the intended effect of impairing and delaying competition, Gilead’s withholding of

17   an HIV indication for TAF made no economic sense for Gilead. Gilead’s motive in withholding an HIV

18   indication from TAF was to impair and delay competition. Gilead’s forgoing more than $200 million in

19   annual standalone TAF sales is an investment in impairing and delaying competition.

20
            H.      Gilead’s Anticompetitive Conduct to Delay Entry of Generic Viread, Truvada, and
21                  Atripla
22

23          299.    Beginning in 2008, generic-drug manufacturer Teva Pharmaceuticals challenged the

24   patents on Gilead’s Viread, Truvada, and Atripla. Other generics manufacturers, including Mylan

25   Pharmaceuticals, Lupin Pharmaceuticals, Cipla Ltd., Hetero Drugs Ltd., Amneal Pharmaceuticals, and

26   Aurobindo Pharma, ultimately also challenged the patents on one or more of those products.

27          300.    Viread, Truvada, and Atripla are formulated with TDF and/or FTC. Gilead had been

28   sitting on TAF, the successor product to TDF, since at least 2004. These challenges to the TDF and FTC

                                                          68
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 72 of 172



 1   patents prompted Gilead to finally dust TAF off and prepare to switch all of its TDF-based franchise to a

 2   TAF-based franchise.

 3          301.    Gilead’s plan to transition the TDF franchise to a TAF franchise would be disrupted,

 4   however, if generic versions of Viread, Truvada, or Atripla entered the market before Gilead

 5   accomplished the switch to TAF-based products, which were protected by the broader and longer No-

 6   Generics Restraints. Gilead prevented the disruption of its anticompetitive schemes by enticing Teva and

 7   the other generic manufacturers to delay entry into the market with their generic TDF-based products.

 8
                    1.      Most-Favored-Entry and Most-Favored-Entry-Plus clauses delay generic
 9                          entry.
10

11          302.    Gilead compounded the anticompetitive effects of the No-Generics Restraints by

12   including Most-Favored-Entry (“MFE”) and Most-Favored-Entry-Plus (“MFEP”) clauses in patent-

13   settlement agreements with Teva and the other generics manufacturers. Gilead used these clauses to

14   entice Teva to delay entry into the market in return for assurance that no other generic manufacturer

15   would enter the market before Teva.

16          303.    An agreement with an MFE clause arises when the brand manufacturer and the “first-

17   filer”—the generic manufacturer that filed the first ANDA with a Paragraph IV certification—settle the

18   patent litigation, with the generic manufacturer agreeing to delay entering the market until a specified

19   date. The MFE clause provides that if any other generic manufacturer (a “second-filer”) succeeds in

20   entering the market before that date, the first-filer may enter at the same time. An MFE can delay generic

21   entry by reducing a second-filer’s incentive to try to enter the market before the first-filer.

22          304.    A first-filer that is otherwise entitled to a 180-day period of ANDA Exclusivity can forfeit

23   it. When a second-filer gets a final court decision that the brand manufacturer’s patents are invalid or not

24   infringed, the first-filer forfeits its ANDA Exclusivity if it does not enter the market within 75 days of the

25   court decision. 21 U.S.C. § 355 (j)(5)(D)(i)(I)(bb). The first-filer would forfeit the statutory exclusivity,

26   for example, if it agreed to delay entry until Year 7 and a second-filer got a final court decision of patent

27   invalidity in Year 5. Having agreed not to begin marketing until Year 7, the first-filer could not enter the

28   market within 75 days of the second-filer’s favorable court decision in Year 5. So the first-filer would

                                                            69
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 73 of 172



 1   forfeit its ANDA Exclusivity. The MFE allows the first-filer to circumvent this statutory provision.

 2           305.    Absent an MFE clause, a second-filer could enter in Year 5 and get a substantial period of

 3   de facto (non-statutory) exclusivity in the generics sector of the market. The first-filer would be stuck on

 4   the sidelines while the second-filer enjoyed de facto exclusivity. Because it is the prospect of obtaining

 5   that period of de facto exclusivity that motivates a second-filer to incur the substantial costs and burdens

 6   of trying to enter the market before the entry date to which the first-filer agreed, and because an MFE

 7   would eliminate that possibility, an MFE would reduce the incentive for second-filers to try to enter the

 8   market before the first-filer.

 9           306.    Like an MFE, an MFE-Plus (MFEP) dramatically reduces a second-filer’s incentive to try

10   to enter the market before the first-filer. An MFEP provides that the brand manufacturer will not grant a

11   license to any second-filer to enter the market until a defined period of time after the first-filer enters.

12   The clause might provide, for example, that the brand manufacturer will not grant a license to any

13   second-filer to enter the market until 180 days after the first-filer enters.

14           307.    Absent the MFEP, a second-filer could use its challenge to the patents as leverage to

15   negotiate from the brand manufacturer a license to enter the market before the first-filer. And the first-

16   filer’s statutory ANDA Exclusivity would not prohibit that earlier entry if, for example, the first-filer

17   forfeited the ANDA Exclusivity by having failed to get tentative FDA approval within 30 months. 21

18   U.S.C. 355 § (j)(5)(D)(i)(IV). The second-filer could thereby enjoy a substantial period of de facto

19   exclusivity in the generic sector of the market. An MFEP would eliminate that possibility by ensuring

20   that the second-filer could not successfully negotiate for an earlier licensed entry date.

21           308.    In short, the Hatch-Waxman Amendments leave open at least two pathways for second-

22   filers to enter the market before a first-filer that has agreed to delay entry into the market. The second-

23   filer could win the patent litigation and trigger forfeiture of the first-filer’s ANDA Exclusivity when it

24   fails to enter the market within 75 days of the court decision; and the second-filer could negotiate an

25   earlier entry date from the brand manufacturer and enter the market if the first-filer has forfeited statutory

26   exclusivity by having failed to get FDA approval within 30 months. A brand manufacturer could use

27   MFEs and MFEPs to close the two pathways to earlier generic entry that Congress left open.

28           309.    The anticompetitive effects of MFEs and MFEPs may be compounded by increasing the

                                                             70
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 74 of 172



 1   number of generic manufacturers to which the clauses apply. When one second-filer is deciding whether

 2   to initiate or continue a patent challenge, four other generic manufacturers might also have already

 3   started a patent challenge or be poised to do so. Knowing that the brand manufacturer has already granted

 4   an MFE to the first-filer and has offered to grant one to the second-filer himself, the second-filer knows

 5   that the brand manufacturer will also likely grant one to the third, fourth, fifth, and sixth filers.

 6           310.    In these circumstances, the second-filer faces the prospect that, even if it expends

 7   substantial resources to win the patent case, its “victory” would trigger simultaneous entry into the

 8   market by the first-filer, possibly an “authorized generic” marketed by the brand manufacturer, and four

 9   other generics. As shown in detail below, entry by that number of manufacturers would quickly compete

10   prices down to near marginal cost.

11           311.    The use of MFEs and MFEPs may therefore mean that no other generic manufacturer can

12   profitably invest in using its patent challenge to try to get earlier entry than the first-filer.

13
                     2.      Gilead used MFEs and MFEPs to delay generic entry.
14

15           312.    Gilead used MFEPs and MFEs to delay the onset of generic competition to Viread,

16   Truvada, and Atripla. The MFE agreements set a date for initial generic entry and provided that the first-

17   filer, Teva, could enter sooner should a second-filer gain entry into the market by, for example, proving

18   the Gilead patents invalid. The MFEP clauses compounded the anticompetitive effects of these

19   provisions by promising that Gilead would not authorize further generic entry for a defined period after

20   the initial entry. These anticompetitive clauses, together with the unlawful No-Generics Restraints that

21   Gilead had already used, worked. All generic manufacturers agreed to stay out of the market for the

22   period of time that Gilead granted to Teva in the MFEP, and Teva agreed to delay entry into the market.

23
                             a.      Teva filed the first ANDAs with Paragraph IV certifications.
24

25           313.    On September 26, 2008, Teva filed the first ANDA seeking FDA approval to sell generic

26   Truvada before patent expiration. Teva’s ANDA, which was assigned ANDA No. 90894, contained a

27   Paragraph IV certification as to Gilead’s patents 6,642,245 and 6,703,396 that claim the FTC enantiomer

28   and methods of using it (the “FTC Enantiomer Patents”), which were set to expire on May 4, 2021 and

                                                              71
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 75 of 172



 1   September 9, 2021, respectively. Teva asserted that the patents were invalid, unenforceable, or not

 2   infringed by its proposed generic version of Truvada.

 3           314.    Teva also filed the first ANDA seeking FDA approval to sell generic Atripla before patent

 4   expiration. Teva’s ANDA, which was assigned ANDA No. 91215, contained a Paragraph IV certification

 5   as to the FTC Enantiomer Patents and to BMS’s patents covering EFV.

 6           315.    Teva’s Truvada and Atripla ANDAs eventually provided a Paragraph IV certification as

 7   to Gilead’s patents claiming TDF and certain methods of using it—patents 5,922,695; 5,935,946;

 8   5,977,089; and 6,043,230 (the “TDF Patents”). Teva asserted that the TDF patents were invalid,

 9   unenforceable, or not infringed.

10           316.    On or about November 3, 2008 and March 30, 2009, Teva notified Gilead of its Paragraph

11   IV certifications for Truvada and Atripla, respectively, explaining in detail why the patents were invalid

12   and not infringed by Teva’s ANDA products.

13           317.    On December 12, 2008, Gilead filed suit in the United States District Court for the

14   Southern District of New York (No. 08-cv-10838), alleging that Teva’s generic Truvada would infringe

15   the FTC Enantiomer Patents. On September 25, 2009, Gilead filed an amended complaint, adding

16   allegations that Teva’s generic Atripla would infringe the FTC Enantiomer Patents. Gilead filed the

17   patent infringement lawsuit without regard to its merits. In fact, Gilead knew that there was a substantial

18   risk that it would lose the patent litigation.

19           318.    On July 1, 2009, Teva filed the first ANDA seeking FDA approval to sell generic Viread

20   before patent expiration. Teva’s ANDA, which was assigned ANDA No. 91692, contained a Paragraph

21   IV certification as to the TDF Patents, claiming that they were invalid, unenforceable, or not infringed.

22   On or about January 25, 2010, Teva notified Gilead that Teva had filed ANDA No. 91692, detailing why

23   the TDF Patents were invalid and not infringed by Teva’s ANDA product.

24           319.    On March 5, 2010, Gilead filed suit in the United States District Court for the Southern

25   District of New York (No. 10-cv-01796) alleging that Teva’s generic Viread would infringe the TDF

26   Patents. Gilead filed the patent infringement lawsuit against Teva without regard to the lawsuit’s merits.

27   In fact, Gilead knew that there was a substantial risk that it would lose the patent litigation.

28           320.    Thereafter, the litigation of the TDF patents, which affected Teva’s applications for

                                                            72
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 76 of 172



 1   Viread, Truvada, and Atripla (all of which contain TDF) was conducted in Southern District of New

 2   York (No. 10-cv-01796). The litigation of the FTC Enantiomer Patents, which affected Teva’s

 3   applications for Truvada and Atripla (both of which contain FTC), was conducted in Southern District of

 4   New York (No. 08-cv-10838).

 5          321.    Subsequent events set the stage for Gilead to use MFEPs and MFEs to elicit delayed entry

 6   from Teva and all other generic manufacturers that sought to market generic Viread, Truvada, and

 7   Atripla.

 8
                            b.      Second-filers posed a threat to Teva.
 9

10          322.    From March 2010 to February 2013 (when Gilead enticed Teva into a settlement on

11   Viread), six more generic-drug manufacturers—Lupin, Cipla, Hetero, Aurobindo, Strides Pharma, and

12   Macleods Pharmaceuticals—filed ANDAs seeking FDA approval to sell generic Viread. The first two of

13   those six manufacturers included Paragraph IV certifications with respect to the TDF Patents. Gilead and

14   Teva knew and understood that the other four of those six intended to enter the market as soon as

15   possible and would amend their ANDAs to include Paragraph IV certifications (as is common in the

16   industry) if it appeared that they had an opportunity for a period of de facto exclusivity.

17          323.    These competitors posed a significant threat to Teva. The FD&C Act’s forfeiture

18   provisions (see Section VI(C) above) created the prospect that, if Teva agreed to a long delay in entry,

19   without the protection of an MFEP and MFE, a second-filer would: (a) obtain a judgment of invalidity or

20   noninfringement and enter the market years before Teva; or (b) would use the leverage of its patent

21   challenge to negotiate a better licensed-entry date from Gilead. Without those clauses, Teva faced a

22   substantial risk that it would be stuck on the sidelines while second-filers entered the market years in

23   advance and reaped the corresponding gains of being the first ANDA entrants.

24          324.    Gilead enticed Teva to enter into the settlement for Viread in part by using MFE and

25   MFEP clauses to forestall generic competition to Teva after it entered the market. This reduction in

26   generic competition was enormously valuable to Teva. For every week that Teva was on the market as

27   the only generic manufacturer of a standalone product such as Viread, it could expect to sell all of the

28   generic units at about 90% of the price of branded Viread. Entry of other generics, however, would

                                                           73
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 77 of 172



 1   significantly cut Teva’s unit sales and the profits per sale. A third generic version would cut Teva’s unit

 2   share to a third and permit a price of only 44% of the branded price; entry of a seventh version would cut

 3   Teva’s unit share to one-seventh and permit a price of only 23% of the brand price.

 4           325.    In 2017 (the year that Teva eventually entered the market) Viread had United States sales

 5   of $591 million, or about $11 million per week. Generics collectively (however many there were) could

 6   expect to take 80% of Viread’s unit sales. Thus, as the sole generic on the market Teva could expect to

 7   make $7.9 million for every week of sales; with seven generics on the market, Teva could expect to make

 8   only $289,000 for every week of sales.

 9           326.    Gilead’s efforts to forestall generic competition increased Teva’s sales by $7.6 million for

10   every week in which it was the only generic Viread seller. Moreover, Teva’s competitive advantage

11   would not be limited to just the period when no other manufacturer was selling the product. With a date-

12   certain, single-entrant launch date, Teva could ramp up its production and negotiate contracts with its

13   customers to effectively stuff the distribution channel with many more weeks of product before the

14   second-filers entered the market, and to lock in high prices with long-term sales contracts. The difference

15   between the single-generic price and the price with multiple generic competitors would translate into a

16   significant cost to consumers.

17
                             c.       Gilead gave Teva an MFEP and put MFEs in all Viread agreements.
18

19           327.    In order to delay entry of generic Viread, Gilead in fact gave Teva an MFEP and put MFE

20   clauses in all of its settlement agreements with the generic manufacturers. Those clauses caused Teva to

21   agree to delay entry, and they prompted all of the second-filers to agree to delay entry until at least six

22   weeks after Teva entered.

23           328.    The first MFE appeared on November 27, 2012 in an interim agreement between Gilead

24   and Teva, in which Teva agreed that it would not enter the market with Viread or Truvada while the TDF

25   patent litigation was pending, until the earlier of (i) various events in the patent litigation (e.g., a finding

26   of invalidity), or (ii) a second-filer entered the market. Gilead and Teva put this MFE in the public

27   record, so all of the second-filers knew that any final agreement between Gilead and Teva was also very

28   likely to include an MFE.

                                                             74
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 78 of 172



 1          329.      In February 2013, Gilead and Teva agreed in principle to settle their litigation over the

 2   TDF Patents, and they finalized the agreement in April 2013. Under the agreement, Teva agreed to delay

 3   marketing its generic Viread until December 15, 2017.

 4          330.      The MFE and MFEP allowed Gilead to extract an exceedingly late entry date—just six

 5   weeks before the end of the patent term. The MFE provided that, if any second-filer entered the market

 6   before December 15, 2017, Teva’s entry date would be moved up accordingly. The MFEP provided that

 7   Gilead would not grant any other manufacturer a license to enter the market with generic Viread until at

 8   least six weeks after Teva’s agreed entry date.

 9          331.      The MFE and MFEP caused allowed Gilead to obtain a later entry date than Teva

10   otherwise would have agreed to. Without the clauses, Teva faced the prospect of simultaneous entry by

11   as many as six other generic manufacturers. With the clauses, Teva was nearly guaranteed a period of

12   time as the only generic on the market, and was absolutely guaranteed that no other generic manufacturer

13   would enter before it.

14          332.      When agreeing to the delayed December 15, 2017 entry date, Teva knew that: (1) Gilead

15   was willing to include the anticompetitive MFEs in settlement agreements with second-filers; (2) it was

16   in Gilead’s financial interest to include such clauses in agreements with all second-filers; (3) the second-

17   filers knew that the Gilead/Teva agreement included an MFE; (4) given the MFE and MFEP, it was not

18   in any second-filer’s interest to incur the costs of patent litigation to try to enter the market before Teva;

19   and (5) the MFEs’ deterrent effect would grow with every additional one that Gilead included in another

20   settlement.

21          333.      Upon information and belief, Gilead advised the second-filers of the existence of the MFE

22   and MFEP in the Gilead/Teva agreement.

23          334.      Teva concluded, correctly, that the MFE and MFEP would protect it from competition

24   from any other generic manufacturer until the end of the TDF Patent terms on January 26, 2018—six

25   weeks after Teva entered.

26          335.      By the time that Gilead and Teva finalized their agreement in April 2013, Gilead had filed

27   patent infringement lawsuits against Lupin and Cipla, both of which had provided Paragraph IV

28   certifications with respect to the TDF Patents. On May 28, 2014 and July 29, 2014, Gilead settled those

                                                            75
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 79 of 172



 1   patent litigations with Lupin and Cipla, respectively. Both generic manufacturers agreed under their

 2   respective settlements not to launch generic Viread until six weeks after Teva. And Gilead included an

 3   MFE clause in both of those settlement agreements.

 4          336.    Just as Gilead intended, the MFE and MFEP in the Teva agreement, and the MFEs in the

 5   Lupin and Cipla agreements, caused the other ANDA filers—Hetero, Aurobindo, Strides, and

 6   Macleods—to not amend their ANDAs to include Paragraph IV certifications. Absent Gilead’s

 7   anticompetitive conduct they all would have done so; those manufacturers made Paragraph IV

 8   certifications with respect to Truvada.

 9          337.    On January 26, 2018, six weeks to the day after Teva entered the market, five additional

10   generic manufacturers (Cipla, Hetero, Aurobindo, Strides, and Macleods) received final FDA approval,

11   and four of them immediately began marketing their generic Viread.

12          338.    During the six weeks it had the only generic Viread on the market, Teva stuffed the supply

13   chain with product, selling at least 14 weeks’ supply of product and locking in high prices through long-

14   term sales contracts. Thus, Teva made at least $106 million more than it would have absent the MFEP

15   and MFEs. Absent the MFEP and MFEs, Teva and the second-filers would have entered the market

16   much sooner than they did, on dates to be determined by the jury. The delay in generic entry protected

17   more than $2 billion in Gilead’s Viread branded sales, all at the expense of Plaintiffs and other class

18   members.

19          339.    Gilead’s delaying the entry of generic Viread also had the effect of delaying the entry of

20   Gilead’s TAF-based line of products. Gilead withheld those products from the market until the entry of

21   generic TDF was imminent. The delay in that generic entry caused Gilead to delay the introduction of its

22   TAF-based products.

23
                            d.     Gilead put MFEPs and MFEs in the Truvada and Atripla agreements.
24

25          340.    Having successfully delayed generic entry for Viread, Gilead then also used MFE/MFEP

26   clauses to delay generic entry for Truvada and Atripla.

27          341.    Following various amendments and pretrial proceedings in Gilead’s patent litigation

28   against Teva, only the FTC Enantiomer Patents, as they related to both Truvada and Atripla, were left for

                                                          76
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 80 of 172



 1   trial. The trial, which began on October 8, 2013 and concluded on October 28, 2013, focused on Teva’s

 2   contention that the patents were invalid for obviousness-type double patenting because the (-)-enantiomer

 3   “species” patents were anticipated by earlier expiring “genus” patents, which claimed all enantiomeric

 4   forms of the FTC compound, and that the claimed (-)-enantiomer was disclosed as part of the genus

 5   patents’ claims. The parties settled the case in February 2014 while they were awaiting the trial court’s

 6   decision.

 7          342.    The ’396 patent (the later of the two FTC Enantiomer Patents) does not expire (with

 8   pediatric exclusivity) until September 9, 2021. As with Viread, Teva faced a threat from a number of

 9   second-filers, which had ample time and incentive to challenge the relevant patents and enter earlier than

10   Teva. By February 2014 Gilead had pending a patent lawsuit against Lupin, which had provided

11   Paragraph IV certifications with respect to Truvada. Teva also knew that several generics had already

12   filed ANDAs for Truvada and Atripla and that many Paragraph IV challenges would come in the near

13   future. Indeed, at least nine second filers ultimately filed Paragraph IV certifications, starting almost

14   immediately following Teva’s settlement. At least Mylan, Aurobindo, Hetero, Macleods, Amneal,

15   Strides, Laurus, and Zydus filed ANDAs with Paragraph IV certifications with respect to Truvada. And

16   at least Lupin, Aurobindo, Hetero, and Macleods filed Paragraph IV certifications with respect to Atripla.

17   Following their respective Paragraph IV certifications, Gilead pursued patent litigation against each of

18   these second-filers. (BMS’s EFV patents expired before Gilead’s FTC Enantiomer Patents, so BMS sued

19   and settled with Teva knowing that the generic entry date would be determined by resolution of Gilead’s

20   lawsuit against Teva.)

21          343.    Teva and these second-filers faced much the same economic dynamics that they did

22   regarding Viread: Teva’s getting an MFE and MFEP would dissuade the second-filers from continuing to

23   litigate and would provide Teva a period of exclusivity. Moreover, Teva had forfeited its 180-day ANDA

24   Exclusivity with respect to Truvada and Atripla by having failed to obtain tentative FDA approval within

25   30 months of submitting its application. 21 U.S.C. 355 § (j)(5)(D)(i)(IV). (See Section VI(C) above).

26          344.    Under the February 2014 settlement agreement, Teva will not be able to launch generic

27   Truvada and generic Atripla until September 30, 2020. Gilead was able to extract that late entry date—

28   just one year before the last expiring FTC Enantiomer Patent—by giving Teva an MFE and MFEP. The

                                                           77
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 81 of 172



 1   MFE provided that, if any second-filer entered the market before Teva’s agreed entry date, Teva’s

 2   permitted entry would be moved up accordingly. The MFEP provided that Gilead would not grant a

 3   license to any other manufacturer to enter the market with generic Truvada or generic Atripla until at

 4   least six months after Teva’s agreed entry date.

 5          345.    Upon information and belief, Gilead advised the second-filers of the existence of the MFE

 6   and MFEP in the Gilead/Teva agreement.

 7          346.    Gilead succeeded in delaying entry of generic Truvada and Atripla just as it did with

 8   respect to Viread. Gilead settled with Lupin in September 2014; with Mylan in October 2015; with

 9   Aurobindo in September 2016; with Hetero in August 2016; with Amneal in April 2017; with Macleods

10   in December 2017; with Laurus in November 2018; with Strides in January 2019; and with Zydus in

11   August 2019. Gilead included an MFE in each of those settlement agreements, and all of the

12   manufacturers agreed to delay entering the market until six months after Teva’s entry.

13          347.    The MFE and MFEP had very substantial value to Teva. In 2014, combined United States

14   sales for Atripla and Truvada were approximately $4 billion. Using the methodology described in detail

15   above, six months of exclusive sales of those generic products was worth more than $1.5 billion to Teva.

16   Absent the MFEP and MFEs, Teva and the second-filers would have entered the market much sooner

17   than they did, on dates to be determined by the jury. The delay in generic entry protected more than $25

18   billion in Gilead’s Truvada and Gilead/BMS’s Atripla branded sales, all at the expense of Plaintiffs and

19   other class members.

20
            I.      Gilead’s Unlawful Delay-and-Extend
21

22          348.    Gilead has obtained from the PTO an extension of approximately three years on the term

23   of its principal patent covering TAF. Gilead’s conduct in obtaining that extension is a perversion of the

24   Hatch-Waxman Act’s patent-term-extension (“PTE”) provisions. Congress designed PTE to benefit

25   pharmaceutical manufacturers who encounter delays in getting their products to market as a result of

26   government-imposed regulatory hurdles. Gilead lost time on the market with TAF by intentionally

27   delaying its clinical development and approval as part of an anticompetitive scheme.

28          349.    Gilead’s intentional delay was part of an anticompetitive delay-and-switch tactic. Gilead’s

                                                          78
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 82 of 172



 1   plan, which succeeded, was to delay development/approval of TAF in order to hold it in abeyance until

 2   generic competition to TDF was imminent far in the future. Then Gilead would switch its Tenofovir-

 3   based franchise from TDF-based to TAF-based drugs. Gilead’s intentional delay of TAF made economic

 4   sense for Gilead only as part of the anticompetitive delay-and-switch tactic. And obtaining PTE on the

 5   TAF patents was essential to make that tactic work for Gilead. Gilead’s delay-and-switch was profitable

 6   for Gilead because it was able to delay-yet-extend.

 7          350.    In the context of Gilead’s monopolization scheme of which its application for PTE was a

 8   part, the combination of Gilead’s intentional delay of TAF and extension of the TAF patent was a gross

 9   abuse of the Hatch-Waxman PTE provisions and unlawful exclusionary conduct under Section 2 of the

10   Sherman Act.

11
                    1.     In granting patent extensions, the PTO has no authority to consider
12                         anticompetitive delay tactics like Gilead’s.
13

14          351.    Gilead’s principal patents on TAF are Patent No. 7,390,791 (the ’791 Patent) and Patent

15   No. 7,803,788 (the ’788 Patent). Generally, the ’791 Patent claims a genus of compounds which include

16   TAF, and the ’788 Patent claims methods of using TAF in antiviral therapy.

17          352.    On December 14, 2015, Gilead filed an application with the PTO for a Patent Term

18   Extension (“PTE”) under 35 U.S.C. § 156 for the ’791 Patent and the ’788 Patent. The regulations permit

19   the applicant to request PTE for multiple patents on the same drug, but the PTO will grant PTE for only

20   one. 37 C.F.R. § 1.785.

21          353.    Absent PTE, the ’788 Patent and ’791 Patent would expire on February 2, 2022 and May

22   7, 2022, respectively. On February 19, 2020, the PTO made a final determination that the ’791 Patent

23   was eligible for PTE of 1,076 days, extending that patent to April 17, 2025. On March 18, 2020, Gilead

24   elected to accept the PTE on the ’791 rather than the ’788 Patent. The PTE thus extended the ’791

25   Patent’s term to April 17, 2025, giving Gilead approximately an extra three years of exclusivity on TAF.

26          354.    Congress designed PTE to compensate the NDA applicant for the patent term that it loses

27   due to the regulatory process, through no fault of its own. Congress granted PTE in order to “respond to

28   … unintended distortions of the … [normal] patent term produced by the requirement that certain

                                                           79
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 83 of 172



 1   products must receive premarket regulatory approval.” Eli Lilly & Co. v. Medtronic Inc., 496 U.S. 661,

 2   669 (1990).

 3          355.     Specifically, PTE extends the period of a pharmaceutical patent’s term in order to

 4   compensate for a portion of the patent term that the patentee lost—the period in which it was not able to

 5   market the patent-protected product—while the product was in clinical development and/or awaiting

 6   FDA approval. Subject to certain limitations, the applicant is entitled to PTE equal to one-half of the time

 7   in the testing phase (from the effective date of the filing of the investigational new drug (IND)

 8   application to the filing date of the new drug application (NDA)), plus all of the time in the approval

 9   phase (from the filing of the NDA until the FDA approves the product). 35 U.S.C. §§ 156(c)(2),

10   156(g)(1)(B).

11          356.     In granting PTE, the regulatory agencies (the FDA and PTO, working together) did not

12   consider whether the PTE was part of an anticompetitive scheme or whether Gilead intentionally delayed

13   clinical development or request for FDA approval as part of such a scheme. In calculating whether and to

14   what extent the applicant is entitled to PTE, the agencies consider and adjust for any time in which the

15   applicant failed to exercise due diligence only to the extent that the lack of diligence occurred after the

16   patent issued. 35 U.S.C. § 156(c)(1). The agencies have no statutory or regulatory authority, and

17   therefore cannot and do not exercise any discretion, to refuse or reduce PTE for the period of time that

18   the applicant intentionally delayed development/approval before the patent issued.

19
                     2.     PTE on the TAF patents was a key part of a scheme that made sense for
20                          Gilead only because it impairs competition.
21

22          357.     As alleged in detail above, Gilead intentionally delayed the clinical development and FDA

23   approval of TAF, holding the product in abeyance to market it only later once entry of generic TDF was

24   imminent. The unlawful No-Generics Restraints and Defendants’ other anticompetitive conduct made it

25   commercially feasible for Gilead to withhold TAF from the market.

26          358.     Gilead’s intentional delay in developing and gaining approval for TAF made economic

27   sense for Gilead only as part of its scheme to use its dominance of Tenofovir to monopolize the markets

28   for Tenofovir-based products and the overall cART market. Gilead’s intentional delay of TAF, even with

                                                           80
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 84 of 172



 1   the PTE, made economic sense for Gilead only as part of that scheme.

 2            359.   For example, if Gilead had not intentionally delayed its development/approval of TAF,

 3   Gilead would have obtained FDA approval of its first TAF-based product, Genvoya, in January 2010

 4   (assuming the same development and approval time as actually occurred). In those circumstances, the

 5   latest of Gilead’s principal TAF patents, with PTE, would have expired in February 2023. 1 The period of

 6   time in which Gilead’s TAF-based products would be both on the market and protected by the TAF

 7   patents would have been about 13 years (January 2010 to February 2023). By intentionally delaying TAF

 8   approval until November 2015, the period of time in which Gilead’s TAF-based products will be both on

 9   the market and protected by the TAF patents, even with PTE, is 9.5-years (November 2015 to April

10   2025).

11

12

13

14

15
              360.   Viewed in isolation, and not as part of a broader anticompetitive scheme, Gilead’s
16
     intentional delay in developing/approving TAF made no economic sense for Gilead. The delay delivered
17
     only 9.5 years of exclusivity rather than the 12 years that Gilead could have achieved absent the delay.
18
              361.   In fact, however, the intentional delay made perfect economic sense for Gilead, precisely
19
     because, and only because, it was part of Gilead’s overall monopolization scheme. When deciding to
20
     pause the development of TAF in 2004, Gilead already knew that it would dominate Tenofovir sales, and
21
     consequently monopolize the relevant markets, by dominating TDF. Using the No-Generics Restraints
22
     and other anticompetitive tactics to unlawfully protect TDF and TDF-based products from competition,
23
     Gilead could safely put TAF on the shelf until generic competition to TDF occurred far in the future.
24

25
     1
       The applicant is entitled to PTE for the time it loses in the development and the approval process only
26   after the patent has issued. 35 U.S.C. § 156(c). The ’791 Patent issued in June 2008 and the ’788 Patent
     issued in September 2010. Assuming the same product-development and FDA review periods as actually
27   occurred, Genvoya would have been approved in January 2010, so Gilead would have been eligible for
     only a year of PTE on the ’791 patent and none on the ’788 patent.
28

                                                          81
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 85 of 172



 1          362.    When entry of generic TDF finally became imminent, Gilead could implement the next

 2   phase of its monopolization scheme: transitioning its Tenofovir franchise from TDF-based to TAF-based

 3   products. In November 2010, just as Gilead was taking TAF out of mothballs, Gilead COO (and future

 4   CEO) confessed the scheme to investors: “I really think you could replace the whole Viread [TDF]

 5   franchise with 7340 [TAF] into the second half of this decade and that could provide a great deal of

 6   longevity for that.” He emphasized to investors that “our ability to develop and get [TAF] onto the

 7   market prior to patent expiration [for TDF] will be key to us, to maintain the longevity.”

 8          363.    Delaying the development/approval of TAF made economic sense for Gilead because it

 9   was part of a monopoly-extension scheme. The TAF delay increased the combined period of time in

10   which Gilead Tenofovir-based (TDF or TAF) products would be both on the market and protected by

11   either the TDF or the TAF patents. With the intentional delay in developing/approving TAF, that

12   combined period of time, with PTE, will be 23.5 years (October 2001 to April 2025). Without the

13   intentional delay (the first marketing of a TAF-based product occurring in January 2010), the combined

14   period of time, with PTE, would have been 21.3 years (October 2001 to February 2023).

15

16

17

18

19
            364.    These facts lead to two unmistakable conclusions. First, as shown in the top figure above,
20
     Gilead’s intentionally delaying TAF avoided the overlapping TDF/TAF period shown in purple. The
21
     delay enabled Gilead to withhold TAF from the market until the very last moment, ensuring that it
22
     maximized the combined period of market exclusivity for TDF/TAF, even though it considerably
23
     shortened the period for TAF considered alone.
24
            365.    Second, the difference in combined periods of exclusivity—with the delay versus
25
     without—is 2.2 years. Thus, the three years of additional exclusivity that Gilead will obtain is essential to
26
     making Gilead’s anticompetitive delay-and-switch tactics work.
27
            366.    Other facts reinforce that conclusion. The patentee is entitled to PTE only for the time it
28

                                                          82
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 86 of 172



 1   loses in the development and the approval process after the patent has issued. 35 U.S.C. § 156(c). In

 2   filings made with the PTO in order to get PTE, Gilead acknowledged that it began preparing to reactivate

 3   its TAF IND on September 28, 2010. That is exactly the day that the PTO issued the second of the TAF

 4   patents, the ’788 Patent. That timing confirms that Gilead intentionally delayed TAF development and

 5   approval, and that obtaining PTE on one of the TAF patents was essential to making that delay-and-

 6   switch tactic work.

 7          367.    Gilead’s conduct is both a perversion of the Hatch-Waxman Act PTE provisions and

 8   exclusionary conduct under Section 2 of the Sherman Act. Gilead obtained the three-year PTE despite

 9   having intentionally delayed the development and approval of TAF. But PTE is specifically intended to

10   compensate patentees who lose patent-protected time on the market due to regulatory delays, through no

11   fault of their own. And the delay-and-switch tactic, of which getting the PTE is an inextricable part,

12   made economic sense for Gilead solely because it was part of an anticompetitive monopolization scheme.

13          368.    The combination of Gilead’s intentional delay and obtaining PTE on the ’791 Patent is

14   unlawfully exclusionary conduct in the context of some or all of the following circumstances:

15                      a. Gilead intentionally delayed the clinical development and request for FDA

16                          approval of TAF;

17                      b. Gilead intentionally delayed the clinical development and request for FDA

18                          approval of TAF for the purpose of extending a monopoly that Gilead obtained

19                          and maintained, in substantial part, by means of the intentional delay;

20                      c. Gilead intentionally delayed the clinical development and request for FDA

21                          approval of TAF until after the ’791 Patent and the ’788 Patent had issued;

22                      d. Gilead intentionally delayed the clinical development and request for FDA

23                          approval of TAF where the delay made economic sense for Gilead only as part of a

24                          scheme to impair competition; and

25                      e. Gilead obtained the PTE as part of an overall scheme to monopolize one or more

26                          relevant antitrust markets.

27          369.    Gilead’s PTE-related conduct caused and, unless remedied by this Court will continue to

28   cause, massive harm to Plaintiffs and the Class. As noted in detail above, TAF has a substantially lower

                                                          83
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 87 of 172



 1   incidence than TDF of significant adverse side effects. Gilead itself sponsored research that concluded

 2   that requiring patients to take TDF-based rather than TAF-based products likely resulted in more than

 3   16,000 excess deaths and 150,000 excess kidney, bone, and renal injuries over a nine-year period. See

 4   Am J Manag Care. 2018;24 (Spec. Issue No. 8): SP322-SP328. In treatment for pre-exposure

 5   prophylaxis, Gilead told the FDA that TAF-based Descovy has an “[i]mproved renal and bone safety

 6   profile compared with [TDF-based] Truvada.” See Descovy for PrEP, Antimicrobial Drugs Advisory

 7   Committee Meeting, NDA 208215/S-012 (Aug. 7, 2019) at CC-19, CC-59.

 8          370.     By delaying TAF and obtaining PTE on the ’791 Patent, Gilead prevented, and unless

 9   enjoined by this Court will continue to prevent, Plaintiffs and members of the Class from obtaining

10   superior products at prices similar to or lower than those of the inferior products they in fact purchased.

11
                                         VIII. MARKET POWER
12

13          371.     At all relevant times, Gilead had market power over each of Viread, Emtriva, Truvada,

14   Vemlidy, Descovy, Tybost, Stribild, Genvoya, and their generic equivalents; Gilead and BMS had

15   market power over each of Atripla and Evotaz and their generic equivalents; Gilead and Janssen had

16   market power over each of Complera, Odefsey, Prezcobix, and Symtuza and their generic equivalents;

17   BMS had market power over Reyataz and its generic equivalents; and Janssen had market power over

18   each of Edurant and Prezitsa and their generic equivalents. The Defendants had the power to maintain the

19   price of those brand drugs at supracompetitive levels without losing sufficient sales to other products,

20   except for AB-rated generic versions of those brand drugs, to make the supracompetitive prices

21   unprofitable.

22          372.     A small but significant, non-transitory increase in the brand drugs’ price above the

23   competitive level did not cause a loss of sales sufficient to make the price increase unprofitable. At

24   competitive prices, none of the brand drugs exhibits significant, positive cross-elasticity of demand with

25   respect to price with any product other than AB-rated generic versions of the brand drugs.

26          373.     Each of the brand drugs is differentiated from all drug products other than AB-rated

27   generic versions. Due to, among other reasons, its use and varying ability to treat the conditions for

28   which it is prescribed, and its side-effects profile, each of the brand drugs is differentiated from all drug

                                                            84
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 88 of 172



 1   products other than AB-rated generic versions.

 2          374.     Additionally, once the physician and patient find that one of these drugs is well tolerated,

 3   at competitive prices the doctor and patient are very unlikely to switch to a different HIV drug based on

 4   variations of price of 10% or less.

 5          375.     The Defendants’ power to profitably raise these prices to the competitive level results in

 6   substantial part from a significant imperfection in the United States marketplace for prescription

 7   pharmaceuticals. Branded drug manufacturers can exploit this imperfection in order to obtain or maintain

 8   market power.

 9          376.     Markets function best when the person responsible for paying for a product is also the

10   person who chooses which product to purchase. When the same person has both the product choice and

11   payment obligation, the product’s price plays an appropriate role in the person’s choice and,

12   consequently, manufacturers have an appropriate incentive to reduce their prices to the competitive level.

13          377.     The pharmaceutical marketplace, however, is characterized by a “disconnect” between

14   product selection and the payment obligation. State laws prohibit pharmacists from dispensing many

15   pharmaceutical products, including all of those at issue in this complaint, to patients without a

16   prescription. The prohibition on dispensing certain products without a prescription creates this

17   disconnect. The patient’s doctor chooses which product the patient will buy while the patient (and in

18   most cases his or her insurer) has the obligation to pay for it.

19          378.     Brand manufacturers, including Gilead, BMS, and Janssen, exploit this price disconnect

20   by employing large sales forces that visit doctors’ offices and persuade them to prescribe the brand

21   manufacturers’ products. These sales representatives do not advise doctors of the cost of the branded

22   products. Moreover, studies show that doctors typically are not aware of the relative costs of brand

23   pharmaceuticals and, even when they are aware of costs, are largely insensitive to price differences

24   because they do not pay for the products. The result is a marketplace in which price plays a

25   comparatively unimportant role in product selection.

26          379.     The relative unimportance of price in the pharmaceutical marketplace reduces the price

27   elasticity of demand—the extent to which unit sales go down when price goes up. This reduced price-

28   elasticity, in turn, gives brand manufacturers the ability to raise price substantially above marginal cost

                                                            85
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 89 of 172



 1   without losing so many sales as to make the price increase unprofitable. The ability to profitably raise

 2   prices substantially above marginal costs is market power. The result of these pharmaceutical

 3   marketplace imperfections and marketing practices is that brand manufacturers gain and maintain market

 4   power with respect to many branded prescription pharmaceuticals, including all of those at issue in this

 5   complaint.

 6          380.     The existence of other branded HIV drugs has not constrained the price of Viread,

 7   Emtriva, Tybost, Vemlidy, Truvada, Descovy, Atripla, Complera, Odefsey, Stribild, Genvoya, Reyataz,

 8   Evotaz, Prezista, Prezcobix, Edurant, or Symtuza to the competitive level.

 9          381.     Each Defendant needed to control only each of its brand drugs and its AB-rated generic

10   equivalents, and no other products, in order to maintain the price of the brand drug profitably at

11   supracompetitive prices. Only the market entry of a competing, AB-rated version of the brand drug

12   would render the brand manufacturer unable to profitably maintain its brand-drug prices at

13   supracompetitive levels.

14          382.     Defendants sold these brand drugs at prices well in excess of marginal costs, substantially

15   in excess of the competitive price, and enjoyed unusually high profit margins.

16          383.     Defendants had the ability to control the prices of these drugs and exclude relevant

17   competitors. Among other things: (a) generic versions of each drug would have entered the market at

18   substantial discounts to the brands but for the Defendants’ anticompetitive conduct; (b) the gross margin

19   on each drug was at all times at least 70%; and (c) Defendants never lowered the price of the drugs to the

20   competitive level in response to the pricing of other branded or generic drugs.

21          384.     At all relevant times, Gilead’s gross profit margin on its cART drugs, collectively, has

22   exceeded 75% and has reached as high as 91%. These margins are approximately 15 times those that

23   indicate substantial market power.

24          385.     To the extent that Plaintiffs are required to prove market power through circumstantial

25   evidence by first defining a relevant product market, the relevant product market depends on the practice

26   that the court is examining.

27          386.     At least two types of markets are relevant here: (a) the market for each of Viread, Emtriva,

28   Tybost, Vemlidy, Truvada, Descovy, Atripla, Complera, Odefsey, Stribild, Genvoya, Reyataz, Evotaz,

                                                           86
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 90 of 172



 1   Prezista, Prezcobix, Edurant, and Symtuza and its AB-rated generic equivalent; and (b) the cART

 2   Market.

 3          387.     As noted in detail above, the purpose and effect of Defendants’ No-Generics Restraints

 4   was to impair competition in multiple ways. To the extent that Plaintiffs are required to define a relevant

 5   market in which that conduct is evaluated, it is properly evaluated in multiple markets.

 6          A.       The Market for Specific cART Drugs

 7          388.     One purpose and effect of Defendants’ No-Generics Restraints was to impair competition

 8   from generic versions of each of Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy, Atripla,

 9   Complera, Odefsey, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, and Symtuza. Similarly, a purpose

10   and effect of Gilead’s degrading of Stribild and standalone TAF and regulatory gaming with respect to

11   standalone TAF was to impair competition from generic versions of Stribild and standalone TAF and

12   generic versions of TAF-containing FDCs, and a purpose of Gilead’s delaying the entry of generic

13   versions of Viread, Truvada, and Atripla was to impair competition from generic versions of those

14   products.

15          389.     A relevant market for evaluating that conduct is the market for each of those products and

16   its AB-rated generic equivalent. As demonstrated by the indicia noted above:

17               •   from October 2001 to December 17, 2017, Gilead had market power in the market
18                   for Viread and its AB-rated generic equivalents, and during that time had 100% of
                     the shares of that market:
19
                 •   from November 10, 2016 to the present Gilead has had market power in the
20                   market for Vemlidy and its AB-rated generic equivalents, and during that time has
                     had 100% of the shares of that market;
21
                 •   from April 4, 2016 to the present Gilead has had market power in the market for
22
                     Descovy and its AB-rated generic equivalents, and during that time has had 100%
23                   of the shares of that market;

24               •   from July 7, 2003 to the present Gilead has had market power in the market for
                     Emtriva and its AB-rated generic equivalents, and during that time has had 100%
25                   of the shares of that market;
26               •   from September 2014 to the present Gilead has had market power in the market
27                   for Tybost and its AB-rated generic equivalents, and during that time has had
                     100% of the shares of that market;
28
                 •   from August 2, 2004 to the present Gilead has had market power in the market for
                                                         87
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 91 of 172



 1          Truvada and its AB-rated generic equivalents, and during that time has had 100%
            of the shares of that market;
 2
        •   from July 12, 2006 to the present Gilead and BMS have had market power in the
 3
            market for Atripla and its AB-rated generic equivalents, and during that time have
 4          had 100% of the shares of that market;

 5      •   from August 10, 2011 to the present Gilead and Janssen have had market power
            in the market for Complera and its AB-rated generic equivalents, and during that
 6          time have had 100% of the shares of that market;
 7
        •   from March 1, 2016 to the present Gilead and Janssen have had market power in
 8          the market for Odefsey and its AB-rated generic equivalents, and during that time
            have had 100% of the shares of that market;
 9
        •   from August 27, 2012 to the present Gilead has had market power in the market
10          for Stribild and its AB-rated generic equivalents, and during that time have had
            100% of the shares of that market;
11

12      •   from November 5, 2015 to the present Gilead has had market power in the market
            for Genvoya and its AB-rated generic equivalents, and during that time have had
13          100% of the shares of that market;

14      •   from June 20, 2003 to December 2017 BMS had market power in the market for
            Reyataz and its AB-rated generic equivalents, and during that time had 100% of
15          the shares of that market;
16
        •   from April 4, 2014 to the present Gilead and BMS have had market power in the
17          market for Evotaz and its AB-rated generic equivalents, and during that time have
            had 100% of the shares of that market;
18
        •   from June 23, 2006 to the present Janssen has had market power in the market for
19          Prezista and its AB-rated generic equivalents, and during that time has had 100%
            of the shares of that market;
20

21      •   from March 31, 2014 to the present Gilead and Janssen have had market power in
            the market for Prezcobix and its AB-rated generic equivalents, and during that
22          time have had 100% of the shares of that market;

23      •   from May 20, 2011 to the present Janssen has had market power in the market for
            Edurant and its AB-rated generic equivalents, and during that time has had 100%
24          of the shares of that market; and
25
        •   from September 22, 2017 to the present Gilead and Janssen have had market
26          power in the market for Symtuza and its AB-rated generic equivalents, and during
            that time have had 100% of the shares of that market.
27

28

                                                 88
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 92 of 172



 1          390.    Defendants also had market power during relevant times in broader markets comprising

 2   the branded drug and comparable versions of it. For example, Gilead and Janssen have market power in

 3   the market for Complera and comparable versions made of genericTDF/3TC/RPV, and have market

 4   power in the market for Symtuza and comparable versions made of genericTAF/genericFTC (or

 5   3TC)/RTV/DRV.

 6
            B.      The Market for cART Drugs
 7
            391.    Another purpose and effect of Defendants’ No-Generics Restraints was to impair
 8
     competition among drugs used in the cART regimen. That was also one of the purposes and effects of
 9
     Gilead’s degrading (and supra-profit-maximizing pricing) of Stribild, degrading of standalone TAF,
10
     regulatory gaming with respect to standalone TAF, delaying the entry of generic versions of Viread,
11
     Truvada, and Atripla, and unlawful TAF patent delay-and-extend. To the extent that Plaintiffs are
12
     required to define a relevant market in which that purpose and effect is evaluated, it is properly evaluated
13
     in the market for such drugs, i.e., the cART Market, and narrower markets therein.
14
            392.    As noted in detail above, a cART regimen is a course of treatment distinct from other
15
     drugs and regimens that might be used to treat HIV. The term “cART drugs” refers to all antiretroviral
16
     drugs used in the treatment of HIV as part of a combination therapy. Demand for cART drugs is a
17
     function of demand for combination therapies that can effectively treat HIV. Active pharmaceutical
18
     ingredients (APIs) used to treat HIV may be available in standalone form and/or as fixed-dose
19
     combinations – but they are inputs into combination treatment and not treatments by themselves. The
20
     cART drugs that comprise the cART Market include Agenerase, Aptivus, Atripla, Biktarvy, Cimduo,
21
     Combivir, Complera, Crixivan, Delstrigo, Descovy, Dovato, Edurant, Emtriva, Epivir, Epzicom, Evotaz,
22
     Fortovase, Fuzeon, Genvoya, Hivid, Intelence, Invirase, Isentress, Juluca, Kaletra, Lexiva, Norvir,
23
     Odefsey, Odefsey, Pifeltro, Prezcobix, Prezista, Rescriptor, Retrovir, Retrovir Iv Inf, Reyataz, Selzentry,
24
     Stribild, Sustiva, Symfi, Symtuza, Temixys, Tivicay, Triumeq, Trizivir, Trogarzo, Truvada, Tybost,
25
     Videx, Viracept, Viramune, Viread, Vitekta, Zerit, Ziagen, and their AB-rated generic substitutes.
26
            393.    Effective cART reduces the concentration of HIV virus in treated patients to undetectable
27
     levels. Patients on effective cART can live healthy lives and have a normal life expectancy. And a patient
28

                                                          89
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 93 of 172



 1   living with HIV who maintains an undetectable viral load durably cannot transmit the virus to others.

 2   Under the guidelines of the HHS, WHO, and all major HIV-treatment organizations, every HIV

 3   treatment regimen, with inconsequential exceptions, is a cART regimen.

 4          394.    From a clinical perspective, the antiretroviral drugs used in a cART regimen are

 5   reasonably interchangeable with respect to their use. Although different types of antiretrovirals target

 6   different steps in the HIV life cycle, all of them are used to prevent successful reproduction of the HIV

 7   virus. In treating HIV, doctors and patients choose among the drugs that comprise the cART market.

 8          395.    In addition to interchangeability of use, price competition—though weak—exists among

 9   drugs within the cART market. For the reasons noted in detail above, price competition in many

10   prescription drug therapeutic classes tends to be weak. That is true in the cART market, with doctors and

11   patients selecting among brand-drug antiretrovirals based principally on clinical criteria rather than price.

12   But price competition among brand cART drugs is not altogether absent.

13          396.    Without that price competition, however weak, prices of brand cART drugs would be

14   even higher than they are. The existence of this broader market imposes some price constraints on brand

15   cART drugs but without approximating the more competitive prices that generic versions of each of the

16   brand drugs would generate. This limited price competition imposes a limited constraint on brand cART

17   drug prices. The fact that this price competition is limited means that each of the brand cART drugs has

18   market power (is priced above the level that a generic version of the drug would generate); the fact that

19   some price competition exists means that brand cART drug prices would be even higher without it.

20          397.    Gilead’s dominance of the cART market lessens the degree of price competition that

21   might otherwise exist among branded cART drugs. It is well-recognized that a monopolist raises price

22   until some economic substitution makes further price increases unprofitable. This substitution comes

23   from products that may have been weak substitutes at competitive prices, but at the monopolist’s

24   supracompetitive prices may become viable alternatives for consumers. At a high enough price, even

25   otherwise less-than-ideal substitutes look good to purchasers.

26          398.    In this case, many of these “viable alternatives” are also controlled by Gilead. Gilead sells

27   not one but a portfolio of cART products. When reacting to substitution to other products, the monopolist

28   limits the price rise if the substitution goes to competitors. If consumers responsd to a price increase on a

                                                           90
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 94 of 172



 1   particular drug by moving to another one of the monopolist’s products, the monopolist is not hurt at all,

 2   and this form of substitution does not constrain its pricing power.

 3          399.    In economics, it is well established that a monopolist selling two substitute products will

 4   raise price higher than would two firms, each with a monopoly on the products individually. With a

 5   portfolio of cART drugs, Gilead has another layer of market power over and above the more usual brand

 6   manufacturer’s ability to price its product above the generic-level price. With its portfolio backstopping

 7   substitution away from any individual drug, Gilead can—and did—elevate prices above the level at

 8   which a typical brand manufacturer would have been able to price its product above generic-level prices.

 9          400.    As alleged in detail above, the Defendants significantly impaired competition among the

10   brand drugs used in the cART regimen. To the extent that Plaintiffs are required to define the market in

11   which that conduct is evaluated, the relevant market is the cART market. Defining a broad relevant

12   market for this purpose is consistent with decades of antitrust jurisprudence and analysis. For example,

13   when antitrust authorities examine the likely effect of mergers between brand-drug manufacturers, they

14   often define broad markets that include all or many of the drugs within a therapeutic class.

15          1.      Gilead Dominates the Market for cART Drugs

16          401.    Modern antiretroviral drug regimens comprise a combination or “cocktail” of drugs, most

17   often consisting of two NRTIs taken with at least one third agent, such as an integrase inhibitor. These

18   combinations of antiretrovirals create multiple obstacles to HIV replication, all but eliminating the

19   probability that the virus will successfully produce a mutation that is resistant to all of the drugs in the

20   cocktail. Thus, the standard of care is to use combinations of antiretroviral drugs, referred to as a “cART

21   regimen.”

22          402.    The U.S. Department of Health and Human Services (“HHS”) regularly publishes widely

23   followed prescribing Guidelines for treatment of HIV. The Guidelines illustrate the interchangeability of

24   use of different types of cART drugs. Various iterations of the Guidelines have recommended regimens

25   that include as alternative third agents Non-Nucleoside Reverse Transcriptase Inhibitors, Integrase Strand

26   Transfer Inhibitors, and Protease Inhibitors, with the doctor free to choose among them. The Guidelines

27   have also recommended as alternative regimens those that include only APIs such as those instead of

28   (rather than in addition to) NRTIs.

                                                            91
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 95 of 172



 1          403.    These various types of antiretroviral agents attack the HIV virus at different stages of its

 2   lifecycle. HIV is a retrovirus that infects the "host" cell in order to make copies of itself. CD4 cells are

 3   the prime targets, with the HIV virus binding to, and infecting, CD4+ cells. After the cell is infected, it

 4   produces secondary HIV virions, gradually depleting the host’s population of CD4+ cells. This

 5   ultimately depletes the infected person's ability to trigger an immune defense, leaving the body

 6   vulnerable to opportunistic infections.

 7          404.    The principal steps in the HIV lifecycle, and the types of antiretroviral drugs that target

 8   the virus at each of those steps, is depicted here:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            92
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 96 of 172



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           93
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 97 of 172



 1

 2          405.    The initial step of HIV viral entry is the attachment of the virus to the CD4 molecule

 3   located on the host cell. Once bound, the virus fuses with the cell membrane and transfers the

 4   nucleocapsid containing viral RNA into the host cell cytoplasm.

 5          406.    Entry Inhibitors interfere with the receptor-mediated entry of the virus into a cell. Two

 6   subclasses of drugs known as “fusion inhibitors” and “CCR5 antagonists” interfere with the binding,

 7   fusion, and entry process of HIV into a human cell by blocking one of several targets. The principal

 8   fusion inhibitor is enfuvirtide (Fuzeon), and the principal CCR5 antagonist is maraviroc (Selzentry).

 9   Compared to other leading antiretrovirals, these types have significant drawbacks, including the need for

10   twice-daily injections (enfuvirtide) or an expensive patient-specific test to determine efficacy

11   (maraviroc). They are not recommended as part of any of the HHS-recommended first-line cART

12   regimens.

13          407.    As noted above, HIV is an RNA virus and therefore unable to become directly integrated

14   into the DNA in the nucleus of the human cell. The HIV virion must be "reverse" transcribed into DNA

15   via the viral protein “reverse transcriptase.” That enzyme allows the virion to convert its single-stranded

16   RNA into double-stranded DNA.

17          408.    NRTIs (Nucleoside/Nucleotide Reverse Transcriptase Inhibitors) work by preventing other

18   nucleosides from being incorporated into the HIV DNA that the virion is trying to build up. Essentially,

19   they terminate the DNA chain. Modern cART regimens usually include two NRTIs: (1) one of TDF,

20   TAF, or 3TC, and (2) one of FTC or abacavir. HIV virions that are resistant to an NRTI of the first group

21   are typically susceptible to an NRTI of the second group, and vice-versa. Compared to other leading

22   antiretrovirals, NRTIs have significant advantages, including a long history of success when co-

23   administered with a third agent. During the relevant period, they have been recommended as part of

24   nearly all of the HHS-recommended first-line cART regimens. The principal NRTIs are Gilead’s TDF,

25   TAF, and FTC, which were APIs in more than 79% of prescriptions containing one or more NRTIs in

26   2014-19.

27          409.    Doctors and patients using a cART regimen almost always choose two NRTIs. For very

28   substantial medical reasons, doctors and patients overwhelmingly choose Tenofovir as one of those two

                                                          94
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 98 of 172



 1   NRTIs. Among other reasons, all other NRTIs are triple phosphorylated by host kinases to be activated.

 2   Tenofovir, by contrast, needs to be phosphorylated only twice by host kinases, into its active form,

 3   tenofovir diphosphate (TFV-DP). (See Section V above.) The following chart identifies all NRTIs that

 4   have been available in the United States since 1987.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          410.    Zidovudine is not a significant competitor to Tenofovir because of Zidovudine’s impact

20   on the bone marrow, gastrointestinal side effects, mitochondrial toxicity, and inferior antiviral potency

21   when used with some third agents. In 2018, Zidovudine’s United States sales, including when

22   coformulated with 3TC, were less than $60 million.

23          411.    Didanosine is not a significant competitor to Tenofovir because of Didanosine’s tendency

24   to cause peripheral neuropathy and pancreatitis, the requirement that it be taken on an empty stomach,

25   and its inferior antiviral potency when used with some third agents. In 2018, Didanosine’s sales in the

26   United States were less than $2 million.

27          412.    In 2001, all United States sales of Zalcitabine were halted due to toxicity side effects.

28          413.    The WHO strongly discourages doctors from prescribing Stavudine (d4T) due to

                                                            95
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 99 of 172



 1   lipodystrophy, peripheral neuropathy, and other severe side effects. Stavudine’s United States sales were

 2   less than $3 million in 2018.

 3          414.    For many doctors and patients, abacavir is not a realistic substitute for Tenofovir in a

 4   cART regimen. Gilead noted at a 2016 investors conference, for example, that “[a]bacavir is a molecule

 5   that is the most difficult of the … [NRTIs] to administer and has both short-term and long-term problems

 6   associated with it.”

 7          415.    Specifically, a substantial number of patients are HLA-B*5701 positive, meaning that

 8   they are at an increased risk of a hypersensitivity reaction to abacavir, resulting in a severe systemic

 9   illness that can result in death. Consequently, doctors will not prescribe abacavir to patients without first

10   requiring that they get either a blood test or cheek-swab test to screen them for HLA-B*5701. This

11   dissuades many doctors from prescribing abacavir and prevents them altogether from starting patients on

12   abacavir without the required screening. This is a significant barrier to treatment. Most modern

13   treatments programs are based on the “test and treat” paradigm in which doctors encourage patients to

14   begin HIV treatment on the day they are diagnosed, so they will not subsequently be lost to follow up.

15          416.    At all relevant times, Gilead’s dominance with respect to Tenofovir allowed it to exercise

16   market power in the cART Market. From October 26, 2001 through December 15, 2017, Gilead had

17   100% of the unit shares of all sales in the United States of Tenofovir. Even after the entry of generic TDF

18   in December 2017, Defendants’ unlawful conduct has allowed Gilead to maintain at least 93% of all

19   prescriptions containing Tenofovir in the United States. And Defendants’ unlawful conduct has allowed

20   Gilead to maintain its share of prescriptions containing NRTIs in the United States at an average of more

21   than 79%, and never less than 76%, in the period from 2014 to 2019.

22          417.    Non-Nucleoside Reverse Transcriptase Inhibitors (NNRTIs) also attack the HIV virus at

23   the third step depicted above. Unlike NRTIs, NNRTIs interfere with reverse transcription by directly

24   binding to the reverse transcriptase enzyme and retarding its function. Compared to other leading

25   antiretrovirals, NNRTIs have significant disadvantages, including significant side effects and a relatively

26   low genetic barrier for the development of resistance. The principal NNRTIs include efavirenz, which is

27   the sole API in BMS’s Sustiva and is also an API in Gilead/BMS’s Atripla, and rilpivirine, which is the

28   sole API in Janssen’s Edurant and is also an API in Gilead/Janssen’s Complera and Odefsey.

                                                           96
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
             Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 100 of 172



 1   Defendants’ unlawful conduct allowed Gilead to maintain its share of prescriptions containing NNRTIs

 2   in the United States at an average of more than 80%, and never less than 77%, in the period from 2014 to

 3   2019.

 4            418.   Converting its RNA to DNA allows the HIV virion to enter the nucleus of the CD4 cell.

 5   There, the HIV virion uses its enzyme “integrase” to inserts its DNA into that of the CD4 cell. This is a

 6   key part of the HIV-replication process.

 7            419.   Integrase Strand Transfer Inhibitors (“INSTIs”) prevent HIV integrase from incorporating

 8   viral DNA into the human host cell, thereby halting the HIV strand transfer. Compared to other leading

 9   antiretrovirals, INSTIs have significant advantages because they have no human homolog, allowing the

10   drug to precisely target the HIV virion, leading to superior efficacy and minimal toxicity. Today they are

11   recommended as part of all five of the HHS-recommended first-line cART regimens. The principal

12   INSTIs are elvitegravir, which is the sole API in Gilead’s Vitekta and is an API in Gilead’s Stribild and

13   Genvoya; bictegravir, which is an API in Gilead’s Biktarvy; dolutegravir, which is the sole API in Viiv’s

14   Tivicay and is an API in ViiV’s Triumeq and Dovato; and raltegravir, which is the sole API in Merck’s

15   Isentress. Defendants’ unlawful conduct allowed Gilead to grow its share of prescriptions containing

16   INSTIs in the United States from 30% in 2014 to 55% in 2019.

17            420.   After HIV has integrated itself into the infected cell’s DNA, the infected cell transcribes

18   the proviral HIV genome into messenger RNA (“mRNA”) which codes for specific viral proteins. This

19   mRNA is converted or “translated” by the infected cell’s ribosomes into viral proteins. These viral

20   proteins are not initially functional and are known as “polyproteins.” They must be processed by another

21   viral enzyme, HIV protease, which breaks the initially translated polyproteins into their constituent parts.

22            421.   Protease Inhibitors (“PI”s) act as competitive inhibitors that directly bind to HIV protease

23   and prevent it from subsequently breaking up the initially translated polyproteins, thus preventing the

24   secondary virions from being infectious. Compared to other leading antiretrovirals, PIs have significant

25   disadvantages, including that in long-term treatment they tend to be have side effects such as inducing

26   metabolic syndromes (e.g., dyslipidemia, insulin-resistance, and lipodystrophy/lipoatrophy) and

27   cardiovascular and cerebrovascular diseases. There are currently 8 PIs, including atazanavir, which is the

28   sole API in BMS’s Reyataz and is an API in Gilead/BMS’s Evotaz; and darunavir, which is the sole API

                                                           97
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 101 of 172



 1   in Janssen’s Prezista and is an API in Gilead/Janssen’s Prezcobix and Symtuza. Defendants’ unlawful

 2   conduct allowed Gilead to grow its share of prescriptions containing PIs in the United States from 45% in

 3   2014 to 65% in 2019.

 4          422.    When a doctor is trying to decide how to treat an HIV patient, these five types of

 5   antiretroviral drugs are the tools that she has in her toolbox (with one of the types—Entry Inhibitors—

 6   playing a substantially less important role than the others). From a clinical perspective, doctors and

 7   patients decide which of the antiretrovirals to use based on, among other considerations, their efficacy,

 8   complexity of use, and side-effect profile. Different types of antiretrovirals may be called for based on

 9   the patient’s pregnancy, coinfection with hepatitis B virus or hepatitis C virus, or history of drug-

10   resistance or adverse effects. A host of considerations can tip the decision one direction or another.

11          423.    As noted above, HHS prescribing Guidelines often play a role in the doctor’s drug-

12   product selection. Confirming the interchangeability of use of the principal cART drugs, throughout the

13   relevant period the HHS Guidelines included among their preferred or alternative regimens NRTIs,

14   NNRTIs, PIs, and INSTIs. Throughout the relevant period, almost all of the preferred regimens included

15   two NRTIs, and Gilead’s products dominated the NRTIs in the preferred regimens. Moreover, Gilead

16   always controlled at last one of the preferred third agents. The following chart summarizes much of the

17   relevant information in the HHS Guidelines:

18

19                                        HHS GUIDELINES: 2012 – 2019

20
           Month/Year Number of           Number of      Gilead             Preferred or       Gilead
21                    Preferred           Preferred      Control of         Alternative        Controls at
                      Regimens            Regimens       Recommended        Regimen            Least One
22                                        Requiring      NRTIs in           Includes All       Preferred
                                          Two NRTIs      Preferred          Four ARV           Third Agent
23                                                       Regimens           Types*
24

25
           March 2012         4               4              100%               Yes                Yes
26
           Feb. 2013          4               4              100%               Yes                Yes
27
           May 2014           7               7              86%                Yes                Yes
28

                                                           98
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 102 of 172



 1        Nov. 2014           7              7              86%                Yes               Yes
 2        July 2016           5              5              80%                Yes               Yes
 3
          Oct. 2017           4              4              75%                Yes               Yes
 4
          Oct. 2018           4              4              75%                Yes               Yes
 5
          July 2019           4              4              75%                Yes               Yes
 6

 7        Dec. 2019           5              4              62%                Yes               Yes

 8
                •    The four relevant ARV types are NRTIs, NNRTIs, PIs, and INSTIs.
 9
            424.     With respect to price competition among branded products in the cART market,
10
     formularies and other cost-containment measures have achieved only modest success in constraining the
11
     prices of brand cART drugs. Rebates and other price discounts granted by brand cART manufacturers to
12
     commercial insurers for favorable formulary placement average less than 10% off of the list price.
13
            425.     The net prices of all branded cART drugs are far more than 10% higher than they would
14
     have been absent Defendants’ unlawful conduct. Defendants’ cART drugs have extraordinarily high
15
     prices, and have had extraordinary price increases. These prices and price increases are reflected in these
16
     per-tablet prices for all of Defendants’ cART drugs that were on the market for the full period from 2014
17
     through 2019:
18

19                                      DEFENDANT PER-PILL PRICES
                                             2014:Q1 – 2019:Q4
20

21                            DRUG            PRICE         PRICE         PERCENT
                                              2014          2019          INCREASE
22

23
                              Atripla         $57.04        $81.18        42.3%
24
                              Complera        $58.40        $81.73        39.9%
25
                              Edurant         $23.75        $31.49        32.6%
26

27                            Emtriva         $15.15        $15.80        4.3%

28

                                                          99
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 103 of 172



 1                           Prezista        $17.42        $23.70        36.1%
 2                           Reyataz         $34.08        $40.57        19.0%
 3
                             Stribild        $72.77        $96.66        32.8%
 4
                             Sustiva         $21.51        $27.59        28.3%
 5
                             Truvada         $36.00        $48.53        34.8%
 6

 7                           Viread          $26.48        $35.50        34.1%

 8
                    Source: IQVIA NSP data, price per pill for the most commonly prescribed dose
 9
            426.    During the same timeframe—2014 to 2019—the total increase in the Consumer Price
10
     Index was only 9%. That is, starting at already astronomical prices per pill in 2014, Defendants’ cART
11
     drugs increased on average at a rate about 4 times the CPI. And they increased at a rate about double that
12
     of the all-prescription-pharmaceutical average. Defendants’ unlawful conduct also allowed them to
13
     introduce their more recent products at even more outrageous prices. For example, the 2019 per-pill
14
     prices were $92.61 for Gilead’s Biktarvy and $92.01 for its Genvoya, and $111.66 for Gilead/Janssen’s
15
     Symtuza.
16
            427.    Other branded cART drugs, not sold by these Defendants, have followed the Defendants’
17
     cART drugs up in price. Given Gilead’s dominance of the cART market, the monopoly prices on its
18
     products had the predictable effect of causing its competitors to raise prices on their cART drugs. For
19
     example, from July 2011 to October 2017, Gilead raised its price on Complera by 45%. During that same
20
     period, ViiV Healthcare raised the price of Selzentry (a CCR5 coreceptor antagonist) by 47%. Likewise,
21
     until it encountered generic competition Boehringer Ingelheim’s NNRTI, Viramune XR, similarly
22
     followed Gilead’s price increases up in lockstep. In fact, Defendants’ unlawful monopolization of the
23
     cART market caused the price of every drug in the market to be substantially higher than it would have
24
     been absent that conduct.
25
            428.    The result of Defendant’s unlawful conduct has been extraordinary price inflation in the
26
     cART market as a whole. In 2012, the annual price of a cART regimen recommended for treatment-naïve
27
     patients ranged from $24,970 to $35,160 and increased to $36,080 to $48,000 in 2018. In that time, the
28
     average annual price of cART recommended for most patients increased 34%.
                                                    100
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 104 of 172



 1          429.    In absolute dollars cART is the nation’s fifth costliest therapeutic class. Moreover, cART

 2   drugs cost more per prescription than those in three of the four therapeutic classes that rank above it in

 3   absolute dollar spend (that is, three of the four have a greater dollar spend because there are far more

 4   prescriptions written for those drugs). Throughout the cART market, prices are far higher than they

 5   would have been absent the Defendants’ anticompetitive conduct.

 6          430.    The very significant increases in the prices of cART drugs did not cause a loss of sales to

 7   non-cART drugs or other HIV treatments sufficient to make the price increase unprofitable. Indeed, the

 8   average annual price of the drugs used in cART therapy for most people with HIV increased by 34%

 9   from 2012 to 2018.

10          431.    As noted above, certain cART drugs are also used to prevent HIV infection and for other

11   treatment, such as for hepatitis B. Such drugs are part of the cART market regardless of other uses

12   because the other uses did not (and do not) prevent Gilead and the other defendants from increasing their

13   prices above the competitive level. For example, Gilead has charged the same supracompetitive price for

14   Viread regardless of whether the patient bought the product for use in a cART regimen or for treatment

15   of hepatitis B, and has charged the same supracompetitive prices for Truvada and Descovy regardless of

16   whether the patient bought them for use in a cART regimen or for PReP.

17

18          2.      Gilead’s Dominant Share

19

20          432.    At all relevant times, Gilead’s share of the cART market has exceeded 70% and was 75%

21   in 2019. Gilead has repeatedly acknowledged, indeed touted, its monopoly share in the cART Market.

22          433.    As early as 2007 Truvada and Atripla alone accounted for 82% of new starts in treatment-

23   naïve (those new to therapy) HIV patients. And as recently as 2018 a Gilead presentation to investors

24   highlighted the fact that 81% of treatment-naïve HIV patients regularly took at least one Gilead product.

25   Gilead provided this chart:

26

27

28

                                                          101
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 105 of 172



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          434.    In the same presentation, Gilead touted the fact that it produced and marketed four of the

15   top five cART drugs for treatment-naïve patients and all patients in the United States:

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         102
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 106 of 172



 1          435.    Gilead’s reference in the chart above to “STR” is to a Single-Tablet Regimen. An STR is

 2   a single tablet that contains all of the agents needed for a full cART regimen. For example, Odefsey is an

 3   STR comprising the two NRTI backbone components, TAF and FTC, plus the third agent RPV. Doctors

 4   and patients often prefer an STR to combinations of other pills because an STR reduces the patient’s pill

 5   burden and can thereby increase compliance with the drug regimen.

 6          436.    Defendants’ unlawful conduct allowed Gilead to maintain its share of prescriptions of

 7   STRs in the United States at an average of more than 81% in the period from 2014 to 2019. Gilead’s

 8   share of STR prescriptions was never less than 75% during that period, and was more than 78% in 2019.

 9          437.    As noted above, Defendants’ unlawful conduct has similarly allowed Gilead to dominate

10   all other important subcategories of cART drugs. In 2019, Gilead had the following percentages of

11   prescriptions in the United States:

12                                           GILEAD U.S. SHARES: 2019

13
                                              DRUG
14                                                                % SHARE*
                                              TYPE
15

16
                                           All cART Drugs           73%
17
                                              NRTI                  80%
18

19                                            NNRTI                 71%

20                                            INSTI                 55%
21                                                                  65%
                                              PI
22
                                              STR                   78%
23

24   *Shares for “all cART drugs” based on dollar sales; all other shares based on prescriptions

25          438.    At all relevant times, the Defendants were protected by high barriers to entry with respect

26   to the above-defined relevant markets due to patent protection, the high cost of entry and expansion,

27   expenditures in marketing and physician detailing, and state statutes that require prescriptions for the

28   purchase of the products at issue and restrict substitution of those products at the pharmacy counter. The

                                                            103
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 107 of 172



 1   products in these markets require significant investments of time and money to design, develop, and

 2   distribute. In addition, the markets require government approvals to enter and/or may be covered by

 3   patents or other forms of intellectual property. Defendants’ unlawful No-Generics Restraints and other

 4   unlawful conduct further restricted entry. Thus, existing and potential market entrants lack the ability to

 5   enter the market and/or expand output quickly in the short run in response to Defendants’ higher prices or

 6   reductions in output.

 7           439.    The relevant geographic market for each of the drugs and each of the product markets is

 8   the United States and its territories.

 9
                                         IX.   MARKET EFFECTS
10

11           440.    Defendants willfully and unlawfully engaged in schemes for the anticompetitive purpose

12   of delaying and impairing competition and thereby maintaining supracompetitive prices for their

13   products.

14           441.    Each scheme had the purpose and effect of restraining competition unreasonably and

15   injuring competition by protecting the relevant products from competition. This exclusionary conduct in

16   fact enabled Defendants to sell their products free from vigorous price competition. But for Defendants’

17   unlawful conduct, each of the relevant drugs would already be facing competition from AB-rated drugs,

18   would be facing competition from comparable FDCs, or would face such competition sooner than it will;

19   competition in the cART Market would be substantially more vigorous than it is; Vemlidy and Stribild

20   would be better products; and Defendants would have marketed better products sooner.

21           442.    Defendants’ unlawful conduct caused Plaintiffs and the Class to pay more than they would

22   have paid for Defendants’ drugs and other cART drugs absent that conduct.

23           443.    Typically, AB-rated versions of branded drugs are initially priced significantly below the

24   corresponding branded drug to which they are AB-rated. As a result, upon entry of the AB-rated drug it

25   rapidly takes sales away from the originator drug. As more AB-rated versions of the branded drug enter

26   the market, prices predictably plunge even further. Competition from an FDC that is comparable to,

27   rather than AB-rated to, an FDC—e.g., one made with generic TDF and 3TC rather than TDF and FTC—

28   also would have substantially reduced the relevant prices.

                                                          104
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 108 of 172



 1          444.    Absent Defendants’ unlawful conduct, Plaintiffs and members of the Class would have

 2   paid less for the products by: (a) substituting purchases of less-expensive AB-rated versions of the

 3   products for purchases of more-expensive branded versions; (b) receiving discounts on their remaining

 4   branded purchases; (c) purchasing the AB-rated versions at lower prices sooner; (d) paying lower prices

 5   for FDCs comparable to those marketed by Defendants; and (e) obtaining superior products at prices

 6   similar to or lower than those of the inferior products they in fact purchased.

 7          445.    Given Gilead’s dominance of the cART Market (see Section VIII above), the monopoly

 8   prices on its products had the predictable effect of causing its competitors to raise prices on their cART

 9   drugs. For example, from July 2011 to October 2017, Gilead raised its price on Complera by 45%.

10   During that same period, ViiV Healthcare raised the price of Selzentry (a CCR5 coreceptor antagonist)

11   by 47%. Likewise, until it encountered generic competition Boehringer Ingelheim’s NNRTI, Viramune

12   XR, similarly followed Gilead’s price increases up in lockstep. In fact, Defendants’ unlawful

13   monopolization of the cART Market caused the price of every drug in the market to be higher than it

14   would have been absent that conduct.

15          446.    Defendants’ unlawful conduct has harmed Plaintiffs and the Class and deprived them of

16   the benefits of competition, and unless enjoined will further harm them by, among other things:

17              •   Delaying and preventing competition from AB-rated competition to Defendants’
18                  products, thereby causing Plaintiffs and the Class to pay overcharges on those
                    products;
19
                •   Delaying and preventing competition from FDCs comparable to Defendants’
20                  FDCs, thereby causing Plaintiffs and the Class to pay overcharges on Defendants’
                    FDCs;
21
                •   Impairing generic competition to Viread, Emtriva, Truvada, Vemlidy, Descovy,
22
                    Reyataz, Prezista, Edurant, and the TDF-based FDCs, thereby causing Plaintiffs
23                  and the Class to pay overcharges on those products and on Defendants’ FDCs;

24              •   Degrading and artificially raising the price of Stribild, thereby causing Plaintiffs
                    and the Class to pay inflated prices for that product;
25
                •   Causing Defendants to refrain from marketing superior FDCs, thereby denying to
26                  Plaintiffs and the Class the benefits of those products and causing them to pay
27                  overcharges on Defendants’ FDCs;

28              •   Causing Defendants to delay the introduction of TAF and TAF-based FDCs,
                    thereby denying to Plaintiffs and the Class the benefits of those products and
                                                         105
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
            Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 109 of 172



 1                  causing them to pay overcharges on Viread and Defendants’ TDF-based FDCs;
 2              •   Intentionally degrading standalone TAF, thereby causing Plaintiffs and the Class
                    to pay overcharges on Viread, Vemlidy, and Defendants’ FDCs;
 3

 4              •   Delaying and impairing competition from standalone generic TAF and from
                    generic-TAF-based FDCs, thereby causing Plaintiffs and the Class to pay
 5                  overcharges on those products;

 6              •   Delaying and preventing competition from AB-rated competition to Viread,
                    Truvada, and Atripla, thereby causing Plaintiffs and the Class to pay overcharges
 7
                    on those products and on Defendants’ FDCs.
 8
                •   Delaying and extending the patent on TAF, thereby causing Plaintiffs and the
 9                  Class to pay overchanges on TAF-containing products.
10

11           447.   Defendants’ unlawful conduct deprived Plaintiffs and the Class of the benefits of

12   competition that the antitrust laws were designed to ensure.

13

14     X.     ANTITRUST IMPACT AND EFFECT ON INTERSTATE AND INTRASTATE
                                     COMMERCE
15
             448.   During the relevant period, Plaintiffs and members of the Class purchased, or reimbursed
16
     for purchases of, substantial amounts of Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy, Atripla,
17
     Complera, Odefsey, Stribild, Genvoya, Reyataz, Evotaz, Prezista, Prezcobix, Edurant, Sumtuza, and/or
18
     other cART drugs other than for resale. As a result of Defendants’ unlawful conduct, Plaintiffs and
19
     members of the Class were compelled to pay, and did pay, artificially inflated prices for these purchases.
20
     Those prices were substantially greater than the prices that Plaintiffs and members of the Class would
21
     have paid absent the unlawful conduct alleged herein, because: (1) the prices of the branded products
22
     were artificially inflated by Defendants’ unlawful conduct; (2) Plaintiffs and Class members were
23
     deprived of the opportunity to purchase lower-priced generic or comparable versions of the branded
24
     products sooner; and/or (3) the quality of the products was artificially reduced.
25
             449.   As a consequence, Plaintiffs and members of the Class have sustained substantial losses
26
     and damage to their business and property in the form of overcharges. The full amount and forms and
27
     components of such damages will be calculated after discovery and upon proof at trial.
28

                                                          106
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 110 of 172



 1          450.    Defendants’ unlawful restraints on competition and exclusionary conduct have

 2   substantially affected interstate and intrastate commerce.

 3          451.    At all material times, each Defendant manufactured, promoted, distributed, and sold

 4   substantial amounts of the relevant products in a continuous and uninterrupted flow of commerce across

 5   state lines and throughout the United States.

 6          452.    At all material times, each Defendant transmitted funds as well as contracts, invoices, and

 7   other forms of business communications and transactions in a continuous and uninterrupted flow of

 8   commerce across state lines in connection with the sale of the relevant products.

 9          453.    In furtherance of their efforts to restrain competition, Defendants employed the United

10   States mails and interstate and international telephone lines, as well as means of interstate and

11   international travel. Defendants’ activities were within the flow of and have substantially affected

12   interstate and intrastate commerce.

13          454.    Defendants’ anticompetitive conduct has substantial intrastate effects in that, among other

14   things, retailers within each state were impaired in offering less expensive generic drugs and generic-

15   based FDCs to end-payors inside each respective state. This impairment of competition directly impacts

16   and disrupts commerce within each state.

17
                                XI.    CLASS ACTION ALLEGATIONS
18

19          455.    Plaintiffs, on behalf of themselves and all Class members, seek damages, measured as

20   overcharges, multiplied as provided by law, against Defendants, as well as injunctive and other equitable

21   relief, based on the anticompetitive conduct alleged above.

22          456.    Plaintiffs bring this action on behalf of themselves and, under Fed. R. Civ. P. 23(a) and

23   (b)(2) and (b)(3), as representative of a class of end-payor purchasers defined as follows:
                    All persons or entities in the United States and its territories who indirectly
24
                    purchased, paid and/or provided reimbursement for some or all of the purchase
25                  price for any cART drug, for consumption by themselves, their families, or
                    their members, employees, insureds, participants, or beneficiaries, other than
26                  for resale, during the period May 14, 2015 through and until the
                    anticompetitive effects of Defendants’ unlawful conduct cease.
27

28          457.    Excluded from the Class are:

                                                          107
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 111 of 172



 1                  a) Defendants and their officers, directors, management, employees, subsidiaries, or

 2                      affiliates;

 3                  b) All federal governmental entities;

 4                  c) All states (and sub-units of government and their entities) that, by law, preclude their

 5                      participation as plaintiffs in private class action litigation;

 6                  d) Persons who are asserting claims for personal injuries against Gilead Sciences, Inc. or

 7                      its affiliates alleged to be caused by the consumption of a TDF-containing product;

 8                      and

 9                  e) The judges in this case and any members of their immediate families.

10          458.    Members of the Class are so numerous that joinder is impracticable. The Class numbers in

11   the many hundreds of thousands. Further, the Class is readily identifiable from information and records

12   in the possession of Defendants and of entities in the pharmacy chain of distribution.

13          459.    Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs and all

14   members of the Class were damaged by the same wrongful conduct of Defendants, i.e., they paid

15   artificially inflated prices for the products and were deprived of earlier and more robust competition as a

16   result of Defendants’ wrongful conduct.

17          460.    Plaintiffs will fairly and adequately protect and represent the interests of the Class.

18   Plaintiff’s interests are coincident with, and not antagonistic to, those of the Class.

19          461.    Plaintiffs are represented by counsel with experience in the prosecution of class action

20   antitrust litigation, and with particular experience with class action antitrust litigation involving

21   pharmaceutical products.

22          462.    Questions of law and fact common to the members of the Class predominate over

23   questions that may affect only individual Class members because Defendants have acted on grounds

24   generally applicable to the entire Class, thereby making overcharge damages with respect to the Class as

25   a whole appropriate. Such generally applicable conduct is inherent in Defendants’ wrongful conduct.

26          463.    Questions of law and fact common to the Class include:

27              •   Whether the No-Generics Restraints entered into between Gilead and each of
28                  BMS and Janssen were in unlawful restraint of trade;

                                                            108
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 112 of 172



 1              •   Whether Gilead unlawfully degraded Stribild;
 2              •   Whether Gilead unlawfully degraded standalone TAF;
 3
                •   Whether Gilead unlawfully created artificial price differences between Stribild
 4                  and Genvoya;

 5              •   Whether Gilead unlawfully impaired competition through its regulatory gaming
                    with respect to standalone TAF;
 6
                •   Whether Gilead anticompetitively delayed the entry of generic versions of Viread,
 7
                    Truvada, and Atripla;
 8
                •   Whether Gilead anticompetitively delayed and extended the patent on TAF;
 9
                •   Whether Gilead and its coconspirators unlawfully obtained or maintained a
10                  monopoly in the cART Market;
11              •   Whether the law requires definition of a relevant market when direct proof of
                    market power is available, and if so the definition of the relevant market;
12

13              •   Whether Defendants’ conduct as alleged herein substantially affected interstate
                    and intrastate commerce;
14
                •   Whether, and if so to what extent, Defendants’ conduct caused antitrust injury
15                  (i.e., overcharges) to Plaintiffs and the members of the Class; and
16              •   The quantum of aggregate overcharge damages to the Class.
17
            464.    Defendants’ anticompetitive conduct has imposed, and unless enjoined will continue to
18
     impose, a common antitrust injury on Plaintiffs and all members of the Class. Defendants’
19
     anticompetitive conduct and their relationships with the class members have been substantially uniform.
20
     Defendants have acted and refused to act on grounds that apply generally to the class, and injunctive and
21
     other equitable relief is appropriate respecting the class as a whole.
22
            465.    Class action treatment is a superior method for the fair and efficient adjudication of the
23
     controversy. Such treatment will permit a large number of similarly situated persons to prosecute their
24
     common claims in a single forum simultaneously, efficiently, and without the unnecessary duplication of
25
     evidence, effort, or expense that numerous individual actions would engender. The benefits of
26
     proceeding through the class mechanism, including providing injured persons or entities a method for
27
     obtaining redress on claims that could not practicably be pursued individually, substantially outweigh
28

                                                           109
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 113 of 172



 1   potential difficulties in management of this class action.

 2          466.    Plaintiffs know of no special difficulty to be encountered in the maintenance of this action

 3   that would preclude litigating it as a class action.

 4
                                XII.    ONGOING AND FUTURE HARM
 5

 6          467.    As noted in detail above, Defendants’ unlawful No-Generics Restraints have already

 7   caused massive anticompetitive effects by depriving drug purchasers of comparable FDCs once generic

 8   TDF became available and, in the case of Evotaz, once generic ATV became available. Generic

 9   compositions are already available in the marketplace that, absent the No-Generics Restraints, would

10   have prompted competitors untainted by the Defendants’ unlawful conduct to make substitutable or

11   comparable versions of Complera, Symtuza, and Evotaz. And such competitors would have challenged

12   the applicable patents and would already have entered the market with substitutable or comparable

13   versions of Atripla, Prezcobix, and Odefsey.

14          468.    Unless enjoined by this Court, Defendants’ unlawful conduct will have additional and

15   intensified anticompetitive effects once generic versions of any of FTC, TAF, COBI, or DRV become

16   available. Absent the No-Generics Restraints, an untainted competitor in Janssen’s position would make

17   a substitutable version of Complera when generic FTC becomes available.

18          469.    Absent the No-Generics Restraints, when generic TAF becomes available, an untainted

19   competitor in Janssen’s position would produce and market a comparable version of Odefsey, comprising

20   generic TAF, generic 3TC, and RPV. Such a competitor would also make a substitutable version of

21   Odefsey once generic versions of TAF and FTC become available. Moreover, that competitor would

22   have accelerated the availability of generic versions of those compositions by challenging Gilead’s

23   patents on them. Assuming that Janssen were subject to NCE exclusivity that protected Odefsey and did

24   not obtain a waiver of it (see Section VII(C) above), an untainted competitor in Janssen’s position would

25   have sought FDA approval for a substitutable version of Odefsey as early as November 5, 2019, and,

26   after waiting out the 30-month stay, begun marketing the substitutable FDC on May 5, 2023. Unless

27   enjoined by this Court, however, the unlawful No-Generics Restraint will prevent that competition until

28   March 2026.

                                                            110
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 114 of 172



 1          470.    Absent the No-Generics Restraints, when generic TAF becomes available, an untainted

 2   competitor in Janssen’s position would also produce and market a comparable version of Symtuza,

 3   comprising generic TAF, generic FTC (or generic 3TC), generic RTV, and DRV. Such a competitor

 4   would also make a substitutable version of Symtuza once generic versions of TAF, FTC, and COBI

 5   become available. Moreover, that competitor would have accelerated the availability of generic versions

 6   of those compositions by challenging Gilead’s patents on them. Assuming that Janssen were subject to

 7   NCE exclusivity that protected Symtuza and did not obtain a waiver of it (see Section VII(C) above), an

 8   untainted competitor in Janssen’s position would have sought FDA approval for a substitutable version

 9   of Symtuza as early as November 5, 2019, and, after waiting out the 30-month stay, begun marketing the

10   substitutable FDC in May 2023. Unless enjoined by this Court, however, the unlawful No-Generics

11   Restraint will prevent that competition until 2026.

12          471.    Absent the No-Generics Restraint, an untainted competitor in Gilead’s position would

13   have produced and marketed a substitutable version of Symtuza as soon as possible. Such a competitor

14   would have submitted an application for a product containing TAF, FTC, COBI, and generic DRV as

15   early as FDA approval of Symtuza’s NDA (Gilead controlled the NCE exclusivity for Symtuza). After

16   waiting out the 30-month stay, that competitor would have begun marketing the substitutable FDC on

17   January 17, 2021. By that date, the only non-expired Orange Book patents owned by Janssen will be

18   those covering certain pseudopolymorphic forms of DRV, which expire on February 16, 2024 and

19   December 26, 2026 (assuming no pediatric exclusivity is later awarded). Those patents are invalid and

20   can easily be designed around. But the unlawful No-Generics Restraint resulted in Gilead’s agreeing not

21   to compete until at least July 17, 2028. Unless enjoined by this Court, the unlawful pact will continue to

22   deprive drug purchasers of such a competing FDC.

23          472.    Gilead’s unlawful degrading of Stribild and standalone TAF, and its regulatory gaming

24   with respect to TAF, also significantly distorted the market, are causing ongoing harm, and threaten

25   future harm. That unlawful conduct requires this Court’s intervention. Without affirmative relief from the

26   Court to help restore competitive conditions, that unlawful conduct will continue to deprive drug

27   purchasers of the benefits of competition to which they are entitled. For example, Gilead’s regulatory

28   gaming with respect to TAF, unless enjoined by this Court, will significantly delay and impair the

                                                           111
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 115 of 172



 1   competition from generic standalone TAF and from generic-TAF-based FDCs that should flourish in or

 2   about May 2023.

 3          473.      Gilead’s anticompetitively delaying generic versions of Viread, Truvada, and Atripla is

 4   similarly causing ongoing harm that requires this Court’s intervention. Unless enjoined by this Court,

 5   Gilead’s anticompetitive conduct with respect to Truvada will cause Teva to delay entry until September

 6   30, 2020, and cause all other generic manufacturers that are stacked up behind Teva to delay entry until

 7   March 30, 2021. That delay will cost purchasers of Truvada more than $1 billion in addition to the

 8   billions that Defendants’ other unlawful conduct has already caused on purchases of Truvada.

 9          474.      Those delays are particularly destructive because Truvada is the only FDA-approved drug

10   indicated for pre-exposure prophylaxis (PrEP), i.e., for preventing HIV in HIV-negative people. Gilead

11   currently sells a year supply of Truvada for about $24,000. Generic Truvada will sell for a fraction of

12   that—less than $7,000 after multiple generics enter the market. Gilead’s anticompetitively delaying

13   generic Truvada will result in hundreds of thousands of people being unable to access PrEP and cause

14   tens of thousands of them to needlessly become infected with HIV.

15          475.      Unless enjoined by this Court, Gilead’s anticompetitive conduct will also cause Teva to

16   delay entry with generic Atripla until September 30, 2020, and cause all other generic manufacturers that

17   are stacked up behind Teva to delay entry until March 30, 2021. That delay will cost purchasers of

18   Atripla more than $1 billion in addition to the billions that Defendants’ other unlawful conduct has

19   already caused on purchases of Atripla.

20          476.      Defendants’ conduct is also continuing to unlawfully delay the entry of generic TAF. As

21   noted in detail above (see Section VII(D)(2)(b)), Defendants’ conduct resulted in Gilead’s delaying the

22   introduction of TAF and TAF-based FDCs from 2006 to 2015. Absent that delay, the NCE exclusivity

23   for TAF would have expired by 2011, and 30-month stays on generic entry would have expired by 2013.

24   But with Gilead’s delaying the introduction of TAF to 2015, no generic has yet been able to enter the

25   market, because the NCE exclusivity does not expire until November 5, 2020. Moreover, Gilead

26   anticompetitively obtained a patent-term extension on the ’791 Patent that protects TAF, from May 2022

27   to April 2025.

28          477.      In order to help restore competitive conditions, this Court should enjoin Gilead from

                                                          112
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 116 of 172



 1   enforcing any of its TAF-related NCE exclusivities and 30-month stays. Other affirmative relief,

 2   including compulsory licenses to the affected products, will also be required.

 3                                       XIII. CLAIMS FOR RELIEF
 4                                                  COUNT ONE
 5                  CONSPIRACY TO MONOPOLIZE IN VIOLATION OF SECTIONS
                    1 AND 2 OF THE SHERMAN ANTITRUST ACT (15 U.S.C. §§ 1, 2)
 6                                   (Against All Defendants)
 7

 8          478.    Plaintiffs repeat and incorporate by reference all preceding allegations.

 9          479.    At all relevant times, Gilead has possessed substantial market power (i.e., monopoly

10   power) in the cART market and narrower markets therein. More than 80% of patients starting an HIV

11   regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s

12   products every day. Gilead has the market shares alleged in detail above and possesses the power to

13   control prices in, prevent prices from falling in, and exclude competitors from the cART market and

14   narrower markets therein.

15          480.    That market power is coupled with strong regulatory and contractual barriers to entry into

16   the cART market.

17          481.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly

18   power in the cART market by enlisting BMS and Janssen in a conspiracy to monopolize that included:

19
                •   Entering into and abiding by the illegal No-Generics Restraints;
20

21              •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;

22              •   Degrading Stribild and artificially raising its price in order to drive patients to
                    TAF-based FDCs that it had shielded from competition;
23
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
24                  TAF-based FDCs that it had shielded from competition;
25
                •   Abusing the regulatory process, by withholding an HIV indication from
26                  standalone TAF, in order to raise rivals’ costs and delay their entry into the
                    market;
27
                •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
28

                                                           113
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 117 of 172



 1                 •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
                       delayed the development and approval of TAF as part of the anticompetitive
 2                     scheme.
 3
              482. Each of BMS and Janssen consciously committed to the monopolization when each
 4
     provided the No-Generics Restraints protecting Gilead’s drugs from generic competition, received the
 5
     No-Generics Restraints from Gilead protecting its drugs from generic competition, and abided by those
 6
     restraints.
 7
              483. Each of BMS and Janssen knew that Gilead was seeking to obtain and maintain monopoly
 8
     power in the cART market and the markets for specific cART drugs. Each knew that: (1) Tenofovir was
 9
     a critical backbone of cART therapies and TDF would dominate the cART market; (2) TDF had a limited
10
     patent life, and (3) Gilead was pursuing a strategy of creating FDCs with other manufacturers and
11
     developers of cART components with longer or stronger patent life so as to extend the “product life
12
     cycle” of TDF and TDF-based cART regimens.
13
              484. Each of BMS and Janssen carefully monitors sales in the cART market and the
14
     contractual arrangements between and among participants in that market.
15
              485. By the time it received the Evotaz No-Generics Restraint from Gilead in October 2011,
16
     BMS knew that Gilead had a market share of greater than 70% of the cART market. As of that date,
17
     BMS also knew from Gilead’s public SEC filings that Gilead had entered into a No-Generics Restraint
18
     with Janssen in 2009 protecting Gilead’s cART monopoly from competition, and that the Gilead-Janssen
19
     No-Generics Restraint was substantially identical to BMS’s No-Generics Restraint. And BMS knew that
20
     its No-Generics Restraints and Janssen’s enabled Gilead, BMS and Janssen to tie up more than 75% of
21
     sales of of NRTIs, more than 50% of sales of third agents, and more than 70% of sales of all cART
22
     drugs. BMS therefore knew that its unlawful agreements substantially contributed to Gilead’s unlawful
23
     maintenance of a monopoly in the cART Market.
24
              486. BMS participated in the conspiracy to monpolize because BMS benefitted directly from it,
25
     including from: (a) the Atripla No-Generics Restraint, which incentivized Gilead to switch patients to
26
     Atripla thereby increasing BMS’s sales of its third agent EFV as a component of Atripla; (b) Gilead’s
27
     unlawful deals with Teva to delay entry of generic versions of Atripla, which increased BMS’s profits on
28

                                                           114
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 118 of 172



 1   the sales of Atripla; and (c) the No-Generics Restraint protecting BMS’s third agent ATV and its FDC

 2   Evotaz from competition. BMS also benefitted from the other elements of Gilead’s scheme which

 3   enabled Gilead to obtain and maintain its monopoly power and supracompetitive prices for cART drugs

 4   generally, and thereby allowed BMS to charge higher prices on its other cART drugs.

 5             487. When it provided its first No-Generics Restraint to Gilead in July 2009 on Complera,

 6   Janssen knew that Gilead had a market share of more than 70% of the cART market. As of that date,

 7   Janssen also knew from Gilead’s public SEC filings that Gilead had entered into a No-Generics Restraint

 8   with BMS protecting Gilead’s drugs from competition.

 9             488. By December 2014 when it entered into No-Generics Restraints on Odefsy and Symtuza,

10   Janssen knew that Gilead’s scheme included switching its Tenofovir-based cART monopoly to TAF-

11   based FDCs. It also knew that Gilead’s cART market share was more than 70%; nine out of ten patients

12   new to treatment were prescribed a Gilead medicine and approximately 85% of all patients receiving

13   cART therapy were on a Gilead drug.      And Janssen knew that its No-Generics Restraints and BMS’s

14   enabled Gilead, BMS and Janssen to tie up more than 80% sales of of NRTIs, more than 50% of sales of

15   third agents, and more than 75% of sales of booster drugs. Janssen therefore knew that its unlawful

16   agreements substantially contributed to Gilead’s unlawful maintenance of a monopoly in the cART

17   Market.

18             489. Janssen participated in the conspiracy to monopolize because Janssen benefitted directly

19   from it, including from: (a) the Complera and Odefsy No-Generics Restraints, which incentivized Gilead

20   to switch patients to those drugs and thereby increased Janssens’s sales of its third agent RPV as a

21   component of Complera and Odefsy; (b) the lump-sum payments and above-market royalty payments

22   that Janssen received from Gilead; (c) the degrading of standalone TAF, which increased sales of

23   Odefsy; and (d) the No-Generics Restraints protecting Janssen’s Prezcobix and Symtuza from

24   competition. Janssen also benefitted from the other elements of Gilead’s scheme which enabled Gilead

25   to obtain and maintain its monopoly power and supracompetitive prices for cART drugs generally, and

26   thereby allowed Janssen to charge higher prices on its cART drugs.

27             490. To the extent that Defendants are permitted to assert one, there is and was no cognizable,

28   non-pretextual procompetitive justification for Defendants’ conduct comprising the anticompetitive

                                                          115
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 119 of 172



 1   scheme that outweighs its harmful effects. Even if there were some conceivable such justification that

 2   Defendants were permitted to assert, the scheme is and was broader than necessary to achieve such a

 3   purpose.

 4           491. Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is

 5   enjoined will continue to be injured, in their business and property as a result of Defendants’ continuing

 6   conspiracy in violation of Sections 1 and 2 of the Sherman Act.

 7                                                 COUNT TWO
 8                  CONSPIRACY TO MONOPOLIZE IN VIOLATION OF SECTIONS
                    1 AND 2 OF THE SHERMAN ANTITRUST ACT (15 U.S.C. §§ 1, 2)
 9                                   (Against Gilead and BMS)
10

11          492.    Plaintiffs repeat and incorporate by reference all preceding allegations.

12          493.    At all relevant times, Gilead has possessed substantial market power (i.e., monopoly

13   power) in the cART Market and narrower markets therein. More than 80% of patients starting an HIV

14   regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s

15   products every day. Gilead has the market shares alleged in detail above and possesses the power to

16   control prices in, prevent prices from falling in, and exclude competitors from the cART market and

17   narrower markets therein.

18          494.    That market power is coupled with strong regulatory and contractual barriers to entry into

19   the cART market.

20          495.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly

21   power in the cART market by enlisting BMS in a conspiracy to monopolize that included:

22
                •   Entering into and abiding by the illegal No-Generics Restraints;
23
                •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;
24
                •   Degrading Stribild and artificially raising its price in order to drive patients to
25
                    TAF-based FDCs that it had shielded from competition;
26
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
27                  TAF-based FDCs that it had shielded from competition;
28              •   Abusing the regulatory process, by withholding an HIV indication from
                                                           116
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 120 of 172



 1                  standalone TAF, in order to raise rivals’ costs and delay their entry into the
                    market;
 2
                •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
 3

 4              •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
                    delayed the development and approval of TAF as part of the anticompetitive
 5                  scheme.

 6
            496.    BMS consciously committed to the monopolization when it provided the No-Generics
 7
     Restraints protecting Gilead’s drugs from generic competition, received the No-Generics Restraints from
 8
     Gilead protecting its drugs from generic competition, and abided by those restraints.
 9
            497.    BMS knew that Gilead was seeking to obtain and maintain monopoly power in the cART
10
     market and the markets for specific cART drugs. It knew that: (1) Tenofovir was a critical backbone of
11
     cART therapies and TDF would dominate the cART market; (2) TDF had a limited patent life, and (3)
12
     Gilead was pursuing a strategy of creating FDCs with other manufacturers and developers of cART
13
     components with longer or stronger patent life so as to extend the “product life cycle” of TDF and TDF-
14
     based cART regimens.
15
            498.    BMS carefully monitors sales in the cART market and the contractual arrangements
16
     between and among participants in that market.
17
            499.    By the time it received the Evotaz No-Generics Restraint from Gilead in October 2011,
18
     BMS knew that Gilead had a market share greater than 70% of the cART market. As of that date, BMS
19
     also knew from Gilead’s public SEC filings that Gilead had entered into a No-Generics Restraint with
20
     Janssen in 2009 protecting Gilead’s cART monopoly from competition, and that the Gilead-Janssen No-
21
     Generics Restraint was substantially identical to BMS’s No-Generics Restraint. And BMS knew that its
22
     No-Generics Restraints and Janssen’s enabled Gilead, BMS and Janssen to tie up more than 75% of sales
23
     of NRTIs, more than 50% of sales of third agents, and more than 70% of sales of all cART drugs. BMS
24
     therefore knew that its unlawful agreements substantially contributed to Gilead’s unlawful maintenance
25
     of a monopoly in the cART Market.
26
            500.    BMS participated in the conspiracy to monopolize because BMS benefitted directly from
27
     it, including from: (a) the Atripla No-Generics Restraint, which incentivized Gilead to switch patients to
28
     Atripla thereby increasing BMS’s sales of its third agent EFV as a component of Atripla; (b) Gilead’s
                                                          117
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 121 of 172



 1   unlawful deals with Teva to delay entry of generic versions of Atripla, which increased BMS’s profits on

 2   the sales of Atripla; and (c) the No-Generics Restraint protecting BMS’s third agent ATV and its FDC

 3   Evotaz from competition. BMS also benefitted from the other elements of Gilead’s scheme which

 4   enabled Gilead to obtain and maintain its monopoly power and supracompetitive prices for cART drugs

 5   generally, and thereby allowed BMS to charge higher prices on its other cART drugs.

 6          501.    To the extent that Defendants are permitted to assert one, there is and was no cognizable,

 7   non-pretextual procompetitive justification for Defendants’ conduct comprising the anticompetitive

 8   scheme that outweighs its harmful effects. Even if there were some conceivable such justification that

 9   Defendants were permitted to assert, the scheme is and was broader than necessary to achieve such a

10   purpose.

11          502.    Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is

12   enjoined will continue to be injured, in their business and property as a result of Defendants’ continuing

13   conspiracy in violation of Sections 1 and 2 of the Sherman Act.

14                                               COUNT THREE
15                  CONSPIRACY TO MONOPOLIZE IN VIOLATION OF SECTIONS
                    1 AND 2 OF THE SHERMAN ANTITRUST ACT (15 U.S.C. §§ 1, 2)
16                                  (Against Gilead and Janssen)
17
            503.    Plaintiffs repeat and incorporate by reference all preceding allegations.
18
            504.    At all relevant times, Gilead has possessed substantial market power (i.e., monopoly
19
     power) in the cART Market and narrower markets therein. More than 80% of patients starting an HIV
20
     regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s
21
     products every day. Gilead has the market shares alleged in detail above and possesses the power to
22
     control prices in, prevent prices from falling in, and exclude competitors from the cART market and
23
     narrower markets therein.
24
            505.    That market power is coupled with strong regulatory and contractual barriers to entry into
25
     the cART Market.
26
            506.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly
27
     power in the cART market by enlisting Janssen in a conspiracy to monopolize that included:
28

                                                         118
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 122 of 172



 1
                •   Entering into and abiding by the illegal No-Generics Restraints;
 2

 3              •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;

 4              •   Degrading Stribild and artificially raising its price in order to drive patients to
                    TAF-based FDCs that it had shielded from competition;
 5
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
 6                  TAF-based FDCs that it had shieleded from competition;
 7
                •   Abusing the regulatory process, by withholding an HIV indication from
 8                  standalone TAF, in order to raise rivals’ costs and delay their entry into the
                    market;
 9
                •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
10
                •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
11                  delayed the development and approval of TAF as part of the anticompetitive
12                  scheme.

13          507.    Janssen consciously committed to the monopolization when it provided the No-Generics
14   Restraints protecting Gilead’s drugs from generic competition, received the No-Generics Restraints from
15   Gilead protecting its drugs from generic competition, and abided by those restraints.
16          508.    Janssen knew that Gilead was seeking to obtain and maintain monopoly power in the
17   cART market and the markets for specific cART drugs. It knew that: (1) Tenofovir was a critical
18   backbone of cART therapies and TDF would dominate the cART market; (2) TDF had a limited patent
19   life, and (3) Gilead was pursuing a strategy of creating FDCs with other manufacturers and developers of
20   cART components with longer or stronger patent life so as to extend the “product life cycle” of TDF and
21   TDF-based cART regimens.
22          509.    Janssen carefully monitors sales in the cART market and the contractual arrangements
23   between and among participants in that market.
24          510.    When it provided its first No-Generics Restraint to Gilead in July 2009 on Complera,
25   Janssen knew that Gilead had a market share of more than 70% of the cART market. As of that date,
26   Janssen also knew from Gilead’s public SEC filings that Gilead had entered into a No-Generics Restraint
27   with BMS protecting Gilead’s drugs from competition.
28          511.    By December 2014 when it entered into No-Generics Restraints on Odefsy and Symtuza,
                                                           119
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 123 of 172



 1   Janssen knew that Gilead’s scheme included switching its Tenofovir-based cART monopoly to TAF-

 2   based FDCs. It also knew that Gilead’s cART market share was more than 70%; nine out of ten patients

 3   new to treatment were prescribed a Gilead medicine and approximately 85% of all patients receiving

 4   cART therapy were on a Gilead drug. And Janssen knew that its No-Generics Restraints and BMS’s

 5   enabled Gilead, BMS, and Janssen to tie up more than 80% of sales of NRTIs, more than 50% of sales

 6   of third agents, and more than 75% of sales of booster drugs. Janssen therefore knew that its unlawful

 7   agreements substantially contributed to Gilead’s unlawful maintenance of a monopoly in the cART

 8   Market.

 9          512.    Janssen participated in the conspiracy to monopolize because Janssen benefitted directly

10   from it, including from: (a) the Complera and Odefsy No-Generics Restraints, which incentivized Gilead

11   to switch patients to those drugs and thereby increased Janssens’s sales of its third agent RPV as a

12   component of Complera and Odefsy; (b) the lump-sum payments Janssen received from Gilead; (c) the

13   degrading of standalone TAF, which increased sales of Odefsy; and (d) the No-Generics Restraints

14   protecting Janssen’s Prezcobix and Symtuza from competition. Janssen also benefitted from the other

15   elements of Gilead’s scheme which enabled Gilead to obtain and maintain its monopoly power and

16   supracompetitive prices for cART drugs generally, and thereby allowed Janssen to charge higher prices

17   on its other cART drugs.

18          513.    To the extent that Defendants are permitted to assert one, there is and was no cognizable,

19   non-pretextual procompetitive justification for Defendants’ conduct comprising the anticompetitive

20   scheme that outweighs its harmful effects. Even if there were some conceivable such justification that

21   Defendants were permitted to assert, the scheme is and was broader than necessary to achieve such a

22   purpose.

23          514.    Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is

24   enjoined will continue to be injured, in their business and property as a result of Defendants’ continuing

25   conspiracy in violation of Sections 1 and 2 of the Sherman Act.

26

27

28

                                                         120
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 124 of 172



 1                                                 COUNT FOUR

 2         CONSPIRACY TO MONOPOLIZE IN VIOLATION OF STATE ANTITRUST LAWS
                               (Against All Defendants)
 3

 4          515.    Plaintiffs repeat and incorporate by reference all preceding allegations.

 5          516.    At all relevant times, Gilead has possessed substantial market power (i.e., monopoly

 6   power) in the cART market and narrower markets therein. More than 80% of patients starting an HIV

 7   regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s

 8   products every day. Gilead has the market shares alleged in detail above and possesses the power to

 9   control prices in, prevent prices from falling in, and exclude competitors from the cART market and

10   narrower markets therein.

11          517.    That market power is coupled with strong regulatory and contractual barriers to entry into

12   the cART market.

13          518.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly

14   power in the cART market by enlisting BMS and Janssen in a conspiracy to monopolize that included:

15
                •   Entering into and abiding by the illegal No-Generics Restraints;
16

17              •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;

18              •   Degrading Stribild and artificially raising its price in order to drive patients to
                    TAF-based FDCs that it had shielded from competition;
19
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
20                  TAF-based FDCs that were shieleded from competition;
21
                •   Abusing the regulatory process, by withholding an HIV indication from
22                  standalone TAF, in order to raise rivals’ costs and delay their entry into the
                    market;
23
                •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
24
                •   Obtaining a patent-term extension on the xx’791 Patent, despite having
25                  intentionally delayed the development and approval of TAF as part of the
26                  anticompetitive scheme.

27          519.    Each of BMS and Janssen consciously committed to the monopolization when each
28   provided the No-Generics Restraints protecting Gilead’s drugs from generic competition, received the
                                                           121
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 125 of 172



 1   No-Generics Restraints from Gilead protecting its drugs from generic competition, and abided by those

 2   restraints.

 3           520.     Each of BMS and Janssen had the knowledge and motivation alleged in detail above in

 4   Counts One through Three.

 5           521.     To the extent that Defendants are permitted to assert one, there is and was no cognizable,

 6   non-pretextual procompetitive justification for Defendants’ conduct comprising the anticompetitive

 7   scheme that outweighs its harmful effects. Even if there were some conceivable such justification that

 8   Defendants were permitted to assert, the scheme is and was broader than necessary to achieve such a

 9   purpose.

10           522.     By engaging in the foregoing conduct, Defendants have intentionally and wrongfully

11   engaged in one or more combinations and conspiracies in restraint of trade in violation of the following

12   state laws:

13              (a)   Ala. Code §8-10-3 with respect to purchases in Alabama by members of the
14                    Class.
15              (b)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by
16                    members of the Class.
17              (c)   Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq., with
18                    respect to purchases in the United States by members of the Class.
19              (d)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by
20                    members of the Class.
21              (e)   D.C. Code Ann. §§ 28-4501, et seq., with respect to purchases in the District of
22                    Columbia by members of the Class.
23              (f)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
24                    the Class.
25              (g)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by
26                    members of the Class.
27              (h)   Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
28                    Class.
                                                           122
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 126 of 172



 1     (i)   Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by

 2           members of the Class.

 3     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 4           members of the Class.

 5     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 6           members of the Class, with thousands of Massachusetts end-payors paying

 7           substantially higher prices for the product in actions and transactions occurring

 8           substantially within Massachusetts.

 9     (l)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine by

10           members of the Class.

11     (m) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

12           Michigan by members of the Class.

13     (n)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

14           members of the Class.

15     (o)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

16           members of the Class.

17     (p)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

18           members of the Class.

19     (q)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada by

20           members of the Class.

21     (r)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by

22           members of the Class.

23     (s)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

24           members of the Class.

25     (t)   N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by

26           members of the Class.

27     (u)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North Dakota

28           by members of the Class.

                                                   123
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 127 of 172



 1            (v)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

 2                  members of the Class.

 3            (w) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to purchases in Rhode Island by

 4                  members of the Class.

 5            (x)   S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to purchases in South

 6                  Dakota by members of the Class.

 7            (y)   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by

 8                  residents of Utah who are members of the Class.

 9            (z)   Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee by

10                  members of the Class.

11            (aa) Vt. Stat. Ann. 9, § 2453, et seq., with respect to purchases in Vermont by

12                  members of the Class.

13            (bb) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

14                  members of the Class.

15            (cc) Wis. Stat. § 133.03, et seq., with respect to purchases in Wisconsin by members

16                  of the Class.

17          523.    By engaging in the foregoing conduct, Defendants have intentionally and wrongfully

18   obtained and maintained monopoly power in the relevant market in violation of the following state laws:

19            (a)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by
20                  members of the Class.
21            (b)   Cal. Bus. & Prof Code §§ 16720, et seq., and California common law with respect
22                  to purchases in the United States by members of the Class.
23            (c)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by
24                  members of the Class.
25            (d)   D.C. Code §§ 28-4501, et seq., with respect to purchases in the District of
26                  Columbia by members of the Class.
27            (e)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
28                  the Class.
                                                         124
               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 128 of 172



 1     (f)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by

 2           members of the Class.

 3     (g)   Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by members of the

 4           Class.

 5     (h)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by

 6           members of the Class.

 7     (i)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 8           members of the Class.

 9     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

10           members of the Class.

11     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

12           members of the Class.

13     (l)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

14           Michigan by members of the Class.

15     (m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

16           purchases in Minnesota by members of the Class.

17     (n)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

18           members of the Class.

19     (o)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

20           members of the Class.

21     (p)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

22           members of the Class.

23     (q)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

24           members of the Class.

25     (r)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

26           members of the Class.

27     (s)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

28           members of the Class.

                                                  125
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 129 of 172



 1            (t)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

 2                  by members of the Class.

 3            (u)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

 4                  members of the Class.

 5            (v)   R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by

 6                  members of the Class.

 7            (w) S.D. Codified Laws §§ 37-1-3, et seq., with respect to purchases in South Dakota

 8                  by members of the Class.

 9            (x)   Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by

10                  members of the Class.

11            (y)   Utah Code Ann. §§ 76-10- 3101, et seq., with respect to purchases in Utah by

12                  members of the Class.

13            (z)   Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by

14                  members of the Class.

15            (aa) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

16                  members of the Class.

17            (bb) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members

18                  of the Class.

19          524.    Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is

20   enjoined will continue to be injured, in their business and property as a result of Defendants’ continuing

21   conspiracy in violation of Sections 1 and 2 of the Sherman Act.

22                                                COUNT FIVE
23         CONSPIRACY TO MONOPOLIZE IN VIOLATION OF STATE ANTITRUST LAWS
                               (Against Gilead and BMS)
24

25          525.    Plaintiffs repeat and incorporate by reference all preceding allegations.
26          526.    At all relevant times, Gilead has possessed substantial market power (i.e., monopoly
27   power) in the cART Market and narrower markets therein. More than 80% of patients starting an HIV
28   regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s
                                                         126
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 130 of 172



 1   products every day. Gilead has the market shares alleged in detail above and possesses the power to

 2   control prices in, prevent prices from falling in, and exclude competitors from the cART market and

 3   narrower markets therein.

 4          527.    That market power is coupled with strong regulatory and contractual barriers to entry into

 5   the cART market.

 6          528.    That market power is coupled with strong regulatory and contractual barriers to entry into

 7   the cART Market.

 8          529.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly

 9   power in the cART market by enlisting BMS in a conspiracy to monopolize that included:

10
                •   Entering into and abiding by the illegal No-Generics Restraints;
11

12              •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;

13              •   Degrading Stribild and artificially raising its price in order to drive patients to
                    TAF-based FDCs that it had shielded from competition;
14
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
15                  TAF-based FDCs that were shieleded from competition;
16
                •   Abusing the regulatory process, by withholding an HIV indication from
17                  standalone TAF, in order to raise rivals’ costs and delay their entry into the
                    market;
18
                •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
19
                •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
20                  delayed the development and approval of TAF as part of the anticompetitive
21                  scheme.

22          530.    BMS consciously committed to the monopolization when it provided the No-Generics
23   Restraints protecting Gilead’s drugs from generic competition, received the No-Generics Restraints from
24   Gilead protecting its drugs from generic competition, and abided by those restraints.
25          531.    BMS knew that Gilead was seeking to obtain and maintain monopoly power in the cART
26   market and the markets for specific cART drugs. It knew that: (1) Tenofovir was a critical backbone of
27   cART therapies and TDF would dominate the cART market; (2) TDF had a limited patent life, and (3)
28   Gilead was pursuing a strategy of creating FDCs with other manufacturers and developers of cART
                                                           127
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 131 of 172



 1   components with longer or stronger patent life so as to extend the “product life cycle” of TDF and TDF-

 2   based cART regimens.

 3          532.      BMS carefully monitors sales in the cART market and the contractual arrangements

 4   between and among participants in that market.

 5          533.      BMS had the knowledge and motivation alleged in detail above in Counts One and Two.

 6          534.      To the extent that Defendants are permitted to assert one, there is and was no cognizable,

 7   non-pretextual procompetitive justification for Defendants’ conduct comprising the anticompetitive

 8   scheme that outweighs its harmful effects. Even if there were some conceivable such justification that

 9   Defendants were permitted to assert, the scheme is and was broader than necessary to achieve such a

10   purpose.

11          535.      By engaging in the foregoing conduct, Defendants have intentionally and wrongfully

12   engaged in one or more combinations and conspiracies in restraint of trade in violation of the following

13   state laws:

14              (a) Ala. Code §8-10-3 with respect to purchases in Alabama by members of the Class.
15              (b)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by
16                    members of the Class.
17              (c)   Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq., with
18                    respect to purchases in the United States by members of the Class.
19              (d)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by
20                    members of the Class.
21              (e)   D.C. Code Ann. §§ 28-4501, et seq., with respect to purchases in the District of
22                    Columbia by members of the Class.
23              (f)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
24                    the Class.
25              (g)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by
26                    members of the Class.
27              (h)   Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
28                    Class.
                                                           128
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 132 of 172



 1     (i)   Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by

 2           members of the Class.

 3     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 4           members of the Class.

 5     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 6           members of the Class, with thousands of Massachusetts end-payors paying

 7           substantially higher prices for the product in actions and transactions occurring

 8           substantially within Massachusetts.

 9     (l)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine by

10           members of the Class.

11     (m) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

12           Michigan by members of the Class.

13     (n)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

14           members of the Class.

15     (o)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

16           members of the Class.

17     (p)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

18           members of the Class.

19     (q)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada by

20           members of the Class.

21     (r)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by

22           members of the Class.

23     (s)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

24           members of the Class.

25     (t)   N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by

26           members of the Class.

27     (u)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North Dakota

28           by members of the Class.

                                                   129
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 133 of 172



 1            (v)    Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

 2                   members of the Class.

 3            (w) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to purchases in Rhode Island by

 4                   members of the Class.

 5            (x)    S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to purchases in South

 6                   Dakota by members of the Class.

 7            (y)    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by

 8                   residents of Utah who are members of the Class.

 9            (z)    Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee by

10                   members of the Class.

11            (aa) Vt. Stat. Ann. 9, § 2453, et seq., with respect to purchases in Vermont by

12                   members of the Class.

13            (bb) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

14                   members of the Class.

15            (cc) Wis. Stat. § 133.03, et seq., with respect to purchases in Wisconsin by members

16                   of the Class.

17          536.     By engaging in the foregoing conduct, Defendants have intentionally and wrongfully

18   obtained and maintained monopoly power in the relevant market in violation of the following state laws:

19            (a) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by
20                  members of the Class.
21            (b)    Cal. Bus. & Prof Code §§ 16720, et seq., and California common law with respect
22                   to purchases in the United States by members of the Class.
23            (c)    Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by
24                   members of the Class.
25            (d)    D.C. Code §§ 28-4501, et seq., with respect to purchases in the District of
26                   Columbia by members of the Class.
27            (e)    Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
28                   the Class.
                                                          130
               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 134 of 172



 1     (f)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by

 2           members of the Class.

 3     (g)   Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by members of the

 4           Class.

 5     (h)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by

 6           members of the Class.

 7     (i)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 8           members of the Class.

 9     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

10           members of the Class.

11     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

12           members of the Class.

13     (l)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

14           Michigan by members of the Class.

15     (m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

16           purchases in Minnesota by members of the Class.

17     (n)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

18           members of the Class.

19     (o)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

20           members of the Class.

21     (p)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

22           members of the Class.

23     (q)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

24           members of the Class.

25     (r)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

26           members of the Class.

27     (s)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

28           members of the Class.

                                                  131
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 135 of 172



 1            (t)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

 2                  by members of the Class.

 3            (u)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

 4                  members of the Class.

 5            (v)   R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by

 6                  members of the Class.

 7            (w) S.D. Codified Laws §§ 37-1-3, et seq., with respect to purchases in South Dakota

 8                  by members of the Class.

 9            (x)   Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by

10                  members of the Class.

11            (y)   Utah Code Ann. §§ 76-10- 3101, et seq., with respect to purchases in Utah by

12                  members of the Class.

13            (z)   Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by

14                  members of the Class.

15            (aa) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

16                  members of the Class.

17            (bb) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members

18                  of the Class.

19                                                 COUNT SIX

20         CONSPIRACY TO MONOPOLIZE IN VIOLATION OF STATE ANTITRUST LAWS
                              (Against Gilead and Janssen)
21

22          537.    Plaintiffs repeat and incorporate by reference all preceding allegations.

23          538.    At all relevant times, Gilead has possessed substantial market power (i.e., monopoly

24   power) in the cART Market and narrower markets therein. More than 80% of patients starting an HIV

25   regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s

26   products every day. Gilead has the market shares alleged in detail above and possesses the power to

27   control prices in, prevent prices from falling in, and exclude competitors from the cART market and

28   narrower markets therein.

                                                         132
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 136 of 172



 1          539.    That market power is coupled with strong regulatory and contractual barriers to entry into

 2   the cART market.

 3          540.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly

 4   power in the cART market by enlisting Janssen in a conspiracy to monopolize that included:

 5
                •   Entering into and abiding by the illegal No-Generics Restraints;
 6

 7              •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;

 8              •   Degrading Stribild and artificially raising its price in order to drive patients to
                    TAF-based FDCs that it had shielded from competition;
 9
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
10                  TAF-based FDCs that were shieleded from competition;
11
                •   Abusing the regulatory process, by withholding an HIV indication from
12                  standalone TAF, in order to raise rivals’ costs and delay their entry into the
                    market;
13
                •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
14
                •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
15                  delayed the development and approval of TAF as part of the anticompetitive
16                  scheme.

17          541.    Janssen consciously committed to this overarching scheme when it provided the No-
18   Generics Restraints protecting Gilead’s drugs from generic competition, received the No-Generics
19   Restraints from Gilead protecting its drugs from generic competition, and abided by those restraints.
20          542.    Janssen knew that Gilead was seeking to obtain and maintain monopoly power in the
21   cART market and Specific cART Drug Markets. Each knew that: (1) Tenofovir was a critical backbone
22   of cART therapies and TDF would dominate the cART market; (2) TDF had a limited patent life, and (3)
23   Gilead was pursing a strategy of creating FDCs with other manufacturers and developers of cART
24   components with longer patent life so as to extend the “product life cycle” of TDF and TDF-based cART
25   regimes.
26          543.    Janssen carefully monitors sales in the cART Market and the contractual arrangements
27   between and among participants in that market.
28          544.    Janssen had the knowledge and motivation alleged in detail above in Counts One and
                                                           133
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 137 of 172



 1   Three.

 2            545.    To the extent that Defendants are permitted to assert one, there is and was no cognizable,

 3   non-pretextual procompetitive justification for Defendants’ conduct comprising the anticompetitive

 4   scheme that outweighs its harmful effects. Even if there were some conceivable such justification that

 5   Defendants were permitted to assert, the scheme is and was broader than necessary to achieve such a

 6   purpose.

 7            546.    By engaging in the foregoing conduct, Defendants have intentionally and wrongfully

 8   engaged in one or more combinations and conspiracies in restraint of trade in violation of the following

 9   state laws:

10              (a) Ala. Code §8-10-3 with respect to purchases in Alabama by members of the Class.
11              (b)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by
12                    members of the Class.
13              (c)   Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq., with
14                    respect to purchases in the United States by members of the Class.
15              (d)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by
16                    members of the Class.
17              (e)   D.C. Code Ann. §§ 28-4501, et seq., with respect to purchases in the District of
18                    Columbia by members of the Class.
19              (f)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
20                    the Class.
21              (g)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by
22                    members of the Class.
23              (h)   Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members of the
24                    Class.
25              (i)   Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by
26                    members of the Class.
27              (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by
28                    members of the Class.
                                                           134
                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 138 of 172



 1     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 2           members of the Class, with thousands of Massachusetts end-payors paying

 3           substantially higher prices for the product in actions and transactions occurring

 4           substantially within Massachusetts.

 5     (l)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine by

 6           members of the Class.

 7     (m) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

 8           Michigan by members of the Class.

 9     (n)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

10           members of the Class.

11     (o)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

12           members of the Class.

13     (p)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

14           members of the Class.

15     (q)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada by

16           members of the Class.

17     (r)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico by

18           members of the Class.

19     (s)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

20           members of the Class.

21     (t)   N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina by

22           members of the Class.

23     (u)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North Dakota

24           by members of the Class.

25     (v)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

26           members of the Class.

27     (w) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to purchases in Rhode Island by

28           members of the Class.

                                                   135
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 139 of 172



 1            (x)   S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to purchases in South

 2                  Dakota by members of the Class.

 3            (y)   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah by

 4                  residents of Utah who are members of the Class.

 5            (z)   Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee by

 6                  members of the Class.

 7            (aa) Vt. Stat. Ann. 9, § 2453, et seq., with respect to purchases in Vermont by

 8                  members of the Class.

 9            (bb) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

10                  members of the Class.

11            (cc) Wis. Stat. § 133.03, et seq., with respect to purchases in Wisconsin by members

12                  of the Class.

13          547.    By engaging in the foregoing conduct, Defendants have intentionally and wrongfully

14   obtained and maintained monopoly power in the relevant market in violation of the following state laws:

15             (a) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by
16                  members of the Class.
17            (b)   Cal. Bus. & Prof Code §§ 16720, et seq., and California common law with respect
18                  to purchases in the United States by members of the Class.
19            (c)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by
20                  members of the Class.
21            (d)   D.C. Code §§ 28-4501, et seq., with respect to purchases in the District of
22                  Columbia by members of the Class.
23            (e)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
24                  the Class.
25            (f)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by
26                  members of the Class.
27            (g)   Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by members of the
28                  Class.
                                                         136
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 140 of 172



 1     (h)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by

 2           members of the Class.

 3     (i)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 4           members of the Class.

 5     (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 6           members of the Class.

 7     (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 8           members of the Class.

 9     (l)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

10           Michigan by members of the Class.

11     (m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

12           purchases in Minnesota by members of the Class.

13     (n)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

14           members of the Class.

15     (o)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

16           members of the Class.

17     (p)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

18           members of the Class.

19     (q)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

20           members of the Class.

21     (r)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

22           members of the Class.

23     (s)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

24           members of the Class.

25     (t)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

26           by members of the Class.

27     (u)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

28           members of the Class.

                                                  137
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 141 of 172



 1            (v)   R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by

 2                  members of the Class.

 3            (w) S.D. Codified Laws §§ 37-1-3, et seq., with respect to purchases in South Dakota

 4                  by members of the Class.

 5            (x)   Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by

 6                  members of the Class.

 7            (y)   Utah Code Ann. §§ 76-10- 3101, et seq., with respect to purchases in Utah by

 8                  members of the Class.

 9            (z)   Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by

10                  members of the Class.

11            (aa) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

12                  members of the Class.

13            (bb) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members

14                  of the Class.

15

16                                               COUNT SEVEN
17                          MONOPOLIZATION IN VIOLATION OF SECTION 2
                            OF THE SHERMAN ANTITRUST ACT (15 U.S.C. § 2)
18                                       (Against Gilead)
19

20          548.    Plaintiffs repeat and incorporate by reference all preceding allegations.

21          549.    At all relevant times, Gilead has possessed substantial market power (i.e. monopoly
22   power) in the cART Market and narrower markets therein. More than 80% of patients starting an HIV
23   regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s
24   products every day. Gilead has the market shares alleged in detail above and possesses the power to
25   control prices in, prevent prices from falling in, and exclude competitors from the cART market and
26   narrower markets therein.
27          550.    That market power is coupled with strong regulatory and contractual barriers to entry into
28   the cART market.
                                                         138
               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 142 of 172



 1          551.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly

 2   power in the cART market and narrower markets therein using restrictive or exclusionary conduct, rather

 3   than by means of greater business acumen, and injured Plaintiffs and the Class thereby.

 4          552.    Gilead’s conscious objective was to further its dominance in the cART market and
 5   narrower markets therein by and through its exclusionary conduct.
 6          553.    As stated more fully above, Gilead knowingly, willfully, and wrongfully obtained and
 7   maintained its monopoly power and harmed competition by:
 8
                •   Entering into and abiding by the illegal No-Generics Restraints;
 9
                •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;
10
                •   Degrading Stribild and artificially raising its price in order to drive patients to
11                  TAF-based FDCs that it had shielded from competition;
12
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
13                  the TAF-based FDCs that it had shielded from competition;

14              •   Abusing the regulatory process, by withholding an HIV indication from
                    standalone TAF, in order to raise rivals’ costs and delay their entry into the
15                  market;
16              •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
17
                •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
18                  delayed the development and approval of TAF as part of the anticompetitive
                    scheme.
19

20
            554.    Gilead’s anticompetitive conduct identified above is exclusionary conduct the purpose and
21
     effect of which is to willfully maintain Gilead’s monopoly power, which harms the competitive process
22
     and consumers, in violation of Section 2 of the Sherman Act.
23
            555.    To the extent that Gilead is permitted to assert one, there is and was no cognizable, non-
24
     pretextual procompetitive justification for its exclusionary conduct that outweighs that conduct’s harmful
25
     effects. Even if there were some conceivable such justification that Gilead were permitted to assert, the
26
     conduct is and was broader than necessary to achieve such a purpose.
27
            556.    Plaintiffs and the Class have been injured, and unless Gilead’s unlawful conduct is
28
     enjoined will continue to be injured, in their business and property as a result of Gilead’s continuing
                                                           139
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 143 of 172



 1   monopolization in violation of Section 2 of the Sherman Act.

 2

 3                                                COUNT EIGHT

 4                  MONOPOLIZATION IN VIOLATION OF STATE ANTITRUST LAWS
                                        (Against Gilead)
 5

 6          557.    Plaintiffs repeat and incorporate by reference all preceding allegations.
 7          558.    At all relevant times, Gilead has possessed substantial market power (i.e., monopoly
 8   power) in the cART Market and narrower markets therein. More than 80% of patients starting an HIV
 9   regimen in the United States, and more than 80% of continuing patients, take one or more of Gilead’s
10   products every day. Gilead has the market shares alleged in detail above and possesses the power to
11   control prices in, prevent prices from falling in, and exclude competitors from the cART market and
12   narrower markets therein.
13          559.    That market power is coupled with strong regulatory and contractual barriers to entry into
14   the cART market.
15          560.    As alleged extensively above, Gilead willfully obtained and maintained its monopoly
16   power in the cART market and narrower markets therein using restrictive or exclusionary conduct, rather
17   than by means of greater business acumen, and injured Plaintiffs and the Class thereby.
18          561.    Gilead’s conscious objective was to further its dominance in the cART market and
19   narrower markets therein by and through its exclusionary conduct.
20          562.    As stated more fully above, Gilead knowingly, willfully, and wrongfully obtained and
21   maintained its monopoly power and harmed competition by:
22
                •   Entering into and abiding by the illegal No-Generics Restraints;
23
                •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;
24
                •   Degrading Stribild and artificially raising its price in order to drive patients to
25                  TAF-based FDCs that it had shielded from competition;
26
                •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
27                  TAF-based FDCs that it had shielded from competition;

28              •   Abusing the regulatory process, by withholding an HIV indication from
                                                           140
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 144 of 172



 1                  standalone TAF, in order to raise rivals’ costs and delay their entry into the
                    market;
 2
                •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
 3

 4              •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
                    delayed the development and approval of TAF as part of the anticompetitive
 5                  scheme.

 6

 7          563.    Gilead’s anticompetitive conduct identified above is exclusionary conduct the purpose and

 8   effect of which is to willfully maintain Gilead’s monopoly power, which harms the competitive process

 9   and consumers.

10          564.    Plaintiffs and the Class have been injured, and unless Gilead’s unlawful conduct is

11   enjoined will continue to be injured, in their business and property, as a result of Gilead’s continuing

12   monopolization.

13          565.    By engaging in the foregoing conduct, Gilead has intentionally and wrongfully obtained

14   and maintained monopoly power in the relevant market in violation of the following state laws:

15            (a)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by

16                  members of the Class.

17            (b)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by

18                  members of the Class.

19            (c)   D.C. Code §§ 28-4501, et seq., with respect to purchases in the District of

20                  Columbia by members of the Class.

21            (d)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of

22                  the Class.

23            (e)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by

24                  members of the Class.

25            (f)   Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by members of the

26                  Class.

27            (g)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by

28                  members of the Class.

                                                          141
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 145 of 172



 1     (h)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by

 2           members of the Class.

 3     (i)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by

 4           members of the Class.

 5     (j)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by

 6           members of the Class.

 7     (k)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

 8           Michigan by members of the Class.

 9     (l)   Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

10           purchases in Minnesota by members of the Class.

11     (m) Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

12           members of the Class.

13     (n)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

14           members of the Class.

15     (o)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

16           members of the Class.

17     (p)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

18           members of the Class.

19     (q)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

20           members of the Class.

21     (r)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

22           members of the Class.

23     (s)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

24           by members of the Class.

25     (t)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

26           members of the Class.

27     (u)   R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by

28           members of the Class.

                                                  142
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 146 of 172



 1            (v)   S.D. Codified Laws §§ 37-1-3, et seq., with respect to purchases in South Dakota

 2                  by members of the Class.

 3            (w) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by

 4                  members of the Class.

 5            (x)   Utah Code Ann. §§ 76-10- 3101, et seq., with respect to purchases in Utah by

 6                  members of the Class.

 7            (y)   Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by

 8                  members of the Class.

 9            (z)   W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

10                  members of the Class.

11            (aa) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members

12                  of the Class.

13
                                                  COUNT NINE
14
                    ATTEMPTED MONOPOLIZATION IN VIOLATION OF SECTION 2
15                       OF THE SHERMAN ANTITRUST ACT (15 U.S.C. § 2)
                                      (Against Gilead)
16

17
            566.    Plaintiffs repeat and incorporate by reference all preceding allegations.
18
            567.    At all relevant times, Gilead possessed substantial market power (i.e., monopoly power),
19
     or possessed a dangerous probability of achieving monopoly power, in the cART market and narrower
20
     markets therein.
21

22          568.    With the specific intent to achieve a monopoly, Gilead attempted to acquire and/or

23   willfully maintain monopoly power in the cART market and narrower markets therein by means of

24   restrictive or exclusionary conduct, rather than by means of greater business acumen, and injured

25   Plaintiffs and the Class thereby.

26          569.    Gilead’s conscious objective was to further its dominance in the cART market and

27   narrower markets therein by and through its exclusionary conduct.

28          570.    As stated more fully above, Gilead knowingly, willfully, and wrongfully attempted to

                                                         143
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 147 of 172



 1   acquire and/or maintain monopoly power by:

 2              •   Entering into and abiding by the illegal No-Generics Restraints;
 3
                •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;
 4
                •   Degrading Stribild and artificially raising its price in order to drive patients to
 5                  TAF-based FDCs that it had shielded from competition;

 6              •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
                    TAF-based FDCs that it had shielded from competition;
 7

 8              •   Abusing the regulatory process, by withholding an HIV indication from
                    standalone TAF, in order to raise rivals’ costs and delay their entry into the
 9                  market;

10              •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
11              •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
                    delayed the development and approval of TAF as part of the anticompetitive
12
                    scheme.
13

14          571.    Gilead’s anticompetitive conduct identified above is exclusionary conduct the purpose and

15   effect of which is to willfully attempt to acquire and/or maintain monopoly power through exclusionary

16   means, in violation of Section 2 of the Sherman Act.

17          572.    To the extent that Gilead is permitted to assert one, there is and was no cognizable, non-

18   pretextual procompetitive justification for its exclusionary conduct that outweighs that conduct’s harmful

19   effects. Even if there were some conceivable such justification that Gilead were permitted to assert, the

20   conduct is and was broader than necessary to achieve such a purpose.

21          573.    Plaintiffs and the Class have been injured, and unless Gilead’s unlawful conduct is
22   enjoined will continue to be injured, in their business and property as a result of Gilead’s continuing
23   attempt to monopolize in violation of Section 2 of the Sherman Act.
24

25                                                  COUNT TEN

26        ATTEMPTED MONOPOLIZATION IN VIOLATION OF STATE ANTITRUST LAWS
                                 (Against Gilead)
27

28          574.    Plaintiffs repeat and incorporate by reference all preceding allegations.
                                                           144
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 148 of 172



 1            575.   At all relevant times, Gilead possessed substantial market power (i.e., monopoly power),

 2   or possessed a dangerous probability of achieving monopoly power, in the cART market and narrower

 3   markets therein.

 4            576.   With the specific intent to achieve a monopoly, Gilead attempted to acquire and/or
 5   willfully maintain monopoly power in the cART market and narrower markets therein by means of
 6   restrictive or exclusionary conduct, rather than by means of greater business acumen, and injured
 7   Plaintiffs and the Class thereby.
 8            577.   Gilead's conscious objective was to further its dominance in the cART market and
 9   narrower markets therein by and through its exclusionary conduct.
10            578.   As stated more fully above, Gilead knowingly, willfully, and wrongfully attempted to
11   acquire and/or maintain monopoly power by:
12
                 •   Entering into and abiding by the illegal No-Generics Restraints;
13
                 •   Entering into and abiding by the illegal post-patent-expiration royalty provisions;
14
                 •   Degrading Stribild and artificially raising its price in order to drive patients to
15                   TAF-based FDCs that it had shielded from competition;
16
                 •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to
17                   TAF-based FDCs that it had shielded from competition;

18               •   Abusing the regulatory process, by withholding an HIV indication from
                     standalone TAF, in order to raise rivals’ costs and delay their entry into the
19                   market;
20
                 •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla; and
21
                 •   Obtaining a patent-term extension on the ’791 Patent, despite having intentionally
22                   delayed the development and approval of TAF as part of the anticompetitive
                     scheme.
23

24

25            579.   Gilead’s anticompetitive conduct identified above is exclusionary conduct the purpose and
26   effect of which is to willfully attempt to acquire and/or maintain monopoly power through exclusionary
27   means.
28            580.   To the extent that Gilead is permitted to assert one, there is and was no cognizable, non-
                                                            145
                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 149 of 172



 1   pretextual procompetitive justification for its exclusionary conduct that outweighs that conduct’s harmful

 2   effects. Even if there were some conceivable such justification that Gilead were permitted to assert, the

 3   conduct is and was broader than necessary to achieve such a purpose.

 4          581.    Plaintiffs and the Class have been injured, and unless Gilead’s unlawful conduct is

 5   enjoined will continue to be injured, in their business and property as a result of Gilead’s continuing

 6   attempt to monopolize the cART market.

 7          582.    By engaging in the foregoing misconduct, Gilead has violated the following state laws:

 8            (a)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona by
 9                  members of the Class.
10            (b)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut by
11                  members of the Class.
12            (c)   D.C. Code §§ 28-4501, et seq., with respect to purchases in the District of
13                  Columbia by members of the Class.
14            (d)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by members of
15                  the Class.
16            (e)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by
17                  members of the Class.
18            (f)   Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by members of the
19                  Class.
20            (g)   Kansas Stat. Ann. § 50-101, et seq., with respect to purchases in Kansas by
21                  members of the Class.
22            (h)   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine by
23                  members of the Class.
24            (i)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in Maryland by
25                  members of the Class.
26            (j)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts by
27                  members of the Class.
28            (k)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in
                                                          146
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 150 of 172



 1           Michigan by members of the Class.

 2     (l)   Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

 3           purchases in Minnesota by members of the Class.

 4     (m) Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in Mississippi by

 5           members of the Class.

 6     (n)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska by

 7           members of the Class.

 8     (o)   Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada by

 9           members of the Class.

10     (p)   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico by

11           members of the Class.

12     (q)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New York by

13           members of the Class.

14     (r)   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina by

15           members of the Class.

16     (s)   N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North Dakota

17           by members of the Class.

18     (t)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

19           members of the Class.

20     (u)   R.I. Gen. Laws §§ 6-36-5 et seq., with respect to purchases in Rhode Island by

21           members of the Class.

22     (v)   S.D. Codified Laws §§ 37-1-3, et seq., with respect to purchases in South Dakota

23           by members of the Class.

24     (w) Tenn. Code Ann §§ 47-25-101, et seq., with respect to purchases in Tennessee by

25           members of the Class.

26     (x)   Utah Code Ann. §§ 76-10- 3101, et seq., with respect to purchases in Utah by

27           members of the Class.

28     (y)   Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by

                                                  147
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 151 of 172



 1                  members of the Class.

 2            (z)   W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West Virginia by

 3                  members of the Class.

 4            (aa) Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by members

 5                  of the Class.

 6
                                                COUNT ELEVEN
 7
                        VIOLATION OF STATE CONSUMER PROTECTION LAWS
 8                                    (Against All Defendants)
 9

10          583.    Plaintiffs repeat and incorporate by reference all preceding allegations.

11          584.    Defendants willfully, knowingly, and intentionally engaged in unfair competition or

12   unconscionable acts or practices that were not reasonably avoidable by consumers were not outweighed

13   by any countervailing benefits to consumers or competition in violation of the state consumer protection

14   statutes listed below.

15          585.    Defendants willfully, knowingly, and intentionally engaged in deceptive or fraudulent

16   conduct directed at consumers that has a tendency to mislead by deliberately omitting or concealing from

17   Plaintiffs and members of the Class the existence and nature of the conspiracy between Gilead and the

18   other Defendants to monopolize the cART market and maintain artificially high prices for their brand and

19   generic products that Plaintiffs purchased for their own use, in violation of the state consumer protection

20   statutes listed below.

21          586.    Defendants deliberately omitted or concealed the existence and nature of the foregoing

22   conspiracy from Plaintiffs and members of the Class with the intent or knowledge that Plaintiffs and the

23   Class would rely on the integrity of cART drug pricing and pay artificially high prices for Defendants’

24   brand and generic drugs.

25          587.    The hidden existence and nature of the conspiracy between Gilead and the other

26   Defendants to monopolize the cART market and maintain artificially high prices for their brand and

27   generic products constitute material facts of which Plaintiffs and members of the Class, acting as

28   reasonable consumers, should have been in possession before deciding whether or not to purchase

                                                         148
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 152 of 172



 1   Defendants’ products.

 2          588.    Plaintiffs, consumers of these products Defendants made in the regular course of

 3   Defendants’ business, relied on Defendants’ material misrepresentations and concealment in purchasing

 4   branded and generic products as Plaintiffs had no other means of discovering the hidden conspiracy.

 5          589.    As a direct and proximate result of Defendants’ unfair, unconscionable unscrupulous,

 6   deceptive, and fraudulent conduct in violation of the state consumer protection statutes listed below,

 7   Plaintiffs and members of the Class have paid more on their purchases of the brand and generic products

 8   than they would otherwise have paid, and/or were prevented from substituting a less expensive, generic

 9   or comparable alternative for their purchases of the more expensive brand and/or the more expensive

10   generic products.

11          590.    There was a gross disparity between the price that Plaintiffs and the Class members paid

12   for the brand and generic products and the value received, given that a less expensive substitute generic

13   or comparable product should have been available.

14          591.    The Defendants concealed their conspiracy, allowing them to charge supracompetitive

15   prices, intending or knowing that the plaintiffs would unknowingly rely on the integrity of the market for

16   establishing cART drug pricing, with the end result being plaintiffs paying more than they should have.

17          592.    By engaging in the foregoing conduct, Defendants have violated the following state unfair

18   trade practices and consumer protection laws:

19                       (a) Arizona Rev. Stat. §§ 44-1522, et seq., with respect to purchases in

20                           Arizona by members of the Class.

21                       (b) Arkansas Code Annotated, § 4-88-101, et seq., with respect to purchases

22                           in Arkansas by members of the Class.

23                       (c) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in the

24                           United States by members of the Class.

25                       (d) D.C. Code §§ 28-3901, et seq., with respect to purchases in the District of

26                           Columbia by members of the Class.

27                       (e) Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by

28                           members of the Class.

                                                           149
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 153 of 172



 1            (f) Iowa Code §§ 714.16, et seq., with respect to purchases in Iowa by

 2               members of the Class.

 3            (g) Idaho Code Ann. §§ 48-601, et seq., with respect to purchases in Idaho by

 4               members of the Class.

 5            (h) 815 Ill. Comp. Stat. Ann. §§ 505/1, et seq., with respect to purchases in

 6               Illinois by members of the Class.

 7            (i) Me. Rev. Stat. tit. 5 §§ 207, et seq., with respect to purchases in Maine by

 8               members of the Class.

 9            (j) Mass. Gen. Laws ch. 93A, et seq., with respect to purchases in

10               Massachusetts by members of the Class.

11            (k) Mich. Comp. Laws Ann. §§ 445.901, et seq., with respect to purchases in

12               Michigan by members of the Class.

13            (l) Mo. Ann. Stat. §§ 407.010, et seq., with respect to purchases in Missouri

14               by members of the Class.

15            (m) Mont. Code Ann. §§ 30-14-101, et seq., with respect to purchases in

16               Montana by members of the Class.

17            (n) Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska

18               by members of the Class.

19            (o) Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada

20               by members of the Class.

21            (p) N.H. Rev. Stat. Ann. §§ 358-A:1, et seq., with respect to purchases in New

22               Hampshire by members of the Class.

23            (q) N.M. Stat. Ann. §§ 57-12-1, et seq., with respect to purchases in New

24               Mexico by members of the Class.

25            (r) N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New

26               York by members of the Class.

27            (s) N.C. Gen. Stat. §§ 75-1.1, et seq., with respect to purchases in North

28               Carolina by members of the Class.

                                               150
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 154 of 172



 1                      (t) R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode

 2                          Island by members of the Class.

 3                      (u) Tenn. Code Ann. §§ 47-18-101, et seq., with respect to purchases in

 4                          Tennessee by members of the Class.

 5                      (v) Utah Code Ann. §§ 13-11-1, et seq., with respect to purchases in Utah by

 6                          members of the Class.

 7                      (w) W. Va. Code §§ 46A-6-101, et seq. with respect to purchases in West

 8                          Virginia by members of the Class.

 9          593.    Plaintiffs and the Class have been injured in their business and property by reason of

10   Defendants’ anticompetitive, unfair, or unconscionable acts alleged herein. Their injury consists of being

11   compelled to pay artificially inflated prices for Defendants’ brand and generic products. This injury is of

12   the type the state consumer protection statutes were designed to prevent and is causally connected

13   Defendants’ unlawful conduct.

14          594.    Additionally, Plaintiffs and the Class have been injured in their business and property by

15   reason of Defendants’ deceptive acts alleged herein. Their injury consists of being compelled to pay for

16   Defendants’ brand and generic products, without being in possession of the highly material facts of

17   Defendants’ conspiracy being the but-for cause for the artificially inflated prices they did pay for them,

18   as alleged herein. This injury and corresponding calculation of damages and/or restitution, which

19   includes the total amounts plaintiffs and members of the Class paid for Defendants’ brand and generic

20   products, are of the type the state consumer protection statutes were designed to prevent and directly

21   resulted from Defendants’ unlawful conduct. In addition, Defendants willful, flagrant conduct entitles

22   Plaintiffs to punitive or treble damages, as well as an award of attorneys’ fees.

23                                               COUNT TWELVE
24                         CONSPIRACY IN VIOLATION OF SECTION 1 OF THE
                               SHERMAN ANTITRUST ACT (15 U.S.C. § 1)
25                                   (Against Gilead and Janssen)
26

27          595.    Plaintiffs repeat and incorporate by reference all preceding allegations.

28          596.    Gilead and Janssen have engaged in a continuing illegal contract, combination, and

                                                          151
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 155 of 172



 1   conspiracy in restraint of trade by: (a) agreeing to and abiding by the No-Generics Restraints with respect

 2   to Complera, Odefsey, Prezcobix, and Symtuza; (b) agreeing that, and abiding by the agreement that, in

 3   exchange for Janssen’s providing a No-Generics Restraint with respect to Odefsey, Gilead would provide

 4   a No-Generics Restraint with respect to Prezcobix and Symtuza; (c) agreeing to and abiding by mutual

 5   No-Generics Restraints with respect to Symtuza; and (d) entering into and abiding by the illegal post-

 6   patent-expiration royalty provisions. By entering into these unlawful agreements, Gilead and Janssen

 7   unlawfully conspired in restraint of trade and violated Section 1 of the Sherman Act, 15 U.S.C. § 1. The

 8   agreements between Gilead and Janssen are horizontal market allocation agreements between actual or

 9   potential competitors and are illegal per se. Alternatively, and at a minimum, they are unreasonable

10   restraints of trade in violation of Section 1.

11           597.    Plaintiffs and all members of the Class have been injured in their business and property by

12   reason of the unlawful contracts, combinations, and/or conspiracies. Plaintiffs and members of the Class

13   have paid more on their purchases of the brand and generic products than they would otherwise had paid,

14   and/or were prevented from substituting a less expensive, generic or comparable alternative for their

15   purchases of the more expensive brand and/or the more expensive generic products.

16           598.    As a result of Defendants’ unlawful conduct, Plaintiffs and the Class paid more than they

17   would have paid for Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy, Complera, Odefsey, Prezista,

18   Prezcobix, Edurant, Symtuza, and competing cART drugs absent that unlawful conduct. But for Gilead

19   and Janssen’s unlawful conduct, competitors would have begun marketing generic or comparable

20   versions of the brand products much sooner than they did and/or would have been able to market such

21   versions more successfully.

22           599.    If Gilead and Janssen had competed in a full and timely fashion, Plaintiffs and other Class
23   members would have substituted lower-priced generic or comparable products for the higher-priced
24   brand products for some or all of their brand purchases, would have paid lower prices on some or all of
25   their remaining purchases, and/or would have received a superior product for the purchases that they
26   made.
27           600.    During the relevant period, Plaintiffs and the other Class members purchased substantial
28   amounts of the products. As a result of Gilead and Janssen’s unlawful conduct, Plaintiffs and the other
                                                          152
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 156 of 172



 1   Class members were compelled to pay, and did pay, artificially inflated prices for their brand and generic

 2   products. Plaintiffs and the Class members paid prices for their brand and generic products that were

 3   substantially greater than the prices they would have paid absent the unlawful conduct alleged herein

 4   because: (1) Plaintiffs and Class members were deprived of the opportunity to purchase lower-priced

 5   generic and comparable products instead of expensive brand products; (2) Plaintiffs and Class members

 6   were forced to pay artificially inflated prices for the brand products; and/or (3) the product was inferior to

 7   what it would have been absent Gilead and Janssen’s conduct.

 8          601.    Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is

 9   enjoined will continue to be injured, in their business and property as a result of Gilead and Janssen’s

10   continuing conspiracy in violation of Section 1 of the Sherman Act.

11
                                                COUNT THIRTEEN
12
                       CONSPIRACY IN VIOLATION OF STATE ANTITRUST LAWS
13                                  (Against Gilead and Janssen)
14

15          602.    Plaintiffs repeat and incorporate by reference all preceding allegations.
16          603.    Gilead and Janssen have engaged in continuing illegal contracts, combinations, and
17   conspiracies in restraint of trade by agreeing to and abiding by the No-Generics Restraints and the post-
18   patent-expiration royalty provisions with respect to Complera, Odefsey, Prezcobix, and Symtuza, the
19   purpose and effect of which was to impair competition. The agreements between Gilead and Janssen are
20   horizontal market allocation agreements between actual or potential competitors and are illegal per se.
21   Alternatively, and at a minimum, they are unreasonable restraints of trade.
22          604.    By entering into these unlawful agreements, Gilead and Janssen unlawfully conspired in
23   restraint of trade and violated the following state laws:
24                    (a)   Ala. Code §8-10-3 with respect to purchases in Alabama by members of
25                          the Class.
26                    (b)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in
27                          Arizona by members of the Class.
28                    (c)   Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq.,
                                                           153
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 157 of 172



 1                 with respect to purchases in the United States by members of the Class.

 2           (d)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut

 3                 by members of the Class.

 4           (e)   D.C. Code Ann. §§ 28-4501, et seq., with respect to purchases in the

 5                 District of Columbia by members of the Class.

 6           (f)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by

 7                 members of the Class.

 8           (g)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by

 9                 members of the Class.

10           (h)   Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members

11                 of the Class.

12           (i)   Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by

13                 members of the Class.

14           (j)   Md. Code, Com. Law § 11-201, et seq., with respect to purchases in

15                 Maryland by members of the Class.

16           (k)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts

17                 by members of the Class.

18           (l)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine

19                 by members of the Class.

20           (m) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

21                 Michigan by members of the Class.

22           (n)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

23                 members of the Class.

24           (o)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in

25                 Mississippi by members of the Class.

26           (p)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska

27                 by members of the Class.

28           (q)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada

                                                 154
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 158 of 172



 1                         by members of the Class.

 2                   (r)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New

 3                         Mexico by members of the Class.

 4                   (s)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New

 5                         York by members of the Class.

 6                   (t)   N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North

 7                         Carolina by members of the Class.

 8                   (u)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North

 9                         Dakota by members of the Class.

10                   (v)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

11                         members of the Class.

12                   (w) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to purchases in Rhode

13                         Island by members of the Class.

14                   (x)   S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to purchases in

15                         South Dakota by members of the Class.

16                   (y)   Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah

17                         by residents of Utah who are members of the Class.

18                   (z)   Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in

19                         Tennessee by members of the Class.

20                   (aa) Vt. Stat. Ann. 9, § 2453, et seq., with respect to purchases in Vermont by

21                         members of the Class.

22                   (bb) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West

23                         Virginia by members of the Class.

24                   (cc) Wis. Stat. § 133.03, et seq., with respect to purchases in Wisconsin by

25                         members of the Class.

26          605.   Plaintiffs and all members of the Class have been injured in their business and property by

27   reason of the unlawful contracts, combinations, and/or conspiracies. Plaintiffs and members of the Class

28   have paid more on their purchases of the brand and generic products than they would otherwise had paid,

                                                        155
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 159 of 172



 1   and/or were prevented from substituting a less expensive, generic or comparable alternative for their

 2   purchases of the more expensive brand and/or the more expensive generic products.

 3           606.   As a result of Defendants’ unlawful conduct, Plaintiff and the Class paid more than they

 4   would have paid for Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy, Complera, Odefsey, Prezista,

 5   Prezcobix, Edurant, Symtuza, and competing cART drugs absent that unlawful conduct. But for Gilead

 6   and Janssen’s unlawful conduct, competitors would have begun marketing generic or comparable

 7   versions of the brand products much sooner than they did and/or would have been able to market such

 8   versions more successfully.

 9           607.   If Gilead and Janssen had competed in a full and timely fashion, Plaintiffs and other Class

10   members would have substituted lower-priced generic or comparable products for the higher-priced

11   brand products for some or all of their brand purchases, would have paid lower prices on some or all of

12   their remaining purchases, and/or would have received a superior product for the purchases that they

13   made.

14           608.   During the relevant period, Plaintiffs and the other Class members purchased and/or

15   reimbursed for substantial amounts of the products. As a result of Gilead and Janssen’s unlawful conduct,

16   Plaintiffs and the other Class members were compelled to pay, and did pay, artificially inflated prices for

17   their brand and generic products. Plaintiffs and the Class members paid prices for their brand and generic

18   products that were substantially greater than the prices they would have paid absent the unlawful conduct

19   alleged herein because: (1) Plaintiffs and Class members were deprived of the opportunity to purchase

20   lower-priced generic or comparable products instead of expensive brand products; (2) Plaintiffs and

21   Class members were forced to pay artificially inflated prices for the brand products; and/or (3) the

22   product was inferior to what it would have been absent Gilead and Janssen’s conduct.

23           609.   Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is

24   enjoined will continue to be injured, in their business and property as a result of Gilead and Janssen’s

25   continuing conspiracy.

26

27

28

                                                          156
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 160 of 172



 1                                             COUNT FOURTEEN

 2                         CONSPIRACY IN VIOLATION OF SECTION 1 OF THE
                               SHERMAN ANTITRUST ACT (15 U.S.C. § 1)
 3                                    (Against Gilead and BMS)

 4

 5          610.     Plaintiffs repeat and incorporate by reference all preceding allegations.
 6          611.     Gilead and BMS have engaged in a continuing illegal contract, combination, and
 7   conspiracy in restraint of trade by agreeing to and abiding by the No-Generics Restraints and the post-
 8   patent-expiration royalty provisions with respect to Atripla and Evotaz the purpose and effect of which
 9   was to impair competition. By entering into these unlawful agreements, Gilead and BMS unlawfully
10   conspired in restraint of trade and violated Section 1 of the Sherman Act, 15 U.S.C. § 1. The agreements
11   between Gilead and BMS are horizontal market allocation agreements between actual or potential
12   competitors and are illegal per se. Alternatively, and at a minimum, they are unreasonable restraints of
13   trade in violation of Section 1.
14          612.     Plaintiffs and all members of the Class have been injured in their business and property by
15   reason of the unlawful contracts, combinations, and/or conspiracies. Plaintiffs and members of the Class
16   have paid more on their purchases of the brand and generic products than they would otherwise have
17   paid, and/or were prevented from substituting a less expensive, generic alternative for their purchases of
18   the more expensive brand and/or the more expensive generic products.
19          613.     As a result of Defendants’ unlawful conduct, Plaintiffs and the Class paid more than they
20   would have paid for Viread, Emtriva, Truvada, Atripla, Tybost, Reyataz, Evotaz, and competing cART
21   drugs absent that unlawful conduct. But for Gilead and BMS’s unlawful conduct, competitors would
22   have begun marketing generic versions of the brand products much sooner than they did and/or would
23   have been able to market such versions more successfully.
24          614.     If Gilead and BMS had competed in a full and timely fashion, Plaintiffs and other Class
25   members would have substituted lower-priced generic products for the higher-priced brand products for
26   some or all of their brand purchases, would have paid lower prices on some or all of their remaining
27   brand and/or generic purchases, and/or would have received a superior product for the purchases that
28   they made.
                                                          157
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 161 of 172



 1          615.    During the relevant period, Plaintiffs and the other Class members purchased and/or

 2   reimbursed for substantial amounts of the products. As a result of Gilead and BMS’s unlawful conduct,

 3   Plaintiffs and the other Class members were compelled to pay, and did pay, artificially inflated prices for

 4   their brand and generic products. Plaintiffs and the Class members paid prices for their brand and generic

 5   products that were substantially greater than the prices they would have paid absent the unlawful conduct

 6   alleged herein because: (1) Plaintiffs and Class members were deprived of the opportunity to purchase

 7   lower-priced generic products instead of expensive brand products; (2) Plaintiffs and Class members

 8   were forced to pay artificially inflated prices for the brand products; and/or (3) the product was inferior to

 9   what it would have been absent Gilead and BMS’s conduct.

10          616.    Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is

11   enjoined will continue to be injured, in their business and property as a result of Gilead and BMS’s

12   continuing conspiracy in violation of Section 1 of the Sherman Act.

13
                                                 COUNT FIFTEEN
14
                      CONSPIRACY IN VIOLATION OF STATE ANTITRUST LAWS
15                                   (Against Gilead and BMS)
16

17          617.    Plaintiffs repeat and incorporate by reference all preceding allegations.
18          618.    Gilead and BMS have engaged in a continuing illegal contract, combination, and
19   conspiracy in restraint of trade by agreeing to and abiding by the No-Generics Restraints and the post-
20   patent-expiration royalty provisions with respect to Atripla and Evotaz, the purpose and effect of which
21   was to impair competition. The agreements between Gilead and BMS are horizontal market allocation
22   and price agreements between actual or potential competitors and are illegal per se. Alternatively, and at
23   a minimum, they are unreasonable restraints of trade.
24          619.    By entering into these unlawful agreements, Gilead and BMS unlawfully conspired in
25   restraint of trade and violated the following state laws:
26                    (d)   Ala. Code §8-10-3 with respect to purchases in Alabama by members of
27                          the Class.
28                    (e)   Arizona Rev. Stat. §§ 44-1401, et seq., with respect to purchases in
                                                           158
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 162 of 172



 1                 Arizona by members of the Class.

 2           (f)   Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq.,

 3                 with respect to purchases in the United States by members of the Class.

 4           (g)   Conn. Gen. Stat. § 35-24, et seq., with respect to purchases in Connecticut

 5                 by members of the Class.

 6           (h)   D.C. Code Ann. §§ 28-4501, et seq., with respect to purchases in the

 7                 District of Columbia by members of the Class.

 8           (i)   Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by

 9                 members of the Class.

10           (j)   Hawaii Rev. Stat. §§ 480-1, et seq., with respect to purchases in Hawaii by

11                 members of the Class.

12           (k)   Iowa Code § 553.4, et seq., with respect to purchases in Iowa by members

13                 of the Class.

14           (l)   Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by

15                 members of the Class.

16           (m) Md. Code, Com. Law § 11-201, et seq., with respect to purchases in

17                 Maryland by members of the Class.

18           (n)   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts

19                 by members of the Class.

20           (o)   Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to purchases in Maine

21                 by members of the Class.

22           (p)   Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to purchases in

23                 Michigan by members of the Class.

24           (q)   Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by

25                 members of the Class.

26           (r)   Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in

27                 Mississippi by members of the Class.

28           (s)   Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska

                                                 159
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 163 of 172



 1                  by members of the Class.

 2            (t)   Nev. Rev. Stat. Ann. § 598A, et seq., with respect to purchases in Nevada

 3                  by members of the Class.

 4            (u)   N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New

 5                  Mexico by members of the Class.

 6            (v)   N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases in New

 7                  York by members of the Class.

 8            (w) N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North

 9                  Carolina by members of the Class.

10            (x)   N.D. Cent. Code § 51-08.1-01, et seq., with respect to purchases in North

11                  Dakota by members of the Class.

12            (y)   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon by

13                  members of the Class.

14            (z)   R.I. Gen. Laws §§ 6-36-4, et seq. with respect to purchases in Rhode

15                  Island by members of the Class.

16            (aa) S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to purchases in

17                  South Dakota by members of the Class.

18            (bb) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah

19                  by residents of Utah who are members of the Class.

20            (cc) Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in

21                  Tennessee by members of the Class.

22            (dd) Vt. Stat. Ann. 9, § 2453, et seq., with respect to purchases in Vermont by

23                  members of the Class.

24            (ee) W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West

25                  Virginia by members of the Class.

26            (ff) Wis. Stat. § 133.03, et seq., with respect to purchases in Wisconsin by

27                  members of the Class.

28    620.   Plaintiffs and all members of the Class have been injured in their business and property by

                                                 160
         FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 164 of 172



 1   reason of the unlawful contracts, combinations, and/or conspiracies. Plaintiffs and members of the Class

 2   have paid more on their purchases of the brand and generic products than they would otherwise have

 3   paid, and/or were prevented from substituting a less expensive, generic alternative for their purchases of

 4   the more expensive brand and/or the more expensive generic products.

 5          621.     As a result of Defendants’ unlawful conduct, Plaintiffs and the Class paid more than they
 6   would have paid for Viread, Emtriva, Truvada, Atripla, Tybost, Reyataz, Evotaz, and competing cART
 7   drugs absent that unlawful conduct. But for Gilead and BMS’s unlawful conduct, competitors would
 8   have begun marketing generic versions of the brand products much sooner than they did and/or would
 9   have been able to market such versions more successfully.
10          622.     If Gilead and BMS had competed in a full and timely fashion, Plaintiffs and other Class
11   members would have substituted lower-priced generic products for the higher-priced brand products for
12   some or all of their brand purchases, would have paid lower prices on some or all of their remaining
13   brand and/or generic purchases, and/or would have received a superior product for the purchases that
14   they made.
15          623.     During the relevant period, Plaintiffs and the other Class members purchased and/or
16   reimbursed for substantial amounts of the products. As a result of Gilead and BMS’s unlawful conduct,
17   Plaintiffs and the other Class members were compelled to pay, and did pay, artificially inflated prices for
18   their brand and generic products. Plaintiffs and the Class members paid prices for their brand and generic
19   products that were substantially greater than the prices they would have paid absent the unlawful conduct
20   alleged herein because: (1) Plaintiffs and Class members were deprived of the opportunity to purchase
21   lower-priced generic products instead of expensive brand products; (2) Plaintiffs and Class members
22   were forced to pay artificially inflated prices for the brand products; and/or (3) the product was inferior to
23   what it would have been absent Gilead and BMS’s conduct.
24          624.     Plaintiffs and the Class have been injured, and unless Defendants’ unlawful conduct is
25   enjoined will continue to be injured, in their business and property as a result of Gilead and BMS’s
26   continuing conspiracy.
27

28

                                                          161
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
          Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 165 of 172



 1                                  XIV. DEMAND FOR JUDGMENT

 2
            625.     WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully request that
 3
     the Court:
 4                A. Determine that this action may be maintained as a class action pursuant to Fed. R. Civ. P.
                     23(a) and (b)(3), and Fed. R. Civ. P. 23(a) and (b)(2), and direct that reasonable notice of
 5
                     this action, as provided by Fed. R. Civ. P. 23(c)(2), be given to the Class and declare the
 6                   Plaintiffs the representatives of the Class;

 7                B. Enter judgment against each Defendant in favor of Plaintiffs and the Class;

 8                C. Adjudge and decree the acts alleged herein, pursuant to Fed. R. Civ. P. 57 and 18 U.S.C. §
                     2201(a), to be unlawful restraints of trade and unlawful exclusionary conduct in violation
 9                   of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2;
10                D. Grant permanent injunctive relief pursuant to Section 16 of the Clayton Act and applicable
11                   state law to remedy the ongoing anticompetitive effects of Defendants’ unlawful conduct,
                     including but not limited to adjudging and decreeing that:
12
                         1) Defendants have forfeited any NCE exclusivity that they may otherwise have had
13                          related to Vemlidy, Descovy, Odefsey, Genvoya, Symtuza, and any and all other
                            FDCs that contain TAF;
14
                         2) Defendants have forfeited any 30-month stay under the Hatch-Waxman Act that
15
                            they may otherwise have had related to Vemlidy, Descovy, Odefsey, Genvoya,
16                          Symtuza, and any and all other FDCs that contain TAF;

17                       3) Defendants shall not enforce the No-Generics Restraints that would otherwise
                            prohibit Janssen or BMS from making or marketing competing FDCs after the
18                          expiration of Gilead’s relevant patents;
19                       4) Defendants shall not enforce the No-Generics Restraints that would otherwise
                            prohibit Gilead from making or marketing competing FDCs to Evotaz after the
20
                            expiration of BMS’s patents on ATV;
21
                         5) Defendants shall not enforce the No-Generics Restraints that would otherwise
22                          prohibit Gilead from making or marketing competing FDCs to Prezcobix or
                            Symtuza after the expiration of Janssen’s patents on DRV;
23
                         6) Defendants shall not enforce the post-patent-expiration royalty provisions;
24
                         7) Gilead shall issue licenses to TAF, FTC, and COBI to any willing licensee, for
25                          purposes of making and marketing competing versions of Evotaz, Prezcobix, and
26                          Symtuza, on terms to be determined by the Court;

27                       8) Each of Janssen and BMS shall issue licenses to their third agents to any willing
                            licensee on terms to be determined by the Court;
28

                                                           162
                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 166 of 172



 1                      9) Gilead shall issue licenses to TDF, TAF, and FTC to any willing licensee on terms
                           to be determined by the Court;
 2
                        10) Gilead shall not enforce the ’791 Patent.
 3

 4                      11) The entry date of Teva, Lupin, Mylan, Aurobindo, Hetero, and Amneal under their
                            patent settlement agreements with Gilead concerning Truvada shall be a date to be
 5                          determined by the Court;

 6                      12) The entry date of Teva, Lupin, and Cipla under their patent settlement agreements
                            with Gilead concerning Atripla shall be a date to be determined by the Court; and
 7
                E. Award to Plaintiffs and the Class damages (and multiple damages as provided by law) in
 8                 amounts to be determined at trial;
 9
                F. Award to Plaintiffs and the Class their costs of suit, including reasonable attorneys’ fees
10                 as provided by law;

11              G. Grant such other further relief as is necessary to correct for the anticompetitive market
                   effects caused by Defendants’ conduct, as the Court deems just.
12

13                                        XV.     JURY DEMAND

14
            626.    Pursuant to Fed. Civ. P. 38, Plaintiffs on behalf of themselves and the proposed Class
15
     demand a trial by jury on all issues so triable.
16

17    Dated: April 21, 2020                             HILLIARD & SHADOWEN LLP
18                                                By: /s/ Steve D. Shadowen
                                                      STEVE D. SHADOWEN (pro hac vice)
19                                                    steve@hilliardshadowenlaw.com
                                                      ROBERT C. HILLIARD (pro hac vice)
20                                                    bob@hilliardshadowenlaw.com
                                                      RICHARD BRUNNELL (pro hac vice)
21                                                    rbrunell@hilliardshadowenlaw.com
                                                      MATTHEW C. WEINER (pro hac vice)
22                                                    matt@hilliardshadowenlaw.com
                                                      FRAZAR W. THOMAS (pro hac vice)
23                                                    fraz@hilliardshadowenlaw.com
                                                      NICHOLAS W. SHADOWEN (pro hac vice)
24                                                    nick@hilliardshadowenlaw.com
                                                      1135 W. 6th Street, Suite 125
25                                                    Austin, TX 78703
                                                      Telephone: (855) 344-3298
26                                                    Facsimile: (361) 882-3015
27                                                      DARALYN J. DURIE (SBN 169825)
                                                        ddurie@durietangri.com
28                                                      MARK A. LEMLEY (SBN 155830)
                                                          163
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 167 of 172



 1                                      mlemley@durietangri.com

 2                                      DAVID McGOWAN (SBN 154289)
                                        dmcgowan@durietangri.com
 3                                      LAURA E. MILLER (SBN 271713)
                                        lmiller@durietangri.com
 4                                      ADITYA V. KAMDAR (SBN 324567)
                                        akamdar@durietangri.com
 5                                      217 Leidesdorff Street
                                        San Francisco, CA 94111
 6                                      Telephone: (415) 362-6666
                                        Facsimile: (415) 236-6300
 7
                                        DURIE TANGRI LLP
 8                                      W. HENRY HUTTINGER (SBN 312843)
                                        hhuttinger@durietangri.com
 9                                      953 East 3rd Street
                                        Los Angeles, California 90013
10                                      Telephone: (213) 992-4422
                                        Facsimile: (415) 236-6300
11
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
12                                      STEVE W. BERMAN (pro hac vice)
                                        steve@hbsslaw.com
13                                      1301 Second Avenue, Suite 2000
                                        Seattle, WA 98101
14                                      Telephone: (206) 623-7292
                                        Facsimile: (206) 623-0594
15
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
16                                      THOMAS M. SOBOL (pro hac vice)
                                        tom@hbsslaw.com
17                                      KRISTEN A. JOHNSON (pro hac vice pending)
                                        kristenj@hbsslaw.com
18                                      GREGORY T. ARNOLD (pro hac vice)
                                        grega@hbsslaw.com
19                                      55 Cambridge Parkway, Suite 301
                                        Cambridge, MA 02142
20                                      Telephone: (617) 482-3700
                                        Facsimile: (617) 482-3003
21
                                        Interim Co-Lead Counsel for Plaintiffs
22
                                        RADICE LAW FIRM, P.C.
23                                      JOHN RADICE (pro hac vice)
                                        jradice@radicelawfirm.com
24                                      DAN RUBENSTEIN (pro hac vice)
                                        drubenstein@radicelawfirm.com
25                                      475 Wall Street
                                        Princeton, NJ 08540
26                                      Telephone: (646) 245-8502
                                        Facsimile: (609) 385-0745
27
                                        SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
28                                      JAYNE A. GOLDSTEIN (pro hac vice)
                                        jgoldstein@sfmslaw.com
                                           164
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 168 of 172



 1                                      1625 North Commerce Parkway, Suite 320
                                        Fort Lauderdale, FL 33326
 2                                      Telephone: (954) 515-0123
                                        Facsimile: (866) 300-7367
 3
                                        SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
 4                                      NATALIE FINKELMAN BENNETT (pro hac vice)
                                        nfinkelman@sfmslaw.com
 5                                      MICHAEL OLS (pro hac vice)
                                        mols@sfmslaw.com
 6                                      1845 Walnut Street, Suite 806
                                        Philadelphia, PA 19103
 7                                      Telephone: (610) 891-9880
                                        Facsimile: (866) 300-7367
 8
                                        SPERLING & SLATER, P.C.
 9                                      PAUL E. SLATER (pro hac vice)
                                        pes@sperling-law.com
10                                      EAMON P. KELLY (pro hac vice)
                                        ekelly@sperling-law.com
11                                      ALBERTO RODRIGUEZ (pro hac vice)
                                        arodriguez@sperling-law.com
12                                      DAVID P. GERMAINE (pro hac vice)
                                        dgermaine@sperling-law.com
13                                      55 West Monroe, Suite 3200
                                        Chicago, IL 60603
14                                      Telephone: (312) 641-3200
                                        Facsimile: (312) 641-6492
15
                                        LOCKRIDGE GRINDAL NAUEN PLLP
16                                      HEIDI M. SILTON
                                        hmsilton@locklaw.com
17                                      KAREN H. RIEBEL (pro hac vice)
                                        khriebel@locklaw.com
18                                      JESSICA N. SERVAIS (pro hac vice)
                                        jnservais@locklaw.com
19                                      100 Washington Ave. S., Suite 2200
                                        Minneapolis, MN 55401
20                                      Telephone: (612) 339-6900
                                        Facsimile: (612) 339-0981
21
                                        PRITZKER LEVINE LLP
22                                      ELIZABETH C. PRITZKER (SBN 146267)
                                        ecp@pritzkerlevine.com
23                                      JONATHAN K. LEVINE (SBN 220289)
                                        jkl@pritzkerlevine.com
24                                      BETHANY CARACUZZO (SBN 190687)
                                        bc@pritzkerlevine.com
25                                      180 Grand Avenue, Suite 1390
                                        Oakland, CA 94612
26                                      Telephone: (415) 692-0772
                                        Facsimile: (415) 366-6110
27
                                        GUSTAFSON GLUEK PLLC
28                                      DANIEL C. HEDLUND (pro hac vice pending)
                                        dhedlund@gustafsongluek.com
                                          165
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 169 of 172



 1                                      MICHELLE J. LOOBY (pro hac vice pending)
                                        mlooby@gustafsongluek.com
 2                                      120 South 6th Street, Suite 2600
                                        Minneapolis, MN 55402
 3                                      Telephone: (612) 333-8844
                                        Facsimile: (612) 339-6622
 4
                                        GLANCY PRONGAY & MURRAY
 5                                      KEVIN F. RUF (SBN 136901)
                                        kruf@glancylaw.com
 6                                      LIONEL Z. GLANCY (SBN 134180)
                                        lglancy@glancylaw.com
 7                                      1925 Century Park East, Suite 2100
                                        Los Angeles, CA 90067
 8                                      Telephone: (310) 201-9150
                                        Facsimile: (310) 201-9160
 9
                                        GLANCY PRONGAY & MURRAY
10                                      LEE ALBERT (pro hac vice pending)
                                        lalbert@glancylaw.com
11                                      BRIAN P. MURRAY (pro hac vice pending)
                                        bmurray@glancylaw.com
12                                      GREGORY B. LINKH (pro hac vice pending)
                                        glinkh@glancylaw.com
13                                      BRIAN D. BROOKS (pro hac vice)
                                        bbrooks@glancylaw.com
14                                      230 Park Avenue, Suite 530
                                        New York, NY 10169
15                                      Telephone: (212) 682-5340
                                        Facsimile: (212) 884-0988
16
                                        NUSSBAUM LAW GROUP, P.C.
17                                      LINDA P. NUSSBAUM (pro hac vice)
                                        lnussbaum@nussbaumpc.com
18                                      BART D. COHEN (pro hac vice pending)
                                        bcohen@nussbaumpc.com
19                                      1211 Avenue of the Americas, 40th Floor
                                        New York, NY 10036
20                                      Telephone: (917) 438-9189

21                                      MILBERG PHILLIPS GROSSMAN LLP
                                        MICHAEL J. GALLAGHER, JR. (pro hac vice)
22                                      mgallagher@milberg.com
                                        One Pennsylvania Plaza, 19th Floor
23                                      New York, New York 10119
                                        Telephone: (212) 594-5300
24                                      SPECTOR ROSEMAN & KODROFF P.C.
                                        EUGENE SPECTOR (pro hac vice pending)
25                                      espector@srkattorneys.com
                                        JEFFREY KODROFF (pro hac vice pending)
26                                      jkodroff@srkattorneys.com
                                        WILLIAM CALDES (pro hac vice pending)
27                                      bcaldes@srkattorneys.com
                                        JEFFREY SPECTOR (pro hac vice pending)
28                                      jspector@srkattorneys.com
                                          166
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
     Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 170 of 172



 1                                      2001 Market Street, Suite 3420
                                        Philadelphia, Pennsylvania 19103
 2                                      Telephone: (215) 496-0300
                                        Facsimile: (215) 496-6611
 3
                                        Counsel for Plaintiffs
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           167
        FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 171 of 172



 1                                          FILER’S ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures, I, W.

 3   Henry Huttinger, attest that concurrence in the filing of this document has been obtained.

 4
      Dated: April 21, 2020                                            /s/ W. Henry Huttinger
 5                                                                    W. HENRY HUTTINGER
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         168
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
           Case 3:19-cv-02573-EMC Document 304 Filed 04/21/20 Page 172 of 172



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on April 21, 2020 the within document was filed with the Clerk of the Court

 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
                                                                    /s/ W. Henry Huttinger
 4                                                                W. HENRY HUTTINGER
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         169
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT / CASE NO. 3:19-CV-2573
